      Case 2:17-cr-00037-FB Document 645-1 Filed 10/22/19 Page 1 of 95


                                              APPEAL,CLOSED,DT_FURSE,FPD,MLC2,MOTREF
                                                                              Email All Attys
                                                        Email All Attys and Secondary Emails
           US District Court Electronic Case Filing System
                       District of Utah (Central)
   CRIMINAL DOCKET FOR CASE #: 2:17−cr−00037−FB All Defendants

Case title: USA v. Koerber                                Date Filed: 01/18/2017
                                                          Date Terminated: 10/18/2019

Assigned to: Judge Frederic Block
Appeals court case numbers:
17−4121 Tenth, 17−4128 Tenth,
18−4074 Tenth, 18−4116 Tenth

Defendant (1)
Claud R. Koerber                    represented by Robert K. Hunt
TERMINATED: 10/18/2019                             UTAH FEDERAL DEFENDER OFFICE
also known as                                      46 W BROADWAY STE 110
Rick Koerber                                       SALT LAKE CITY, UT 84101
TERMINATED: 10/18/2019                             (801)524−4010
                                                   Email: robert_hunt@fd.org
                                                   LEAD ATTORNEY
                                                   ATTORNEY TO BE NOTICED
                                                   Designation: Public Defender or Community
                                                   Defender Appointment

                                                  Amanda B. Mendenhall
                                                  SNOW CHRISTENSEN & MARTINEAU
                                                  10 EXCHANGE PLACE 11TH FL
                                                  PO BOX 45000
                                                  SALT LAKE CITY, UT 84145−5000
                                                  (801)322−9258
                                                  Email: abm@scmlaw.com
                                                  TERMINATED: 11/29/2017
                                                  ATTORNEY TO BE NOTICED
                                                  Designation: Retained

                                                  Bretta Pirie
                                                  FEDERAL PUBLIC DEFENDER
                                                  DISTRICT OF UTAH
                                                  46 W BROADWAY STE 110
                                                  SALT LAKE CITY, UT 84101
                                                  (801)524−4010
                                                  Email: bretta_pirie@fd.org
                                                  ATTORNEY TO BE NOTICED

                                                  Daphne A. Oberg

                                                                                                1
Case 2:17-cr-00037-FB Document 645-1 Filed 10/22/19 Page 2 of 95


                                     UTAH FEDERAL DEFENDER OFFICE
                                     46 W BROADWAY STE 110
                                     SALT LAKE CITY, UT 84101
                                     (801)524−4010
                                     Email: daphne_oberg@fd.org
                                     ATTORNEY TO BE NOTICED
                                     Designation: Public Defender or Community
                                     Defender Appointment

                                     Gregory G. Skordas
                                     SKORDAS & CASTON LLC
                                     560 S 300 E STE 225
                                     SALT LAKE CITY, UT 84111
                                     (801) 531−7444
                                     Email: gskordas@schhlaw.com
                                     TERMINATED: 08/11/2017
                                     ATTORNEY TO BE NOTICED
                                     Designation: CJA Appointment

                                     Jessica Stengel
                                     FEDERAL PUBLIC DEFENDER
                                     DISTRICT OF UTAH
                                     46 W BROADWAY STE 110
                                     SALT LAKE CITY, UT 84101
                                     (801)524−4010
                                     Email: jessica_stengel@fd.org
                                     ATTORNEY TO BE NOTICED
                                     Designation: Public Defender or Community
                                     Defender Appointment

                                     Kathryn Neal Nester
                                     UTAH FEDERAL DEFENDER OFFICE
                                     46 W BROADWAY STE 110
                                     SALT LAKE CITY, UT 84101
                                     (801)524−4010
                                     Email: kathy_nester@fd.org
                                     ATTORNEY TO BE NOTICED
                                     Designation: Public Defender or Community
                                     Defender Appointment

                                     Marcus R. Mumford
                                     MUMFORD PC
                                     405 S MAIN ST STE 850
                                     SALT LAKE CITY, UT 84111
                                     (801)428−2000
                                     Email: mrm@mumfordpc.com
                                     TERMINATED: 11/27/2017
                                     Designation: Retained

                                     Rebecca H. Skordas
                                     DISTRICT OF UTAH
                                     351 S WEST TEMPLE RM 1.100

                                                                                 2
      Case 2:17-cr-00037-FB Document 645-1 Filed 10/22/19 Page 3 of 95


                                           SALT LAKE CITY, UT 84101
                                           (801)524−6158
                                           Email: rebecca_skordas@utd.uscourts.gov
                                           TERMINATED: 08/11/2017
                                           ATTORNEY TO BE NOTICED
                                           Designation: CJA Appointment

                                           Scott Keith Wilson
                                           UTAH FEDERAL DEFENDER OFFICE
                                           46 W BROADWAY STE 110
                                           SALT LAKE CITY, UT 84101
                                           (801)524−4010
                                           Email: scott_wilson@fd.org
                                           ATTORNEY TO BE NOTICED
                                           Designation: Public Defender or Community
                                           Defender Appointment

Pending Counts                             Disposition
15:77q(a) and 77x FRAUDULENT
INTERSTATE
                                           Defendant was found guilty after trial. BOP 170
TRANSACTIONS/Fraud in the
                                           months. Supervised release 36 months with
Offer and Sale of Securities
                                           standard and special conditions. No fine. SPA
(Securities Fraud); 18:2(a) and (b)
                                           $1500.00. Restitution $45,258,892.09
Aiding and Abetting and Causing
(1−4)
18:1343 FRAUD BY WIRE,                     Defendant was found guilty after trial. BOP 170
RADIO, OR TELEVISION/Wire                  months. Supervised release 36 months with
Fraud; 18:2(b) Aiding and Abetting         standard and special conditions. No fine. SPA
(5−13)                                     $1500.00. Restitution $45,258,892.09
18:1343 FRAUD BY WIRE,
RADIO, OR TELEVISION/Wire
                                           Dismissed
Fraud; 18:2(b) Aiding and Abetting
(14)
18:1957 ENGAGING IN
MONETARY                                   Defendant was found guilty after trial. BOP 170
TRANSACTIONS/Money                         months. Supervised release 36 months with
Laundering; 18:2(b) Aiding and             standard and special conditions. No fine. SPA
Abetting                                   $1500.00. Restitution $45,258,892.09
(15−16)
26:7201 ATTEMPT TO EVADE
OR DEFEAT TAX/Tax Evasion                  Defendant found not guilty at trial
(17−18)

Highest Offense Level (Opening)
Felony

Terminated Counts                          Disposition

                                                                                             3
       Case 2:17-cr-00037-FB Document 645-1 Filed 10/22/19 Page 4 of 95


None

Highest Offense Level
(Terminated)
None

Complaints                                   Disposition
None



Notice Party
Stacey Hirata
TERMINATED: 09/26/2017



Notice Party
Mary Schuman                          represented by Mary Schuman
                                                     US PROBATION/PRETRIAL
                                                     Email: mary_schuman@utp.uscourts.gov
                                                     PRO SE



Notice Party
Charles D. Brock
TERMINATED: 01/09/2019



Notice Party
Annie D. Carr                         represented by Annie D. Carr
                                                     US PROBATION/PRETRIAL
                                                     Email: annie_carr@utp.uscourts.gov
                                                     PRO SE



Notice Party
Victim Witness Coordinator            represented by Victim Witness Coordinator
                                                     US ATTORNEY'S OFFICE
                                                     Email: candelaria.bennett@usdoj.gov
                                                     PRO SE



Plaintiff
USA                                   represented by Aaron B. Clark
                                                     US ATTORNEY'S OFFICE
                                                     111 S MAIN ST STE 1800

                                                                                            4
     Case 2:17-cr-00037-FB Document 645-1 Filed 10/22/19 Page 5 of 95


                                                         SALT LAKE CITY, UT 84111−2176
                                                         (801) 325−1405
                                                         Email: aaron.clark@usdoj.gov
                                                         ATTORNEY TO BE NOTICED
                                                         Designation: Assistant US Attorney

                                                         Ruth J. Hackford−Peer
                                                         US ATTORNEY'S OFFICE
                                                         111 S MAIN ST STE 1800
                                                         SALT LAKE CITY, UT 84111−2176
                                                         (801) 325−3265
                                                         Email: ruth.hackford−peer@usdoj.gov
                                                         ATTORNEY TO BE NOTICED
                                                         Designation: Assistant US Attorney

                                                         Ryan D. Tenney
                                                         US ATTORNEY'S OFFICE
                                                         111 S MAIN ST STE 1800
                                                         SALT LAKE CITY, UT 84111−2176
                                                         (801)325−3256
                                                         Email: ryan.tenney@usdoj.gov
                                                         ATTORNEY TO BE NOTICED
                                                         Designation: Assistant US Attorney

                                                         Stewart C. Walz
                                                         8262 BETTINA LN
                                                         SANDY, UT 84093
                                                         Email: stewwalz@gmail.com
                                                         TERMINATED: 03/16/2018
                                                         Designation: Assistant US Attorney

                                                         Tyler L. Murray
                                                         US ATTORNEY'S OFFICE
                                                         111 S MAIN ST STE 1800
                                                         SALT LAKE CITY, UT 84111−2176
                                                         (801)325−3284
                                                         Email: tyler.murray2@usdoj.gov
                                                         ATTORNEY TO BE NOTICED
                                                         Designation: Assistant US Attorney

Date Filed   #   Page Docket Text
01/18/2017   1        INDICTMENT as to Claud R. Koerber (1) count(s) 1−4, 5−14, 15−16, 17−18.
                      Assigned to Judge Dee Benson. (blh) (Entered: 01/19/2017)
01/19/2017   2        **SEALED DOCUMENT** Summons Issued in case as to Claud R.
                      Koerber. Initial Appearance set for 2/16/2017 at 02:45 PM in Rm 8.400 before
                      Magistrate Judge Evelyn J. Furse. (blh) (Entered: 01/19/2017)
01/30/2017   3        **RESTRICTED DOCUMENT** Summons Returned Executed on
                      1/30/2017 as to Claud R. Koerber (blh) (Entered: 02/01/2017)
02/16/2017   4

                                                                                                     5
    Case 2:17-cr-00037-FB Document 645-1 Filed 10/22/19 Page 6 of 95



                    PROPOSED EXHIBIT LIST by USA as to Claud R. Koerber (Walz, Stewart)
                    (Entered: 02/16/2017)
02/16/2017    5     PROPOSED WITNESS LIST by USA as to Claud R. Koerber (Walz, Stewart)
                    (Entered: 02/16/2017)
02/16/2017    6     Minute Entry for proceedings held before Magistrate Judge Evelyn J. Furse:
                    Initial Appearance/Arraignment as to Claud R. Koerber (1) Count
                    1−4,5−14,15−16,17−18 held on 2/16/2017. Defendant present, appearing on a
                    summons. Rights and penalties explained. Financial Affidavit submitted.
                    Court offered to appoint CJA counsel. Defendant declined to be appointed
                    CJA Counsel. Court engaged in pro se colloquy. Court found that defendant
                    knowingly and voluntarily waived his right to appointed and retained counsel.
                    Defendant waived formal reading of the indictment. Plea of NOT GUILTY
                    entered by the defendant. Oral motion for discovery was made by the
                    defendant. Court GRANTED oral motion. Court orders all discovery to be
                    provided freshly to the defendant. ( Discovery due by 3/2/2017., Proposed Jury
                    Instructions along with proposed voir dire questions 4/21/2017., Motions due
                    by 3/23/2017., Plea Agreement due by 4/3/2017., 20 Day Jury Trial set for
                    4/24/2017 at 08:30 AM in Rm 8.300 before Judge Dee Benson.) Government
                    not seeking detention. PTS report reviewed. Court ordered defendant to be
                    released on his own Personal Recognizance. SEE ORDER SETTING
                    CONDITIONS OF RELEASE. Defendant made an oral motion to seal contact
                    information. Government did not oppose the motion. Court GRANTS the
                    motion to seal defendant's contact information.Attorney for Plaintiff: Stewart
                    C. Walz, Aaron B. Clark, Ruth J. Hackford−Peer − AUSA. Interpreter: Not
                    Needed. Probation Officer: Lorin Smith. Court Reporter: Electronic.(Time
                    Start: 2:53:18, Time End: 3:26:53, Room 8.400.)
                    Court Address: 351 South West Temple, Salt Lake City, Utah (lnp) (Entered:
                    02/16/2017)
02/16/2017    8     ORDER Setting Conditions of Release as to Claud R. Koerber. NOTE: Any
                    future review of detention will remain with the magistrate judge who entered
                    the first detention order, even if an order of referral to a different magistrate
                    judge is entered on this defendant's case. Signed by Magistrate Judge Evelyn J.
                    Furse on 2/16/2017.(lnp) (Entered: 02/17/2017)
02/16/2017    9     MOTION for Pretrial Release on Personal Recognizance filed by Claud R.
                    Koerber. NOTE: Defendant's contact information redacted. (las) (Entered:
                    02/17/2017)
02/27/2017   11     First CERTIFICATE OF COMPLIANCE and Request for Reciprocal
                    Discovery filed by USA as to Claud R. Koerber. (Walz, Stewart) (Entered:
                    02/27/2017)
03/01/2017   12     Stipulated MOTION for Protective Order by USA as to Claud R. Koerber.
                    (Attachments: # 1 Text of Proposed Order)(Hackford−Peer, Ruth) (Entered:
                    03/01/2017)
03/01/2017   13     STIPULATED PROTECTIVE ORDER − granting 12 Motion for Protective
                    Order as to Claud R. Koerber (1). See Order for details re: Protected
                    Information. Signed by Magistrate Judge Evelyn J. Furse on 3/1/17. (jmr)
                    (Entered: 03/01/2017)
03/02/2017   14
                                                                                                        6
    Case 2:17-cr-00037-FB Document 645-1 Filed 10/22/19 Page 7 of 95



                    MOTION for Extension of Time Deadline for Discovery by USA as to Claud
                    R. Koerber. (Attachments: # 1 Text of Proposed Order)(Hackford−Peer, Ruth)
                    (Entered: 03/02/2017)
03/02/2017   15     Second CERTIFICATE OF COMPLIANCE and Request for Reciprocal
                    Discovery filed by USA as to Claud R. Koerber. (Walz, Stewart) (Entered:
                    03/02/2017)
03/03/2017   16     ORDER granting 14 Motion for Extension of Time to Provide Discovery as to
                    Claud R. Koerber (1). Signed by Magistrate Judge Evelyn J. Furse on
                    3/3/2017. (blh) (Entered: 03/03/2017)
03/03/2017   17     Third CERTIFICATE OF COMPLIANCE and Request for Reciprocal
                    Discovery filed by USA as to Claud R. Koerber. (Walz, Stewart) (Entered:
                    03/03/2017)
03/07/2017   18     MOTION for Hearing AND STATUS AND SCHEDULING CONFERENCE by
                    USA as to Claud R. Koerber. (Attachments: # 1 Text of Proposed
                    Order)(Hackford−Peer, Ruth) (Entered: 03/07/2017)
03/08/2017   19     ORDER for Status and Scheduling Conference (Hearing set for 3/14/2017 at
                    02:30 PM in Rm 8.300 before Judge Dee Benson) Signed by Judge Dee
                    Benson on 3/8/2017. (blh) (Entered: 03/08/2017)
03/09/2017   20     Fourth CERTIFICATE OF COMPLIANCE and Request for Reciprocal
                    Discovery filed by USA as to Claud R. Koerber. (Walz, Stewart) (Entered:
                    03/09/2017)
03/14/2017   21     NOTICE OF ATTORNEY APPEARANCE Tyler L. Murray appearing for
                    USA. (Murray, Tyler) (Entered: 03/14/2017)
03/14/2017   23     Minute Entry for proceedings held before Judge Dee Benson: Cnsl present.
                    Mr. Koerber is representing himself. Status of the case reviewed. Mr. Koerber
                    to contact Steven B. Killpack as stand by cnsl. Govt will file a motion to
                    continue the jury trial set for April 24, 2017 at 8:30 p.m. Status Conference as
                    to Claud R. Koerber held on 3/14/2017 Attorney for Plaintiff: Stu Walz, Tyler
                    Murray and Ruth J. Hackford−Peer, Attorney for Defendant: Claud R. Koeber.
                    Court Reporter: Ed Young. (reb) (Entered: 03/15/2017)
03/14/2017   24     MOTION to Compel Discovery and OBJECTION to Government's
                    Certifications re Dkt. Nos. 11 , 15 , 17 , 20 filed by Claud R. Koerber
                    (Attachments: # 1 Exhibit 1, # 2 Exhibit 2, # 3 Exhibit 3, # 4 Exhibit 4, # 5
                    Exhibit 5, # 6 Exhibit 6, # 7 Exhibit 7, # 8 Exhibit 8, # 9 Exhibit 9, # 10
                    Exhibit 10, # 11 Exhibit 11, # 12 Exhibit 12, # 13 Exhibit 13, # 14 Exhibit 14,
                    # 15 Exhibit 15, # 16 Exhibit 16, # 17 Exhibit 17, # 18 Exhibit 18) NOTE:
                    Defendant's contact information redacted. (blh) (Entered: 03/15/2017)
03/15/2017   22     ORDER OF RECUSAL in case as to Claud R. Koerber. Judge Dee Benson
                    recused. Case reassigned to Judge David Sam for all further proceedings.
                    Signed by Judge Dee Benson on 3/14/2017.(jds) (Entered: 03/15/2017)
03/16/2017   25     ORDER OF RECUSAL − in case as to Claud R. Koerber. Judge David Sam
                    recused. Case reassigned to Judge Jill N. Parrish for all further proceedings.
                    Signed by Judge David Sam on 3/15/17.(jmr) (Entered: 03/16/2017)
03/16/2017   26

                                                                                                       7
    Case 2:17-cr-00037-FB Document 645-1 Filed 10/22/19 Page 8 of 95



                    MOTION for Speedy Trial to Continue and Exclude Time Under Speedy Trial
                    Act by USA as to Claud R. Koerber. (Attachments: # 1 Text of Proposed Order
                    Granting Motion)(Hackford−Peer, Ruth) (Entered: 03/16/2017)
03/23/2017   27     NOTICE of Government's Intention to Use Evidence Under Rule 12(b)(4)(A)
                    by USA as to Claud R. Koerber (Attachments: # 1 Exhibit 1, # 2 Exhibit 2)
                    (Hackford−Peer, Ruth) (Entered: 03/23/2017)
03/23/2017   28     Fifth CERTIFICATE OF COMPLIANCE and Request for Reciprocal
                    Discovery filed by USA as to Claud R. Koerber. (Walz, Stewart) (Entered:
                    03/23/2017)
03/24/2017   29     MOTION to Inspect, Reproduce and Copy Grand Jury Rolls, Master Wheel,
                    and All Records of the Grand Jury Selection Process filed by Claud R.
                    Koerber. (jlw) (Entered: 03/24/2017)
03/24/2017   30     RESPONSE to Motion by Claud R. Koerber re 26 MOTION for Speedy Trial
                    to Continue and Exclude Time Under Speedy Trial Act (jlw) (Entered:
                    03/24/2017)
03/24/2017   31     MOTION for Extension of Time to Reset Pretrial Motion Deadline filed by
                    Claud R. Koerber. (jlw) (Entered: 03/24/2017)
03/24/2017   32     REPLY TO RESPONSE to Motion by USA as to Claud R. Koerber re 26
                    MOTION for Speedy Trial to Continue and Exclude Time Under Speedy Trial
                    Act (Walz, Stewart) (Entered: 03/24/2017)
03/24/2017   33     RESPONSE to Motion by USA as to Claud R. Koerber re 31 MOTION for
                    Extension of Time to Reset Pretrial Motion Deadline (Walz, Stewart)
                    (Entered: 03/24/2017)
03/27/2017   34     ORDER OF RECUSAL in case as to Claud R. Koerber. Judge Jill N. Parrish
                    recused. Case reassigned to Judge Robert J. Shelby for all further proceedings.
                    Signed by Judge Jill N. Parrish on 3/27/17.(jlw) (Entered: 03/27/2017)
03/28/2017   35     RESPONSE to Motion by USA as to Claud R. Koerber re 24 MOTION to
                    Compel Discovery (Attachments: # 1 Exhibit 1: Kovalsky
                    Declaration)(Hackford−Peer, Ruth) (Entered: 03/28/2017)
03/28/2017   36     REPLY TO RESPONSE to Motion by Claud R. Koerber re 31 MOTION for
                    Extension of Time to Reset Pretrial Motion Deadline (alt) (Entered:
                    03/29/2017)
04/03/2017   37     MOTION for Hearing And Status And Scheduling Conference by USA as to
                    Claud R. Koerber. (Attachments: # 1 Text of Proposed Order)(Hackford−Peer,
                    Ruth) (Entered: 04/03/2017)
04/05/2017   38     NOTICE OF HEARING as to Claud R. Koerber (Notice generated by PMW
                    chambers) Status Conference re: counsel set for 4/7/2017 at 02:30 PM in Rm
                    8.400 before Magistrate Judge Paul M. Warner. (ksm) (Entered: 04/05/2017)
04/05/2017   39     ORDER REFERRING CASE to Magistrate Judge Paul M. Warner as to Claud
                    R. Koerber under 28:636 (b)(1)(A), Magistrate to hear and determine all
                    nondispositive pretrial matters. No attached document. Motions referred to
                    Paul M. Warner. Signed by Judge Robert J. Shelby on 4/5/2017.(mjm)
                    (Entered: 04/05/2017)

                                                                                                      8
    Case 2:17-cr-00037-FB Document 645-1 Filed 10/22/19 Page 9 of 95



04/05/2017   40     RESPONSE to Motion by USA as to Claud R. Koerber re 29 MOTION to
                    Inspect (Clark, Aaron) (Entered: 04/05/2017)
04/05/2017   41     AMENDED NOTICE OF HEARING as to Claud R. Koerber (Notice
                    generated by PMW chambers) Status Conference reset for 4/11/2017 at 02:30
                    PM in Rm 8.400 before Magistrate Judge Paul M. Warner. (ksm) (Entered:
                    04/05/2017)
04/05/2017   42     Motions No Longer Referred as to Claud R. Koerber: 29 MOTION to Inspect
                    (mjm) (Entered: 04/05/2017)
04/05/2017   43     MOTIONS as to Claud R. Koerber 31 MOTION for Extension of Time to
                    Reset Pretrial Motion Deadline, 26 MOTION for Speedy Trial to Continue
                    and Exclude Time Under Speedy Trial Act Referred to Judge Paul M. Warner.
                    Motions referred to Paul M. Warner.(mjm) (Entered: 04/05/2017)
04/05/2017   44     NOTICE OF HEARING ON MOTION in case as to Claud R. Koerber re 29
                    MOTION to Inspect : (Notice generated by Mary Jane McNamee) Motion
                    Hearing and Status/Scheduling Conference set for 4/14/2017 at 11:00 AM in
                    Rm 7.300 before Judge Robert J. Shelby.
                    Court Address: 351 South West Temple, Salt Lake City, Utah (mjm) Modified
                    on 4/5/2017 − Notice of Hearing mailed to defendant Claud R. Koerber on
                    4/5/2017(mjm). (Entered: 04/05/2017)
04/05/2017   45     REPLY TO RESPONSE to Motion by Claud R. Koerber re 24 MOTION to
                    Compel Discovery & Objection to Government's Certifications. NOTE:
                    Defendant 's contact information redacted. (jds) (Entered: 04/05/2017)
04/05/2017   46     DOCKET TEXT ORDER granting 37 Motion for Hearing as to Claud R.
                    Koerber (1) Signed by Judge Robert J. Shelby on 4/5/2017. No attached
                    document. (mjm) Modified on 4/5/2017 − Notice of Docket entry 46 sent to
                    defendant Claud R. Koerber (mjm). (Entered: 04/05/2017)
04/06/2017   47     MOTION to Withdraw Document Declaration of Lawrence Kovalsky by USA
                    as to Claud R. Koerber. (Attachments: # 1 Text of Proposed Order) Motions
                    referred to Paul M. Warner.(Hackford−Peer, Ruth) (Entered: 04/06/2017)
04/07/2017   48     DOCKET TEXT ORDER granting 47 Motion to Withdraw Document as to
                    Claud R. Koerber (1) Signed by Magistrate Judge Paul M. Warner on 4/7/17.
                    No attached document. (an) (Entered: 04/07/2017)
04/07/2017   49     MOTIONS as to Claud R. Koerber 24 MOTION to Compel Discovery.
                    Referred to Judge Paul M. Warner. Motions referred to Paul M. Warner.(mjm)
                    (Entered: 04/07/2017)
04/11/2017   50     Minute Entry for proceedings held before Magistrate Judge Paul M. Warner:
                    Status Conference as to Claud R. Koerber held on 4/11/2017. Counsel and
                    Defendant present. Government was represented by Assistant United States
                    Attorneys Stewart C. Walz, Tyler L. Murray, and Ruth J. Hackford−Peer. Mr.
                    Koerber appeared pro se. With respect to the parties scheduling motions, Dkt.
                    Nos. 26 and 31 , the court made findings on the record with a written order to
                    follow. The appointment of Mr. Steven Killpack as counsel for Mr. Koerber
                    discussed and the matter continued for resolution on Friday April 14, 2017.
                    Attorney for Plaintiff: Stu Walz, Tyler Murray and Ruth Hackford−Peer,
                    Attorney for Defendant: Rick Koerber(Pro Se). Interpreter: Not needed.

                                                                                                     9
    Case 2:17-cr-00037-FB Document 645-1 Filed 10/22/19 Page 10 of 95



                     Probation Officer: Not Needed. Court Reporter: Ray Fenlon/electronic.(Time
                     Start: 2:35:41 pm, Time End: 4:08:08 pm, Room 8.4.) (ksm) (Entered:
                     04/12/2017)
04/12/2017   51      DOCKET TEXT ORDER as to Claud R. Koerber. All documents filed or
                     submitted to the court by pro se Defendant Claud R. Koerber must include the
                     name, bar number (if applicable), email addresses, and mailing addresses of
                     any person that assisted in the preparation of the documents. No attached
                     document. Signed by Magistrate Judge Paul M. Warner on 4/12/2017.(an)
                     (Entered: 04/12/2017)
04/12/2017   52      MEMORANDUM DECISION AND ORDER granting in part and denying in
                     part 31 Mr. Koerber Motion to Reset Pretrial Motion Deadline (1); granting 26
                     Governments Motion to Continue Trial and Exclude Time Under the Speedy
                     Trial Act as to Claud R. Koerber.
                     Discovery due by 6/1/2017, Pretrial motions due by 5/17/2017, Proposed Jury
                     Instructions along with proposed voir dire questions 8/4/2017, Completely
                     briefed motions in limine due by 7/31/2017, Plea Agreement due by
                     7/17/2017, Final Pretrial Conference set for 6/28/2017 at 01:30 PM in Rm
                     7.300 before Judge Robert J. Shelby. 6 Week Jury Trial set for 8/7/2017 at
                     09:00 AM in Rm 7.300 before Judge Robert J. Shelby. Signed by Magistrate
                     Judge Paul M. Warner on 4/12/2017.
                     Court Address: 351 South West Temple, Salt Lake City, Utah(jds) Modified
                     docket text on 4/13/2017 (jds). (Entered: 04/12/2017)
04/12/2017           Reset Hearing for date correction re 52 as to Claud R. Koerber: Final
                     Pretrial Conference reset for 6/28/2017 at 01:30 PM in Rm 7.300 before Judge
                     Robert J. Shelby. (jds) (Entered: 04/12/2017)
04/13/2017   53      ORDER as to Claud R. Koerber VACATING Hearing previously set for
                     Friday, April 14, 2017 at 11:00 a.m. Judge Paul M. Warner will schedule a
                     hearing for that time to address issues related to Mr. Koerber's representation.
                     Signed by Judge Robert J. Shelby on 4/13/2017.(mjm) (Entered: 04/13/2017)
04/13/2017   54      NOTICE OF HEARING as to Claud R. Koerber (Notice generated by PMW
                     chambers) Status Conference re: counsel set for 4/14/2017 at 11:00 AM in Rm
                     8.400 before Magistrate Judge Paul M. Warner. (ksm) (Entered: 04/13/2017)
04/13/2017           NOTICE VACATING Status Conference HEARING as to Claud R.
                     Koerber set for 4/14/2017 AT 11:00 a.m. before Judge Robert J. Shelby
                     (Notice generated by Mary Jane McNamee) (mjm) (Entered: 04/13/2017)
04/13/2017   55      Motions No Longer Referred as to Claud R. Koerber: 24 MOTION to Compel
                     Discovery (chambers) (Entered: 04/13/2017)
04/14/2017   56      NOTICE OF HEARING as to Claud R. Koerber (Notice generated by
                     Chambers) Status Conference re Counsel set for 4/14/2017 at 11:00 AM in Rm
                     8.400 before Magistrate Judge Paul M. Warner. (rks) (Entered: 04/14/2017)
04/14/2017           NOTICE VACATING Motion HEARING as to Claud R. Koerber set for
                     4/14/2017 at 11:00 am before Judge Shelby (Notice generated by RKS) (rks)
                     (Entered: 04/14/2017)
04/14/2017   57      MOTION for Recusal of the Honorable Chief Magistrate Judge Paul Warner,
                     filed by Claud R. Koerber. Motions referred to Paul M. Warner.(jds) (Entered:

                                                                                                        10
    Case 2:17-cr-00037-FB Document 645-1 Filed 10/22/19 Page 11 of 95



                     04/14/2017)
04/14/2017           Attorney update in case as to Claud R. Koerber. Attorney Rebecca H. Skordas
                     for Claud R. Koerber added per hearing held on 4/14/2017 (ksm) (Entered:
                     04/14/2017)
04/14/2017   58      DOCKET TEXT Order Appointing CJA Counsel as to Claud R. Koerber:
                     Appointment of Attorney No attached document. Signed by Magistrate Judge
                     Paul M. Warner on 4/14/17.(ksm) (Entered: 04/14/2017)
04/14/2017   59      Minute Entry for proceedings held before Magistrate Judge Paul M. Warner:
                     Status Conference as to Claud R. Koerber held on 4/14/2017. Government
                     counsel present and Defendant present. Mr. Steve Killpack thanked and
                     excused. The court appointed Ms. Rebecca Skordas as counsel of record for
                     Mr. Koerber.The Motion to Recuse 57 is dismissed without prejudice to
                     provide Mr. Koerber the benefit of counsel. Attorney for Plaintiff: Stu Walz
                     and Aaron Clark, Attorney for Defendant: Rebecca Skordas, CJA. Interpreter:
                     Not Needed. Probation Officer: Not needed. Court Reporter: electronic/Ray
                     Fenlon.(Time Start: 10:59:46 am, Time End: 11:28:22 am, Room 8.4.) (ksm)
                     (Entered: 04/14/2017)
04/14/2017   60      ORDER denying without prejudice 29 Motion to Inspect as to Claud R.
                     Koerber (1); denying without prejudice 24 Motion to Compel as to Claud R.
                     Koerber (1). Signed by Judge Robert J. Shelby on 4/14/2017. (jds) (Entered:
                     04/14/2017)
04/24/2017   61      NOTICE OF FILING OF OFFICIAL TRANSCRIPT of STATUS
                     CONFERENCE as to Claud R. Koerber held on APRIL 11, 2017 before Judge
                     PAUL M. WARNER. Court Reporter/Transcriber RAYMOND P. FENLON,
                     Telephone number (801) 809−4634.

                     NOTICE RE REDACTION OF TRANSCRIPTS: Within 7 business days
                     of this filing, each party shall inform the Court, by filing a Notice of Intent
                     to Redact, of the parties intent to redact personal data identifiers from the
                     electronic transcript of the court proceeding. To redact additional
                     information a Motion to Redact must be filed. The policy and forms are
                     located on the court's website at www.utd.uscourts.gov. Please read this
                     policy carefully. If no Notice of Intent to Redact is filed within the allotted
                     time, this transcript will be made electronically available on the date set
                     forth below.

                     Transcript may be viewed at the court public terminal or purchased through
                     the Court Reporter/Transcriber before the deadline for Release of Transcript
                     Restriction. After that date it may be obtained through PACER. Redaction
                     Request due 5/15/2017. Redacted Transcript Deadline set for 5/25/2017.
                     Release of Transcript Restriction set for 7/25/2017. (jds) Modified on
                     7/25/2017 by removing restricted text (las). (Entered: 04/24/2017)
04/25/2017   63      Sixth CERTIFICATE OF COMPLIANCE and Request for Reciprocal
                     Discovery filed by USA as to Claud R. Koerber. (Walz, Stewart) (Entered:
                     04/25/2017)
05/03/2017   65      TRIAL ORDER with instructions for counsel as to Claud R. Koerber. 6 Week
                     Jury Trial set for 8/7/2017 at 09:00 AM in Rm 7.300 before Judge Robert J.

                                                                                                       11
    Case 2:17-cr-00037-FB Document 645-1 Filed 10/22/19 Page 12 of 95



                     Shelby. Final Pretrial Conference set for 6/28/2017 at 01:30 PM in Rm 7.300
                     before Judge Robert J. Shelby. Signed by Judge Robert J. Shelby on
                     5/3/2017.(jds) (Entered: 05/03/2017)
05/04/2017   67      NOTICE OF HEARING as to Claud R. Koerber (Notice generated by Mary
                     Jane McNamee)Second Final Pretrial Conference set for 7/19/2017 at 1:30
                     PM in Rm 7.300 before Judge Robert J. Shelby. (mjm) (Entered: 05/04/2017)
05/08/2017   68      TRIAL ORDER with instructions for counsel as to Claud R. Koerber. The
                     deadlines in this Trial Order supersede any deadlines previously imposed by
                     the district judge or the magistrate judge.

                     6 Week Jury Trial set for 8/7/2017 at 09:00 AM in Rm 7.300 before Judge
                     Robert J. Shelby. The initial final pretrial conference is scheduled for
                     6/28/2017 at 01:30 PM in Rm 7.300 before Judge Robert J. Shelby. The
                     second final pretrial conference is scheduled for 7/19/2017 at 1:30 pm. Signed
                     by Judge Robert J. Shelby on 5/5/2017.(jds) (Entered: 05/08/2017)
05/09/2017   69      Seventh CERTIFICATE OF COMPLIANCE and Request for Reciprocal
                     Discovery filed by USA as to Claud R. Koerber. (Walz, Stewart) (Entered:
                     05/09/2017)
05/10/2017           Attorney update in case as to Claud R. Koerber. Attorney Gregory G. Skordas
                     for Claud R. Koerber added as co−counsel per chambers. (ksm) (Entered:
                     05/10/2017)
05/12/2017   70      Stipulated MOTION for Entry of Order Regarding Re−Production of
                     Documents in Un−Redacted Form by USA as to Claud R. Koerber.
                     (Attachments: # 1 Text of Proposed Order Proposed Order) Motions referred
                     to Paul M. Warner.(Murray, Tyler) (Entered: 05/12/2017)
05/12/2017   71      ORDER granting 70 Motion for Order Regarding the Re−production of
                     Documents in Un−Redacted form as to Claud R. Koerber (1). Signed by
                     Magistrate Judge Paul M. Warner on 5/12/2017. (jds) (Entered: 05/12/2017)
05/17/2017   73      Defendant's MOTION to Dismiss Indictment/Information as Time Barred and
                     for Injunctive Relief filed by Claud R. Koerber. (Skordas, Rebecca) (Entered:
                     05/17/2017)
05/17/2017   74      Eighth CERTIFICATE OF COMPLIANCE and Request for Reciprocal
                     Discovery filed by USA as to Claud R. Koerber. (Walz, Stewart) (Entered:
                     05/17/2017)
05/17/2017   75      Defendant's MOTION to Dismiss Indictment/Information Alternatively for
                     Kastigar−like hearing filed by Claud R. Koerber. (Skordas, Rebecca)
                     (Entered: 05/17/2017)
05/18/2017   76      Defendant's MOTION for Extension of Time For Filing Pretrial Motions filed
                     by Claud R. Koerber. Motions referred to Paul M. Warner.(Skordas, Rebecca)
                     (Entered: 05/18/2017)
05/18/2017   77      DOCKET TEXT ORDER as to Claud R. Koerber. The court ORDERS the
                     United States to file a response to Defendant's 76 Motion to Extend Time for
                     Filing Pretrial Motions on or before 5/22/2017. No attached document. Signed
                     by Magistrate Judge Paul M. Warner on 5/18/2017. (srs) (Entered:
                     05/18/2017)
                                                                                                      12
    Case 2:17-cr-00037-FB Document 645-1 Filed 10/22/19 Page 13 of 95



05/18/2017   78      ERRATA by Claud R. Koerber to 75 Defendant's MOTION to Dismiss
                     Indictment/Information Alternatively for Kastigar−like hearing filed by Claud
                     R. Koerber (Skordas, Rebecca) (Entered: 05/18/2017)
05/22/2017   79      RESPONSE to Motion by USA as to Claud R. Koerber re 76 Defendant's
                     MOTION for Extension of Time For Filing Pretrial Motions (Hackford−Peer,
                     Ruth) (Entered: 05/22/2017)
05/23/2017   80      MEMORANDUM in Opposition by USA as to Claud R. Koerber re 73
                     Defendant's MOTION to Dismiss Indictment/Information as Time Barred and
                     for Injunctive Relief (Murray, Tyler) (Entered: 05/23/2017)
05/24/2017   81      ORDER granting 76 Motion for Extension of Time For Filing Pretrial Motions
                     as to Claud R. Koerber (1). The pretrial motion deadline in this case is
                     extended to June 5, 2017. Signed by Magistrate Judge Paul M. Warner on
                     5/24/2017. (jds) (Entered: 05/24/2017)
05/31/2017   82      RESPONSE to Motion by USA as to Claud R. Koerber re 75 Defendant's
                     MOTION to Dismiss Indictment/Information Alternatively for Kastigar−like
                     hearing (Hackford−Peer, Ruth) (Entered: 05/31/2017)
06/01/2017   83      NOTICE of Compliance with Court Order by USA as to Claud R. Koerber
                     (Murray, Tyler) (Entered: 06/01/2017)
06/05/2017   84      Second MOTION to Dismiss Indictment/Information as Time Barred the
                     Impermissibly Broadened and Amended 2017 Indictment filed by Claud R.
                     Koerber. (Skordas, Rebecca) (Entered: 06/05/2017)
06/05/2017   85      Defendant's MOTION to Inspect , Reproduce and Copy Grand Jury Rolls,
                     Master Wheel, and all Records of the Grand Jury Selection filed by Claud R.
                     Koerber. Motions referred to Paul M. Warner.(Skordas, Rebecca) (Entered:
                     06/05/2017)
06/05/2017   86      First MOTION for Bill of Particulars filed by Claud R. Koerber. Motions
                     referred to Paul M. Warner.(Skordas, Rebecca) (Entered: 06/05/2017)
06/05/2017   87      Defendant's MOTION for Order to Show Cause and Disqualify Federal
                     Prosecutors and Agents filed by Claud R. Koerber. Motions referred to Paul
                     M. Warner.(Skordas, Rebecca) (Entered: 06/05/2017)
06/05/2017   88      Defendant's MOTION to Compel Discovery filed by Claud R. Koerber.
                     Motions referred to Paul M. Warner.(Skordas, Rebecca) (Entered: 06/05/2017)
06/05/2017   89      Defendant's MOTION to Suppress filed by Claud R. Koerber. (Skordas,
                     Rebecca) (Entered: 06/05/2017)
06/05/2017   90      Defendant's MOTION to Dismiss Case on Speedy Trial Violations filed by
                     Claud R. Koerber. (Skordas, Rebecca) (Entered: 06/05/2017)
06/07/2017   91      REPLY TO RESPONSE to Motion by Claud R. Koerber re 73 Defendant's
                     MOTION to Dismiss Indictment/Information as Time Barred and for
                     Injunctive Relief (Skordas, Rebecca) (Entered: 06/07/2017)
06/07/2017   92      Ninth CERTIFICATE OF COMPLIANCE and Request for Reciprocal
                     Discovery filed by USA as to Claud R. Koerber. (Walz, Stewart) (Entered:
                     06/07/2017)

                                                                                                     13
    Case 2:17-cr-00037-FB Document 645-1 Filed 10/22/19 Page 14 of 95



06/13/2017    93     RESPONSE to Motion by USA as to Claud R. Koerber re 87 Defendant's
                     MOTION for Order to Show Cause and Disqualify Federal Prosecutors and
                     Agents (Murray, Tyler) (Entered: 06/13/2017)
06/13/2017    94     RESPONSE to Motion by USA as to Claud R. Koerber re 85 Defendant's
                     MOTION to Inspect , Reproduce and Copy Grand Jury Rolls, Master Wheel,
                     and all Records of the Grand Jury Selection (Hackford−Peer, Ruth) (Entered:
                     06/13/2017)
06/13/2017    95     RESPONSE to Motion by USA as to Claud R. Koerber re 86 First MOTION
                     for Bill of Particulars (Hackford−Peer, Ruth) (Entered: 06/13/2017)
06/14/2017    96     RESPONSE to Motion by USA as to Claud R. Koerber re 90 Defendant's
                     MOTION to Dismiss Case on Speedy Trial Violations (Hackford−Peer, Ruth)
                     (Entered: 06/14/2017)
06/14/2017    97     ORDER requesting supplemental briefing as to Claud R. Koerber. Signed by
                     Judge Robert J. Shelby on 6/14/2017.(jds) (Entered: 06/14/2017)
06/15/2017    98     RESPONSE to Motion by USA as to Claud R. Koerber re 88 Defendant's
                     MOTION to Compel Discovery (Attachments: # 1 Exhibit 1, # 2 Exhibit
                     2)(Hackford−Peer, Ruth) (Entered: 06/15/2017)
06/15/2017    99     RESPONSE to Motion by USA as to Claud R. Koerber re 84 Second
                     MOTION to Dismiss Indictment/Information as Time Barred the
                     Impermissibly Broadened and Amended 2017 Indictment (Hackford−Peer,
                     Ruth) (Entered: 06/15/2017)
06/19/2017   101     Tenth CERTIFICATE OF COMPLIANCE and Request for Reciprocal
                     Discovery filed by USA as to Claud R. Koerber. (Walz, Stewart) (Entered:
                     06/19/2017)
06/20/2017   102     REPLY TO RESPONSE to Motion by Claud R. Koerber re 85 Defendant's
                     MOTION to Inspect , Reproduce and Copy Grand Jury Rolls, Master Wheel,
                     and all Records of the Grand Jury Selection (Skordas, Rebecca) (Entered:
                     06/20/2017)
06/20/2017   103     REPLY TO RESPONSE to Motion by Claud R. Koerber re 86 First MOTION
                     for Bill of Particulars (Skordas, Rebecca) (Entered: 06/20/2017)
06/23/2017   105     MEMORANDUM DECISION AND ORDER denying 86 Motion for Bill of
                     Particulars as to Claud R. Koerber (1). Signed by Magistrate Judge Paul M.
                     Warner on 6/23/2017.(jds) (Entered: 06/23/2017)
06/23/2017   106     Supplemental Briefing on Preclusion Issues BRIEF re 97 Order For
                     Supplemental Briefing filed by USA as to Claud R. Koerber (Hackford−Peer,
                     Ruth) (Entered: 06/23/2017)
06/23/2017   107     REPLY TO RESPONSE to Motion by Claud R. Koerber re 84 Second
                     MOTION to Dismiss Indictment/Information as Time Barred the
                     Impermissibly Broadened and Amended 2017 Indictment (Skordas, Rebecca)
                     (Entered: 06/23/2017)
06/23/2017   108     REPLY TO RESPONSE to Motion by Claud R. Koerber re 90 Defendant's
                     MOTION to Dismiss Case on Speedy Trial Violations (Skordas, Rebecca)
                     (Entered: 06/23/2017)

                                                                                                   14
    Case 2:17-cr-00037-FB Document 645-1 Filed 10/22/19 Page 15 of 95



06/23/2017   109     Refiled as 110 Preclusion Doctrine BRIEF filed by Claud R. Koerber
                     (Skordas, Rebecca) Modified on 6/29/2017 (jds). (Entered: 06/23/2017)
06/24/2017   110     Refiled as 11 Errata − Preclusion Doctrine Brief with EXHIBITS by Claud R.
                     Koerber re 109 Brief (Attachments: # 1 Exhibit 1, # 2 Exhibit 2)(Skordas,
                     Rebecca) Modified docket text on 6/29/2017 (jds). Modified docket text on
                     6/29/2017 (jds). (Entered: 06/24/2017)
06/26/2017   111     ERRATA by Claud R. Koerber to 109 Brief filed by Claud R. Koerber, 110
                     Exhibits filed by Claud R. Koerber Preclusion Doctrine Brief with Exhibits
                     (Attachments: # 1 Exhibit Exhibit 1 to Preclusion Doctrine Brief, # 2 Exhibit
                     Exhibit 2 to Preclusion Doctrine Brief)(Skordas, Rebecca) (Entered:
                     06/26/2017)
06/28/2017   112     Minute Entry for proceedings held before Judge Robert J. Shelby: Pretrial
                     Conference as to Claud R. Koerber held on 6/28/2017. The defendant is
                     present with counsel. The court hears from counsel. This case is set for jury
                     trial to begin on 8/7/2017. Two days of jury selection is anticipated. Kris
                     Porter, Jury Administrator will send out 1000 jury summons. A deadline for is
                     set for 7/14/2017, where the the summoned jury pool will enter information
                     online, to determine qualification. The court anticipates calling approximately
                     100 qualified potential jurors, to appear on 8/7/2017 and 8/8/2017. The court
                     proposes having 25 potential jurors appear at 9:00 a.m. on 8/7/2017, 25
                     potential jurors appear at 1:00 p.m. on 8/7/2017, 25 potential jurors appear at
                     9:00 a.m. on 8/8/2017 and 25 potential jurors appear at 1:00 p.m on 8/8/2017.
                     The court will select 12 jurors and 4 alternate jurors. Trial will begin at 9:00
                     a.m. each day and conclude at 2:00 p.m. The court proposes a trial schedule
                     that includes the following dates without trial: 8/18/2017, 9/1/2017, 9/4/2017,
                     9/15/2017, 9/29/2017. Counsel will discuss the court's proposals and decide at
                     the next Final Pretrial Conference set for 7/19/2017 at 1:30 p.m. The court
                     suggests the jury receive summary sheets, including photos of witnesses as
                     they appear for testimony. The following deadlines are set: proposed
                     preliminary jury instructions to be submitted by 7/10/2017; general jury
                     instructions to be submitted by 8/4/2017; USA will supply Defendant with
                     exhibits and exhibit lists by 7/12/2017, Defendant will supply USA with
                     exhibits and exhibit lists by 7/18/2017; proposed voir dire to be submitted by
                     7/10/2017; motions in limine are to be filed by 7/31/2017; trial briefs due by
                     8/2/2017. Counsel will contact chambers to set up time for a courtroom
                     electronic overview session. A second final pretrial conference is set for
                     7/19/2017 at 1:30 p.m. The court sets a telephone conference, where the court
                     will issue a ruling on the preclusion issue, for Friday, June 30 at 11:30 a.m.
                     Following a short recess, Defendant's counsel informs the court that they will
                     submit a motion and brief requesting a 60 day continuance of the jury trial
                     date. Defendant's brief shall be filed by 7/5/2017. USA may file response by
                     7/6/2017. Attorney for Plaintiff: Stewart Walz, Aaron Clark, Ruth
                     Hachford−Peer, Tyler Murray; Attorney for Defendant: Rebecca Skordas.
                     Court Reporter: Ray Fenlon.(mjm) (Entered: 06/29/2017)
06/29/2017   113     NOTICE OF HEARING as to Claud R. Koerber (Notice generated by Mary
                     Jane McNamee) Telephone Conference set for 6/30/2017 at 11:30 AM in Rm
                     7.300 before Judge Robert J. Shelby. Judge Robert J. Shelby has set a
                     telephone conference for Friday, June 30, 2017 at 11:30 a.m.(MST). As a
                     participant, the conference instructions are as follows: 1. Dial

                                                                                                        15
    Case 2:17-cr-00037-FB Document 645-1 Filed 10/22/19 Page 16 of 95



                     888−808−6929 ; 2. Enter Access Code 2900331; 3. To enter as a
                     participant, press # key. If the call has not been activated by the Court,
                     you will be placed on hold. If you have any questions before the hearing
                     begins, please do not hesitate to call chambers at 801−524−6790, if you are
                     having issues during the hearing, please email the case adminstrator at
                     mary_jane_mcnamee@utd.uscourts.gov (mjm) (Entered: 06/29/2017)
06/30/2017   114     Minute Entry for proceedings held before Judge Robert J. Shelby: Telephone
                     Conference as to Claud R. Koerber held on 6/30/2017. The parties appear by
                     phone. The court is prepared to issue an oral ruling on the preclusive effect of
                     rulings made in Koerber 1, Case 2:09CR00302. The court rules that it is not
                     bound by and is declining to follow the Suppression Order, docket entry 360
                     and will address the potential preclusive effect of any other orders as those
                     issues arise. Mr. Koerber may file a motion to advance arguments related to
                     the suppression of the 2009 interviews, if he wishes to do so. Attorney for
                     Plaintiff: Stewart Walz, Aaron Clark,Ruth Hackford−Peer, Tyler Murray
                     appear by phone, Attorney for Defendant: Rebecca Skordas appears by phone.
                     Court Reporter: Ray Fenlon.(mjm) (Entered: 06/30/2017)
06/30/2017   115     MEMORANDUM DECISION ORDER as to Claud R. Koerber RE: Dkt. No.
                     85 . Signed by Magistrate Judge Paul M. Warner on 06/30/2017. (an)
                     (Entered: 06/30/2017)
07/05/2017   116     MOTION in Limine to Exclude Evidence Relating to Defendant's Potential
                     Advice of Counsel or Accountant Defense by USA as to Claud R. Koerber.
                     (Walz, Stewart) (Entered: 07/05/2017)
07/05/2017   117     First MOTION to Continue Jury Trial filed by Claud R. Koerber. Motions
                     referred to Paul M. Warner.(Skordas, Rebecca) (Entered: 07/05/2017)
07/06/2017   118     RESPONSE to Motion by USA as to Claud R. Koerber re 117 First MOTION
                     to Continue Jury Trial (Hackford−Peer, Ruth) (Entered: 07/06/2017)
07/07/2017   119     MOTION in Limine to Exclude Evidence of Conduct by Utah State Officials
                     and Failure of the State of Utah to Sue the Defendant by USA as to Claud R.
                     Koerber. (Attachments: # 1 Exhibit 1)(Walz, Stewart) (Entered: 07/07/2017)
07/07/2017   120     MOTION in Limine to exclude evidence relating to previous speedy trial act
                     violations by USA as to Claud R. Koerber. (Hackford−Peer, Ruth) (Entered:
                     07/07/2017)
07/07/2017   121     ORDER granting in part and denying in part 117 Motion to Continue as to
                     Claud R. Koerber (1)See Order for Details. Signed by Judge Robert J. Shelby
                     on 7/7/17. (ksm) (Entered: 07/07/2017)
07/08/2017   122     REFILED CORRECTLY AS 125 Supplemental Brief − SUPPLEMENTAL
                     BRIEFING ON DEFENDANTS MOTION TO INSPECT, REPRODUCE
                     AND COPY GRAND JURY ROLLS, MASTER WHEEL, AND ALL
                     RECORDS OF THE GRAND JURY SELECTION PROCESS BRIEF filed by
                     Claud R. Koerber (Skordas, Rebecca) Modified on 7/11/2017: added re−filing
                     info (alt) (Entered: 07/08/2017)
07/10/2017           Reset Trial Date per 121 Order as to Claud R. Koerber: 6−Week Jury Trial
                     reset for 8/21/2017 at 09:00 AM in Rm 7.300 before Judge Robert J. Shelby.
                     Terminated existing trial−related deadlines. (alt) (Entered: 07/10/2017)

                                                                                                        16
    Case 2:17-cr-00037-FB Document 645-1 Filed 10/22/19 Page 17 of 95



07/10/2017   123     RESPONSE to Motion by USA as to Claud R. Koerber re 85 Defendant's
                     MOTION to Inspect , Reproduce and Copy Grand Jury Rolls, Master Wheel,
                     and all Records of the Grand Jury Selection (Clark, Aaron) (Entered:
                     07/10/2017)
07/10/2017   124     ORDER denying 88 Motion to Compel as to Claud R. Koerber (1) Signed by
                     Magistrate Judge Paul M. Warner on 07/10/2017. (an) (Entered: 07/10/2017)
07/11/2017   125     Supplemental BRIEF re 85 Defendant's MOTION to Inspect , Reproduce and
                     Copy Grand Jury Rolls, Master Wheel, and all Records of the Grand Jury
                     Selection filed by Claud R. Koerber (Skordas, Rebecca) (Entered: 07/11/2017)
07/11/2017   126     NOTICE OF HEARING as to Claud R. Koerber (Notice generated by Mary
                     Jane McNamee) 8 week Jury Trial set for 8/21/2017 at 9:00 AM in Rm 7.300
                     before Judge Robert J. Shelby. Second Final Pretrial Conference set for
                     7/19/2017 at 1:30 PM in Rm 7.300 before Judge Robert J. Shelby. Third Final
                     Pretrial Conference set for 8/4/2017 at 1:30 PM in Rm 7.300 before Judge
                     Robert J. Shelby. The following deadlines are set: proposed voir dire to be
                     submitted by 7/25/2017; USA will supply Defendant with exhibits and exhibit
                     lists by 7/26/17; Defendant will supply USA with exhibits and exhibit lists by
                     8/2/17; the plea agreement deadline is 8/8/17; fully briefed motions in limine
                     are due by 8/10/17; witness lists are to be filed with the court by 8/16/17;
                     optional trial briefs are due 8/16/17; general jury instructions and proposed
                     verdict form are due to the court by 8/18/17. (mjm) (Entered: 07/11/2017)
07/11/2017   127     First MOTION to Amend/Correct 91 Reply to Response filed by Claud R.
                     Koerber filed by Claud R. Koerber. (Skordas, Rebecca) (Entered: 07/11/2017)
07/12/2017   128     RESPONSE to Motion by Claud R. Koerber re 116 MOTION in Limine to
                     Exclude Evidence Relating to Defendant's Potential Advice of Counsel or
                     Accountant Defense (Skordas, Rebecca) (Entered: 07/12/2017)
07/13/2017   129     MEMORANDUM DECISION AND ORDER granting in part and denying in
                     part 85 Motion to Inspect Reproduce, and Copy Grand Jury Rolls, Master
                     Wheel, and All Records of the Grand Jury Selection Process as to Claud R.
                     Koerber (1). Signed by Magistrate Judge Paul M. Warner on 7/13/2017.(jds)
                     (Entered: 07/13/2017)
07/14/2017   130     NOTICE OF FILING OF OFFICIAL TRANSCRIPT of INITIAL
                     APPEARANCE/ARRAIGNMENT as to Claud R. Koerber held on
                     FEBRUARY 16, 2017 before Judge Evelyn J. Furse. Court
                     Reporter/Transcriber RAYMOND P. FENLON, Telephone number (801)
                     809−4634.

                     NOTICE RE REDACTION OF TRANSCRIPTS: Within 7 business days
                     of this filing, each party shall inform the Court, by filing a Notice of Intent
                     to Redact, of the parties intent to redact personal data identifiers from the
                     electronic transcript of the court proceeding. To redact additional
                     information a Motion to Redact must be filed. The policy and forms are
                     located on the court's website at www.utd.uscourts.gov. Please read this
                     policy carefully. If no Notice of Intent to Redact is filed within the allotted
                     time, this transcript will be made electronically available on the date set
                     forth below.


                                                                                                       17
    Case 2:17-cr-00037-FB Document 645-1 Filed 10/22/19 Page 18 of 95



                     Transcript may be viewed at the court public terminal or purchased through
                     the Court Reporter/Transcriber before the deadline for Release of Transcript
                     Restriction. After that date it may be obtained through PACER. Redaction
                     Request due 8/4/2017. Redacted Transcript Deadline set for 8/14/2017.
                     Release of Transcript Restriction set for 10/12/2017. (jds) Modified by
                     removing restricted text on 10/17/2017 (rks). (Entered: 07/14/2017)
07/14/2017   132     NOTICE OF FILING OF OFFICIAL TRANSCRIPT of Status Conference as
                     to Claud R. Koerber held on March 14, 2017 before Judge DEE BENSON.
                     Court Reporter/Transcriber Ed Young, Telephone number 801−328−3202.

                     NOTICE RE REDACTION OF TRANSCRIPTS: Within 7 business days
                     of this filing, each party shall inform the Court, by filing a Notice of Intent
                     to Redact, of the parties intent to redact personal data identifiers from the
                     electronic transcript of the court proceeding. To redact additional
                     information a Motion to Redact must be filed. The policy and forms are
                     located on the court's website at www.utd.uscourts.gov. Please read this
                     policy carefully. If no Notice of Intent to Redact is filed within the allotted
                     time, this transcript will be made electronically available on the date set
                     forth below.

                     Transcript may be viewed at the court public terminal or purchased through
                     the Court Reporter/Transcriber before the deadline for Release of Transcript
                     Restriction. After that date it may be obtained through PACER. Redaction
                     Request due 8/4/2017. Redacted Transcript Deadline set for 8/14/2017.
                     Release of Transcript Restriction set for 10/12/2017. (jds) Modified by
                     removing restricted text on 10/17/2017 (rks). (Entered: 07/14/2017)
07/14/2017   134     NOTICE OF FILING OF OFFICIAL TRANSCRIPT of TELEPHONIC
                     BENCH RULING ON PRECLUSION ISSUES as to Claud R. Koerber held
                     on JUNE 30, 2017 before Judge ROBERT J. SHELBY. Court
                     Reporter/Transcriber RAYMOND P. FENLON, Telephone number (801)
                     809−4634.

                     NOTICE RE REDACTION OF TRANSCRIPTS: Within 7 business days
                     of this filing, each party shall inform the Court, by filing a Notice of Intent
                     to Redact, of the parties intent to redact personal data identifiers from the
                     electronic transcript of the court proceeding. To redact additional
                     information a Motion to Redact must be filed. The policy and forms are
                     located on the court's website at www.utd.uscourts.gov. Please read this
                     policy carefully. If no Notice of Intent to Redact is filed within the allotted
                     time, this transcript will be made electronically available on the date set
                     forth below.

                     Transcript may be viewed at the court public terminal or purchased through
                     the Court Reporter/Transcriber before the deadline for Release of Transcript
                     Restriction. After that date it may be obtained through PACER. Redaction
                     Request due 8/4/2017. Redacted Transcript Deadline set for 8/14/2017.
                     Release of Transcript Restriction set for 10/12/2017. (jds) Modified by
                     removing restricted text on 10/17/2017 (rks). (Entered: 07/14/2017)
07/17/2017   136     CERTIFICATE OF COMPLIANCE Eleventh filed by USA as to Claud R.
                     Koerber. (Walz, Stewart) (Entered: 07/17/2017)
                                                                                                       18
    Case 2:17-cr-00037-FB Document 645-1 Filed 10/22/19 Page 19 of 95



07/18/2017           NOTICE VACATING 2nd Final Pretrial Conference HEARING as to
                     Claud R. Koerber set for 7/19/2017 at 1:30 p.m. before Judge Robert J. Shelby
                     (Notice generated by Mary Jane McNamee) (mjm) (Entered: 07/18/2017)
07/19/2017           Notice of Appearance. U.S. Probation and Pretrial Services hereby advises the
                     Court that Stacey S. Hirata should be added to this case as to Claud R. Koerber
                     (ssh) (Entered: 07/19/2017)
07/21/2017   140     ORDER denying 73 Motion to Dismiss Indictment/Information as Time
                     Barred and for Injunctive Relief; denying 75 Motion to Dismiss
                     Indictment/Information Due Process Violations; denying 84 Motion to
                     Dismiss Indictment/Information Impermissibly Broadened; denying 89 Motion
                     to Suppress ; denying 90 Motion to Dismiss for Speedy Trial as to Claud R.
                     Koerber (1). Signed by Judge Robert J. Shelby on 7/21/2017. (jds) (Entered:
                     07/21/2017)
07/24/2017   141     RESPONSE to Motion by Claud R. Koerber re 120 MOTION in Limine to
                     exclude evidence relating to previous speedy trial act violations (Skordas,
                     Rebecca) (Entered: 07/24/2017)
07/24/2017   142     RESPONSE to Motion by Claud R. Koerber re 119 MOTION in Limine to
                     Exclude Evidence of Conduct by Utah State Officials and Failure of the State
                     of Utah to Sue the Defendant (Skordas, Rebecca) (Entered: 07/24/2017)
07/25/2017   143     MEMORANDUM DECISION AND ORDER denying 87 Motion for Order to
                     Show Cause and to Disqualify Federal Prosecutors and Federal Agents as to
                     Claud R. Koerber (1). Signed by Magistrate Judge Paul M. Warner on
                     7/25/2017.(jds) (Entered: 07/25/2017)
07/25/2017   144     DOCKET TEXT ORDER − GRANTING docket entry 127 Motion to
                     Amend/Correct as to Claud R. Koerber (1). Signed by Judge Robert J. Shelby
                     on 7/25/2017. No attached document. (mjm) (Entered: 07/25/2017)
07/26/2017   147     Defendant's MOTION in Limine to Exclude Testimony of Government's
                     Witness Ray Bartholomew filed by Claud R. Koerber. (Skordas, Rebecca)
                     (Entered: 07/26/2017)
07/26/2017   148     REPLY TO RESPONSE to Motion by USA as to Claud R. Koerber re 120
                     MOTION in Limine to exclude evidence relating to previous speedy trial act
                     violations (Walz, Stewart) (Entered: 07/26/2017)
07/26/2017   149     CERTIFICATE OF COMPLIANCE Twelfth filed by USA as to Claud R.
                     Koerber. (Walz, Stewart) (Entered: 07/26/2017)
07/26/2017   150     NOTICE OF FILING OF OFFICIAL TRANSCRIPT of Status Conference as
                     to Claud R. Koerber held on April 14, 2017 before Judge Paul M. Warner.
                     Court Reporter/Transcriber Ray Fenlon, Telephone number 801−809−4634.

                     NOTICE RE REDACTION OF TRANSCRIPTS: Within 7 business days
                     of this filing, each party shall inform the Court, by filing a Notice of Intent
                     to Redact, of the parties intent to redact personal data identifiers from the
                     electronic transcript of the court proceeding. To redact additional
                     information a Motion to Redact must be filed. The policy and forms are
                     located on the court's website at www.utd.uscourts.gov. Please read this
                     policy carefully. If no Notice of Intent to Redact is filed within the allotted

                                                                                                       19
    Case 2:17-cr-00037-FB Document 645-1 Filed 10/22/19 Page 20 of 95



                     time, this transcript will be made electronically available on the date set
                     forth below.

                     Transcript may be viewed at the court public terminal or purchased through
                     the Court Reporter/Transcriber before the deadline for Release of Transcript
                     Restriction. After that date it may be obtained through PACER. Redaction
                     Request due 8/16/2017. Redacted Transcript Deadline set for 8/28/2017.
                     Release of Transcript Restriction set for 10/24/2017. (las) Modified by
                     removing restricted text on 11/7/2017 (rks). (Entered: 07/26/2017)
07/27/2017   152     Defendant's MOTION in Limine to Exclude Use of the Terms Ponzi or Ponzi
                     Scheme filed by Claud R. Koerber. (Skordas, Rebecca) (Entered: 07/27/2017)
07/27/2017   153     NOTICE OF FILING OF OFFICIAL TRANSCRIPT of Initial
                     Appearance/Arraignment as to Claud R. Koerber held on February 16, 2017
                     before Judge Evelyn J. Furse. Court Reporter/Transcriber Ray Fenlon,
                     Telephone number 801−809−4634.

                     NOTICE RE REDACTION OF TRANSCRIPTS: Within 7 business days
                     of this filing, each party shall inform the Court, by filing a Notice of Intent
                     to Redact, of the parties intent to redact personal data identifiers from the
                     electronic transcript of the court proceeding. To redact additional
                     information a Motion to Redact must be filed. The policy and forms are
                     located on the court's website at www.utd.uscourts.gov. Please read this
                     policy carefully. If no Notice of Intent to Redact is filed within the allotted
                     time, this transcript will be made electronically available on the date set
                     forth below.

                     Transcript may be viewed at the court public terminal or purchased through
                     the Court Reporter/Transcriber before the deadline for Release of Transcript
                     Restriction. After that date it may be obtained through PACER. Redaction
                     Request due 8/17/2017. Redacted Transcript Deadline set for 8/28/2017.
                     Release of Transcript Restriction set for 10/25/2017. (las) Modified by
                     removing restricted text. (jlw) (Entered: 07/27/2017)
07/28/2017   154     NOTICE OF ATTORNEY APPEARANCE: Marcus R. Mumford appearing
                     for Claud R. Koerber (Mumford, Marcus) (Entered: 07/28/2017)
07/28/2017   155     NOTICE OF APPEAL (Interlocutory) by Claud R. Koerber re 140 Order on
                     Motion to Dismiss Indictment/Information,,, Order on Motion to Suppress,
                     Order on Motion to Dismiss for Speedy Trial,,,,, Entered on July 21, 2017.
                     Appeals to the USCA Tenth Circuit. No Filing Fee. (Mumford, Marcus)
                     (Entered: 07/28/2017)
07/31/2017   156     Transmission of Preliminary Record to USCA as to Claud R. Koerber re 155
                     Notice of Appeal − Interlocutory. (Attachments: # 1 Appendix)(jds) (Entered:
                     07/31/2017)
07/31/2017   157     USCA Case Number as to Claud R. Koerber Case Appealed to Tenth Case
                     Number 17−4121 for 155 Notice of Appeal − Interlocutory, filed by Claud R.
                     Koerber. (jmr) (Entered: 07/31/2017)
07/31/2017   158     Certificate of Service by USA as to Claud R. Koerber Internal Revenue
                     Service report (Walz, Stewart) (Entered: 07/31/2017)

                                                                                                       20
    Case 2:17-cr-00037-FB Document 645-1 Filed 10/22/19 Page 21 of 95



08/01/2017   159     RESPONSE to Motion by USA as to Claud R. Koerber re 152 Defendant's
                     MOTION in Limine to Exclude Use of the Terms Ponzi or Ponzi Scheme
                     (Hackford−Peer, Ruth) (Entered: 08/01/2017)
08/01/2017   160     ORDER re 154 Notice of Attorney Appearance of Marcus Mumford for
                     Defendant Claud R. Koerber. Mr. Mumfords Motion for Admission to the CJA
                     Panel and CJA Appointment is DENIED. Signed by Judge Robert J. Shelby on
                     8/1/2017.(jds) (Entered: 08/01/2017)
08/01/2017           Attorney update in case as to Claud R. Koerber. Attorney Marcus R. Mumford
                     terminated per 160 Order. (jds) (Entered: 08/01/2017)
08/01/2017   161     Defendant's MOTION in Limine to Exclude Government's Exhibit 68
                     Stipulated Order Adopting Settlement filed by Claud R. Koerber.
                     (Attachments: # 1 Exhibit Settlement Agreement)(Skordas, Rebecca) (Entered:
                     08/01/2017)
08/04/2017   162     NOTICE OF ATTORNEY APPEARANCE: Marcus R. Mumford appearing
                     for Claud R. Koerber (Mumford, Marcus) (Entered: 08/04/2017)
08/04/2017   163     MOTION to Disqualify Judge Warner and Vacate Orders Entered After April
                     14, 2017 as Void filed by Claud R. Koerber. (Attachments: # 1 Exhibit
                     Koerber Declaration)(Mumford, Marcus) (Entered: 08/04/2017)
08/04/2017   164     MOTION to Disqualify Judge Robert J. Shelby filed by Claud R. Koerber.
                     (Mumford, Marcus) (Entered: 08/04/2017)
08/04/2017   165     MOTION to Disqualify Judge All Federal Judges in the District of Utah,
                     MOTION to Compel Disclosure of Past Recusal Orders filed by Claud R.
                     Koerber. Motions referred to Paul M. Warner.(Mumford, Marcus) (Entered:
                     08/04/2017)
08/04/2017   166     Second MOTION to Continue Trial Date, MOTION to Amend/Correct 121
                     Order on Motion to Continue filed by Claud R. Koerber. Motions referred to
                     Paul M. Warner.(Mumford, Marcus) (Entered: 08/04/2017)
08/04/2017   167     CERTIFICATE OF COMPLIANCE Thirteenth filed by USA as to Claud R.
                     Koerber. (Walz, Stewart) (Entered: 08/04/2017)
08/04/2017   168     Minute Entry for proceedings held before Judge Robert J. Shelby: Pretrial
                     Conference as to Claud R. Koerber held on 8/4/2017. The defendant is present
                     with counsel. The court has received the following motions filed by Marcus
                     Mumford on behalf of Defendant Claud R. Koerber: docket entries 162
                     NOTICE OF ATTORNEY APPEARANCE: Marcus R. Mumford appearing
                     for Claud R. Koerber, 163 MOTION to Disqualify Judge Warner and Vacate
                     Orders Entered After April 14, 2017 as Void filed by Claud R. Koerber, 164
                     MOTION to Disqualify Judge Robert J. Shelby, 165 MOTION to Disqualify
                     Judge All Federal Judges in the District of Utah, MOTION to Compel
                     Disclosure of Past Recusal Orders AND 166 Second MOTION to Continue
                     Trial Date, MOTION to Amend/Correct 121 Order on Motion to Continue.
                     The court states the 8/21/2017 trial date will remain in place and directs the
                     parties to hold open 8/14/2017 and 8/18/2017 for possible final pretrial
                     conferences. The Government informs the court of a possible conflict with
                     representation by Mr. Mumford and hands the court exhibit 1 − email dated
                     11/19/2009. Mr. Mumford to file his ex parte filing related to his notice of

                                                                                                      21
    Case 2:17-cr-00037-FB Document 645-1 Filed 10/22/19 Page 22 of 95



                     appearance by NOON 8/7/2017. Ms. Rebecca Skordas inquires of trial
                     subpoenas issued by the government. The government will provide the
                     defendant with a trial witness list by Tuesday 8/8/2017, which will include
                     witnesses subpoenaed and contact information. Counsel for the United States
                     and Rebecca Skordas are working on a resolution to the problem but the
                     United States will not be expected to provide the names and contact
                     information of those the United States has subpoenaed by close of
                     business Tuesday. Attorney for Plaintiff: Stewart Walz, Ruth Hackford Peer,
                     Tyler Murray, Aaron Clark, Attorney for Defendant: Rebecca Skordas,
                     Gregory Skordas. Mr. Marcus Mumford is also present. Court Reporter: Ed
                     Young. (mjm) Modified on 8/8/2017 − The minute entry is amended as noted
                     above, at the request of counsel in docket entry 177 dated 8/8/2017 (mjm).
                     (Entered: 08/04/2017)
08/04/2017   169     Motions No Longer Referred as to Claud R. Koerber: 166 Second MOTION to
                     Continue Trial Date MOTION to Amend/Correct 121 Order on Motion to
                     Continue , 165 MOTION to Disqualify Judge All Federal Judges in the
                     District of Utah MOTION to Compel Disclosure of Past Recusal Orders
                     (mjm) (Entered: 08/04/2017)
08/04/2017   170     RESPONSE to Motion by USA as to Claud R. Koerber re 164 MOTION to
                     Disqualify Judge Robert J. Shelby, 165 MOTION to Disqualify Judge All
                     Federal Judges in the District of Utah MOTION to Compel Disclosure of Past
                     Recusal Orders , 163 MOTION to Disqualify Judge Warner and Vacate
                     Orders Entered After April 14, 2017 as Void (Hackford−Peer, Ruth) (Entered:
                     08/04/2017)
08/07/2017   171     REQUEST FOR A JURY
                     65−70 Jurors Needed for Voir Dire
                     Date Jurors Needed: 8/21/2017
                     Time Jurors Requested in the Courtroom: 9:00 a.m.
                     Length of Trial: 8 weeks
                     Criminal Charge: 15:77q(a) and 77x FRAUDULENT INTERSTATE
                     TRANSACTIONS/Fraud in the Offer and Sale of Securities (Securities
                     Fraud); 18:2(a) and (b) Aiding and Abetting and Causing et al.
                     High Profile Case: YES
                     (mjm) (Entered: 08/07/2017)
08/07/2017   172     REQUEST FOR A JURY
                     30−50 Jurors Needed for Voir Dire
                     Date Jurors Needed: Tuesday 8/22/2017
                     Time Jurors Requested in the Courtroom: 9:00 a.m.
                     Length of Trial: 8 weeks
                     Criminal Charge: 15:77q(a) and 77x FRAUDULENT INTERSTATE
                     TRANSACTIONS/Fraud in the Offer and Sale of Securities (Securities
                     Fraud); 18:2(a) and (b) Aiding and Abetting and Causing et al
                     High Profile Case: YES
                     Special Instructions: ONLY IF NEEDED (mjm) (Entered: 08/07/2017)
08/07/2017   173     JURORS HAVE BEEN SENT A NOTICE TO APPEAR by the Jury Office.
                     Jurors to report on August 21, 2017 at 7:45 a.m. (ksp) (Entered: 08/07/2017)
08/07/2017   174     JURORS HAVE BEEN SENT A NOTICE TO APPEAR by the Jury Office.
                     Jurors to report on August 22, 2017 at 7:45 a.m. These additional jurors will
                                                                                                     22
    Case 2:17-cr-00037-FB Document 645-1 Filed 10/22/19 Page 23 of 95



                     report only if more jurors are needed for voir dire on this case. (ksp) (Entered:
                     08/07/2017)
08/07/2017   176     NOTICE OF CONVENTIONAL FILING: Sealed Ex Parte Supplement re
                     Notice of Appearance of Marcus Mumford as to Claud R. Koerber received by
                     the court on 8/7/2017. (jds) (Entered: 08/07/2017)
08/08/2017   177     MOTION to Amend/Correct Minute Entry Docket No. 168 by USA as to
                     Claud R. Koerber. (Hackford−Peer, Ruth) (Entered: 08/08/2017)
08/08/2017   178     RESPONSE to Motion by USA as to Claud R. Koerber re 147 Defendant's
                     MOTION in Limine to Exclude Testimony of Government's Witness Ray
                     Bartholomew (Hackford−Peer, Ruth) (Entered: 08/08/2017)
08/08/2017   179     DOCKET TEXT ORDER GRANTING 177 Motion to Amend/Correct Minute
                     Entry 168 , as to Claud R. Koerber. At the request of counsel, minute entry
                     dated 8/4/2017 − docket entry 168 has been amended. Signed by Judge Robert
                     J. Shelby on 8/8/2017. No attached document. (mjm) (Entered: 08/08/2017)
08/08/2017   180     RESPONSE to Motion by USA as to Claud R. Koerber re 161 Defendant's
                     MOTION in Limine to Exclude Government's Exhibit 68 Stipulated Order
                     Adopting Settlement (Hackford−Peer, Ruth) (Entered: 08/08/2017)
08/08/2017   181     OBJECTIONS To Magistrate Judge Warner's Memorandum Decision And
                     Order (Dkt 143) to 143 Order on Motion for Order to Show Cause,
                     Memorandum Decision by Claud R. Koerber (Mumford, Marcus) (Entered:
                     08/08/2017)
08/10/2017   183     NOTICE OF CONVENTIONAL FILING of Sealed Ex parte Declaration in
                     Support re 166 Second MOTION to Continue Trial Date filed by Marcus
                     Mumford as to Claud R. Koerber (jds) (Entered: 08/10/2017)
08/10/2017   184     ORDER REFERRING MOTION as to Claud R. Koerber 163 MOTION to
                     Disqualify Judge Warner and Vacate Orders Entered After April 14, 2017 as
                     Void filed by Claud R. Koerber Referred to Judge Paul M. Warner. Signed by
                     Judge Robert J. Shelby on 8/10/2017.(mjm) (Entered: 08/10/2017)
08/10/2017   185     ORDER denying 163 Motion to Disqualify Judge. as to Claud R. Koerber (1)
                     Signed by Magistrate Judge Paul M. Warner on 8/10/2017. (mjm) (Entered:
                     08/10/2017)
08/10/2017   186     ORDER denying 164 Motion to Disqualify Judge. as to Claud R. Koerber (1);
                     denying 165 Motion to Disqualify Judge. as to Claud R. Koerber (1); denying
                     165 Motion to Compel as to Claud R. Koerber (1) Signed by Judge Robert J.
                     Shelby on 8/10/2017. (mjm) (Entered: 08/10/2017)
08/10/2017   187     DOCKET TEXT ORDER DENYING 166 Motion to Continue as to Claud R.
                     Koerber(1) − Written Order to Follow; DENYING 166 Motion to
                     Amend/Correct as to Claud R. Koerber (1) − Written Order to Follow. A Final
                     Pretrial Conference is set for 8/17/2017 at 2:15 p.m. in courtroom 7.300
                     before Judge Robert J. Shelby. Signed by Judge Robert J. Shelby on
                     8/10/2017. No attached document. (mjm) (Entered: 08/10/2017)
08/10/2017   188     ORDER OVERRULING re: 181 Objections filed by Claud R. Koerber(1).
                     Signed by Judge Robert J. Shelby on 8/10/2017.(mjm) (Entered: 08/10/2017)


                                                                                                         23
    Case 2:17-cr-00037-FB Document 645-1 Filed 10/22/19 Page 24 of 95



08/10/2017   189     NOTICE OF HEARING as to Claud R. Koerber (Notice generated by Mary
                     Jane McNamee) Final Pretrial Conference set for 8/17/2017 at 2:15 PM in Rm
                     7.300 before Judge Robert J. Shelby. (mjm) (Entered: 08/10/2017)
08/10/2017   190     NOTICE OF HEARING as to Claud R. Koerber (Notice generated by L.
                     Pagel) Status Conference set for 8/11/2017 at 04:00 PM in Rm 8.400 before
                     Magistrate Judge Paul M. Warner. (lnp) (Entered: 08/10/2017)
08/10/2017   191     REPLY TO RESPONSE to Motion by Claud R. Koerber re 161 Defendant's
                     MOTION in Limine to Exclude Government's Exhibit 68 Stipulated Order
                     Adopting Settlement (Skordas, Rebecca) (Entered: 08/10/2017)
08/11/2017   192     Minute Entry for proceedings held before Magistrate Judge Paul M. Warner:
                     Status Conference as to Claud R. Koerber held on 8/11/2017. Defendant
                     present. Defendant is advised by the Court of his counsel options. Court allows
                     defendant to consult with defense counsel. Court takes a recess. Defendant
                     elects to have Mr. Mumford represent him pro bono. Court advises counsel
                     that the CJA budget that was previously submitted by Ms. Skordas/CJA
                     Counsel and approved, will remain in place. No funding will be available for
                     attorney's fees. Court appoints Mr. Mumford to represent the defendant pro
                     bono for purposes of accessing the e−voucher system. Court terminates
                     Attorney's Gregory G. Skordas and Rebecca H. Skordas in the case as to Claud
                     R. Koerber. Court instructs Rebecca Skordas to share file with Mr. Mumford
                     to prepare for trial. Court encourages Ms. Skordas to submit billings under the
                     budget that was previously proposed.Attorney for Plaintiff: Tyler Murray,
                     Stew Walz, Ruth Hackford−Peer, Attorney for Defendant: Greg Skordas,
                     Rebecca Skordas, Marcus Mumford. Interpreter: Not Needed. Court Reporter:
                     Electronic/Laura Robinson.(Time Start: 5:13:24/6:16:23, Time End:
                     5:48:09/6:31:20, Room 8.400.) (lnp) (Entered: 08/11/2017)
08/14/2017   193     NOTICE of A Divestiture of Jurisdiction And Motion To Stay Proceedings
                     Pending Appeal by Claud R. Koerber re 155 Notice of Appeal − Interlocutory,
                     (Mumford, Marcus) (Entered: 08/14/2017)
08/14/2017   194     NOTICE OF ATTORNEY APPEARANCE Ryan D. Tenney appearing for
                     USA. (Tenney, Ryan) (Entered: 08/14/2017)
08/15/2017   195     RESPONSE re 193 Notice (Other) Defendant's Notice of Divestiture of
                     Jurisdiction and Motion for Stay filed by USA as to Claud R. Koerber
                     (Attachments: # 1 Exhibit Attachment A)(Tenney, Ryan) (Entered:
                     08/15/2017)
08/16/2017   196     WRITTEN ORDER as to Claud R. Koerber denying 166 Second MOTION to
                     Continue Trial Date; denying MOTION for Reconsideration of denial of CJA
                     appointment request; denying Motion to Stay. Signed by Judge Robert J.
                     Shelby on 8/16/17 (alt) (Entered: 08/16/2017)
08/16/2017   197     NOTICE OF DEFICIENCY re 193 Notice (Other). The document improperly
                     combines a Motion with another type of document and was not filed as a
                     Motion. As chambers has entered a ruling that covers the issue, no re−filing is
                     required at this time. Filers are reminded that any document styled as a motion
                     must be e−filed using the "Motions" filing event in order to appear on the
                     docket and be treated within CM/ECF as an application for an order addressed
                     to the court. (alt) (Entered: 08/16/2017)

                                                                                                       24
    Case 2:17-cr-00037-FB Document 645-1 Filed 10/22/19 Page 25 of 95



08/16/2017   198     TRIAL BRIEF by USA as to Claud R. Koerber (Attachments: # 1 Exhibit
                     1)(Walz, Stewart) (Entered: 08/16/2017)
08/17/2017   203     Minute Entry for proceedings held before Judge Robert J. Shelby: A Final
                     Pretrial Conference/Motion Hearing as to Claud R. Koerber held on
                     8/17/2017. Docket Entry 116 Motion in Limine to Exclude Evidence Relating
                     to Defendant's Potential Advice of Counsel or Accountant Defense as to Claud
                     R. Koerber (1) is GRANTED IN PART AND DENIED IN PART. Docket
                     Entry 119 Motion in Limine to Exclude Evidence of Conduct by Utah State
                     Officials and Failure of the State of Utah to Sue the Defendant as to Claud R.
                     Koerber (1) is GRANTED IN PART AND DENIED IN PART. Docket Entry
                     120 Motion in Limine to exclude evidence relating to previous speedy trial act
                     violations as to Claud R. Koerber (1) is GRANTED. Docket Entry 147 Motion
                     in Limine to Exclude Testimony of Government's Witness Ray Bartholomew
                     as to Claud R. Koerber (1) is DENIED WITHOUT PREJUDICE AS MOOT.
                     Docket Entry 152 Motion in Limine to Exclude Use of the Terms Ponzi or
                     Ponzi Scheme as to Claud R. Koerber (1) is DENIED. Docket Entry 161
                     Motion in Limine to Exclude Government's Exhibit 68 Stipulated Order
                     Adopting Settlement as to Claud R. Koerber (1) is DENIED WITHOUT
                     PREJUDICE AS MOOT. A discussion is held re: voir dire and jury selection.
                     The court will read the list of potential witnesses to be called by both sides.
                     Defense counsel requests the court ask the potential jurors about home
                     ownership. Defense counsel requests the court inquire of the jury panel a) if
                     they suffered any financial consequences some years ago, b) what companies
                     they were employed by and c)if they have had any prior juror service and if a
                     verdict was reached during their jury service. Counsel will confer and submit
                     language to the court about potential additional questions to be asked during
                     voir dire, by 12:00 p.m. on 8/18/2017. An anonymous jury will be empaneled
                     on Monday, August 21, 2017. 1,000 summons were sent to potential jurors.
                     Approximately 146 potential jurors stated they did not have any conflicts with
                     the length of the trial. Monday, August 21st the court will ask 90 potential
                     jurors to appear for jury selection. Potential jurors will be referred to by
                     number only. If a jury panel is not selected on Monday, August 21st, jury
                     selection will continue on Tuesday, August 22nd at 9:00 a.m. 16 jurors will be
                     selected − 12 jurors and 4 alternate jurors. Jurors will be told that there are 4
                     alternate jurors and at the conclusion of testimony, if we have more than 12
                     jurors remaining those jurors will be dismissed by a random selection process.
                     Jurors will be given binders for their notes and counsel will be responsible for
                     taking pictures of witnesses dressed in what they wore during their testimony.
                     Pictures with their names and dates they testified will be printed and give to
                     the jurors to refresh their memory. Jurors will follow standard protocol and
                     deliberate only at the end of testimony. Trial will not be held on 9/1/2017,
                     9/4/2017, 9/15/2017, 9/29/2017. Trial schedule will be as follows: Trial held
                     9:00 − 10:30 a.m. 10:45 −12:15 p.m. and 1:00 − 2:30 p.m. Breaks at 10:30 −
                     10:45 a.m. and 12:15 − 1:00 p.m. The jury panel will take a break on Monday,
                     August 21st beginning at 11:30 a.m. to view the eclipse. Opening statements
                     will be heard on Tuesday, August 22nd, if we select a jury on Monday, August
                     23rd. A discussion is held re: a stipulation reached between the USA and prior
                     counsel. The court finds that any stipulation entered between the USA and
                     prior counsel is in effect. As a courtesy, the USA will provide Mr. Mumford
                     with a list of witnesses that will be called to testify on Tuesday, August 22,
                     following opening statements. Defense counsel will also supply the USA with

                                                                                                         25
    Case 2:17-cr-00037-FB Document 645-1 Filed 10/22/19 Page 26 of 95



                     a list, prior to witnesses testifying, when he puts on his case. The court sets a
                     further Final Pretrial Conference for 8/18/2017 at 2:00 PM in Rm 7.300 before
                     Judge Robert J. Shelby. Written Order to follow oral order: No. Attorney for
                     Plaintiff: Stewart Walz, Ruth Hackford Peer, Tyler Murray, Aaron Clark,
                     Attorney for Defendant: Marcus Mumford. Court Reporter: Ray Fenlon.(mjm)
                     (Entered: 08/18/2017)
08/18/2017   199     NOTICE OF APPEAL by Claud R. Koerber re 186 Order on Motion to
                     Disqualify Judge,, Order on Motion to Compel,,,. Appeals to the USCA Tenth
                     Circuit. No Filing Fee. (Mumford, Marcus) (Entered: 08/18/2017)
08/18/2017   200     Order of USCA as to Claud R. Koerber re 155 Notice of Appeal −
                     Interlocutory. According to the USCA the appeal of the USDC for the Dist of
                     UT is dismissed. (jmr) (Entered: 08/18/2017)
08/18/2017   201     Transmission of Preliminary Record to USCA as to Claud R. Koerber re 199
                     Notice of Appeal. (Attachments: # 1 Appendix)(jmr) (Entered: 08/18/2017)
08/18/2017   202     USCA Case Number as to Claud R. Koerber Case Appealed to Tenth Case
                     Number 17−4128 for 199 Notice of Appeal − Final Judgment filed by Claud
                     R. Koerber. (jmr) (Entered: 08/18/2017)
08/18/2017   204     Minute Entry for proceedings held before Judge Robert J. Shelby: Final
                     Pretrial Conference as to Claud R. Koerber held on 8/18/2017. The defendant
                     is present with counsel. The court acknowledges Mr. Koerber's Section 1291
                     Notice of Appeal of the Order denying Mr. Koerber's Motion for
                     Disqualification, filed minutes before the hearing. After hearing from Mr.
                     Koerber, the court rules that the Notice of Appeal was deficient under Nichols
                     v. Alley, 71 F.3d 347 (10th Cir. 1995), because an order denying a motion to
                     recuse is not an immediately appealable interlocutory order. The court also
                     concludes, alternatively, that the appeal is frivolous on the merits, in part
                     because it asserted arguments and facts not previously before the court and
                     made factual misrepresentations. For these reasons, the court concludes that
                     the Notice of Appeal did not divest the court of jurisdiction. A discussion is
                     held re: preliminary instructions. Defense counsel raises an issue about prior
                     proceedings. USA states they will not raise the issue of the State investigation.
                     Defense counsel will circulate a proposed jury instruction by noon, Saturday,
                     August 19th. Court will consider proposed instruction Monday, August 21st at
                     8:30 a.m. Defense counsel raises an objection with Indictment being sent with
                     the jury during deliberations. USA responds by stating there is an issue with
                     the jury reaching a verdict without seeing the counts in the Indictment. The
                     court will study the case law and make a decision. The court will invoke the
                     Exclusionary Rule during the trial. All potential witnesses will be excluded
                     from the courtroom, except for the case agents. Defense counsel raises an
                     objection with the USA's case agent being present during the trial. USA offers
                     their case agent witness will not be offering any opinion testimony and is not a
                     fact witness, and is a summary witness. The court rules the summary agent
                     may be present in the courtroom unless or until the court rules otherwise. If
                     defense counsel raise an objection a filing will be submitted. USA's summary
                     agents are Angela Mennitt and Agent Steve Roberts. Ms. Mennit will not sit
                     through the trial, however Agent Roberts will be present at counsel table
                     during trial. Defense counsel states the USA's summary agents are on the
                     defendant's witness list. USA states the only case agent on the defense witness

                                                                                                         26
    Case 2:17-cr-00037-FB Document 645-1 Filed 10/22/19 Page 27 of 95



                     list is Special Agent Marker and to date defendant has not complied with the
                     Touhy requirements. The court states Special Agent Marker will not be
                     excluded, and he will not be a witness for the defense, as the defendant has not
                     complied with requirement. Defense counsel brings up the issue of potential
                     witnesses' sentencings being continued and construes this as witness
                     intimidation. The court states defense counsel may bring a filing on any issues
                     and suggests the more time counsel can give the court will be appreciated. The
                     court allows counsel to submit final jury instructions, which will be due in a
                     few weeks. The USA states there has not been any reciprocal discovery, and
                     moves to exclude defendants exhibits. The government states the deadlines
                     have passed and at this point without receiving any exhibits the government is
                     prejudiced. Also, the USA has not received any expert notice from the defense
                     and moves to preclude any defense expert. The court states there are court
                     ordered deadlines for the exchange of information in place, and if parties wish
                     to seek relief from court ordered deadlines, they should file a motion to do so.
                     The court further states that the rules will be enforced equally with both sides
                     and the matters will be taken up on a case by case basis. The court states
                     8/2/2017, was the exchange date deadline for the defendant to supply the
                     exhibits and exhibit lists to the USA. The USA states the matter was raised
                     before Magistrate Warner and counsel has not provided any exhibits to date.
                     Defendant may file a motion for relief if he wishes. USA provides the
                     defendant with cleaned up clips of statements in 2009 by the defendant to
                     Agent Saxey and Mr. Marker. Defense counsel will submit a list of witnesses
                     to the court by Saturday, August 19th at noon.The USA reads their witness list
                     for Tuesday, 8/2/2017, on the record. The USA will email the exhibit list to
                     defense counsel by Monday, August 21st, or earlier if it can. Both counsel will
                     provide notice to each other, with a list of witnesses due one full business day
                     in advance of the testimony of any anticipated witness. As to the exhibits, both
                     sides will agree to a date they they will provide to each other. USA will try to
                     give a list of witnesses for Wednesday, August 23rd to the defendant on
                     Monday, August 21st. Attorney for Plaintiff: Stewart Walz, Ruth Hackford
                     Peer, Tyler Murray, Aaron Clark, Attorney for Defendant: Marcus Mumford.
                     Court Reporter: Ray Fenlon. (mjm) (Entered: 08/18/2017)
08/21/2017   205     OBJECTIONS TO GOVERNMENT EXHIBITS Nos. 38, 38a, 40−45, and
                     40a−45a by Claud R. Koerber (Mumford, Marcus) (Entered: 08/21/2017)
08/21/2017   206     MEMORANDUM on Federal Rule of Evidence 106 filed by USA as to Claud
                     R. Koerber (Walz, Stewart) (Entered: 08/21/2017)
08/21/2017   207     OBJECTIONS Additional Objections To Government Exhibits 40a, 42a, 43a,
                     44a and 45a by Claud R. Koerber (Attachments: # 1 40a Redline, # 2 42a
                     Redline, # 3 43a Redline, # 4 44a Redline, # 5 45a Redline)(Mumford,
                     Marcus) (Entered: 08/21/2017)
08/21/2017   215     Minute Entry for proceedings held before Judge Robert J. Shelby: Voir Dire
                     held on 8/21/2017 as to Claud R. Koerber. 74 potential jurors are sworn and
                     seated in the courtroom. Jury pool has been informed they will only be
                     referred to by number and not name. Jury pool gives answers to questions
                     posed by the court. The court excuses the jury pool and takes a 30 minute
                     break at 11:20 a.m. Court resumes session at 12:00 p.m. Voir dire continues.
                     Some potential jurors are privately interviewed based on their answers to
                     questions. At 8:40 p.m., 16 jurors are seated and given preliminary

                                                                                                        27
    Case 2:17-cr-00037-FB Document 645-1 Filed 10/22/19 Page 28 of 95



                     instructions. Jury is excused and instructed to return tomorrow at 10:00 a.m.
                     Attorney for Plaintiff: Stewart Walz, Ruth Hackford Peer, Tyler Murray,
                     Aaron Clark; Attorney for Defendant: Marcus Mumford and Amanda
                     Mendenhall. Court Reporter: Ray Fenlon, Laura Robinson and Patty Walker.
                     (mjm) (Entered: 08/24/2017)
08/22/2017   208     MANDATE of USCA as to Claud R. Koerber re 199 Notice of Appeal − Final
                     Judgment. According to the USCA they do not have jurisdiction to consider
                     defendants interlocutory appeal. Accordingly, the governments motion to
                     dismiss is granted. (jds) (Entered: 08/22/2017)
08/22/2017   209     Supplemental CERTIFICATE OF COMPLIANCE and Request for Reciprocal
                     Discovery filed by USA as to Claud R. Koerber. (Walz, Stewart) (Entered:
                     08/22/2017)
08/22/2017   210     MOTION to Suppress filed by Claud R. Koerber. (Attachments: # 1 Exhibit 1,
                     # 2 Exhibit 2, # 3 Exhibit 3, # 4 Exhibit 4, # 5 Exhibit 5, # 6 Exhibit 6, # 7
                     Exhibit 7, # 8 Exhibit 8, # 9 Exhibit 9, # 10 Exhibit 10, # 11 Exhibit 11, # 12
                     Exhibit 12)(Mumford, Marcus) (Entered: 08/22/2017)
08/22/2017   216     Minute Entry for proceedings held before Judge Robert J. Shelby: Jury Trial as
                     to Claud R. Koerber held on 8/22/2017. The court meets with counsel and
                     additional jurors are questioned. At 11:00 a.m. the jury is seated in the
                     courtroom. Jurors #7 and #8 are excused from jury service. 2 additional jurors
                     are added to the jury. 16 jurors are sworn and given preliminary jury
                     instructions. Opening statements heard. Jury is excused and instructed to
                     return tomorrow 8/23/2017 at 9:00 a.m. Court Reporter: Laura Robinson.
                     (mjm) (mjm) (Entered: 08/24/2017)
08/23/2017   211     MOTION to Suppress Based on the Government's Impermissible Intrusions
                     Into Defendant's Attorney−Client Relationship And Privileged
                     Communications Prior To Any Further Trial Proceedings, MOTION to
                     Dismiss , MOTION to Disqualify Counsel filed by Claud R. Koerber. Motions
                     referred to Paul M. Warner.(Mumford, Marcus) (Entered: 08/23/2017)
08/23/2017   212     MOTION for Leave to File Exhibit List filed by Claud R. Koerber.
                     (Attachments: # 1 Exhibit Defendant's Exhibit List − August 23 2017)
                     Motions referred to Paul M. Warner.(Mumford, Marcus) (Entered:
                     08/23/2017)
08/23/2017   213     MOTION to Strike Government's Trial Exhibits and to Dismiss, MOTION to
                     Dismiss , MOTION to Suppress filed by Claud R. Koerber. (Mumford,
                     Marcus) (Entered: 08/23/2017)
08/23/2017   214     Motions No Longer Referred as to Claud R. Koerber: 212 MOTION for Leave
                     to File Exhibit List, 211 MOTION to Suppress Based on the Government's
                     Impermissible Intrusions Into Defendant's Attorney−Client Relationship And
                     Privileged Communications Prior To Any Further Trial Proceedings
                     MOTION to Dismiss MOTION to Disqualify Counsel (mjm) (Entered:
                     08/23/2017)
08/23/2017   221     Minute Entry for proceedings held before Judge Robert J. Shelby: Jury Trial as
                     to Claud R. Koerber held on 8/23/2017. Out of the presence of the jury the
                     court addresses counsel about the filings received. The court has received
                     docket entry 210 MOTION to Suppress filed by Claud R. Koerber, docket

                                                                                                       28
    Case 2:17-cr-00037-FB Document 645-1 Filed 10/22/19 Page 29 of 95



                     entry 211 MOTION to Suppress Based on the Government's Impermissible
                     Intrusions Into Defendant's Attorney−Client Relationship And Privileged
                     Communications Prior To Any Further Trial Proceedings, MOTION to
                     Dismiss, MOTION to Disqualify Counsel filed by Claud R. Koerber, docket
                     entry 212 MOTION for Leave to File Exhibit List filed by Claud R. Koerber,
                     docket entry 213 MOTION to Strike Government's Trial Exhibits and to
                     Dismiss, MOTION to Dismiss, MOTION to Suppress filed by Claud R.
                     Koerber. Due to the late filings, the court has not had the opportunity to review
                     these documents and the USA has not responded. The jury is seated at 9:30
                     a.m. USA calls first witness − Mr. Edward Peter Hansen II, who is sworn and
                     gives testimony. USA calls Ms. Kristy Morgan, who is sworn and gives
                     testimony. USA calls FBI Special Agent Cameron Saxey, who is sworn and
                     gives testimony. USA calls witness Mr. Dale Clarke, who is sworn and gives
                     testimony. Exhibits received. The jury is excused at 2:45 p.m. and instructed to
                     return tomorrow 8/24/2017 at 9:00 a.m. Following the jury exiting the
                     courtroom a juror approaches the courtroom deputy and explains a
                     conversation she had. Juror is interviewed by the court and counsel and
                     excused for the day and further instructed to return to trial tomorrow at 9:00
                     a.m. The court hears from counsel re: the testimony of Special Agent Saxey's
                     testimony. Defendant request the court allow the refiling of docket entry 211
                     to correct any typos. Discussion is held about defendants exhibits not produced
                     in reciprocal discovery. USA objects to the court allowing the defendants
                     exhibits. The court will review the issue. Docket entry 210 is discussed, with
                     the USA orally responding. The matter is taken under advisement. The court
                     suggests counsel meet and discuss the issues addressed and make a good faith
                     effort to resolve. If a resolution is not made, then counsel will address the
                     court. Attorney for Plaintiff: Stewart Walz, Ruth Hackford Peer, Tyler Murray,
                     Aaron Clark; Attorney for Defendant: Marcus Mumford and Amanda
                     Mendenhall. Court Reporter: Becky Janke. (mjm) (Entered: 08/29/2017)
08/24/2017   222     Minute Entry for proceedings held before Judge Robert J. Shelby: Jury Trial as
                     to Claud R. Koerber held on 8/24/2017. Out of the presence of the jury, the
                     court makes the following rulings: DENYING AS MOOT 210 Motion to
                     Suppress as to Claud R. Koerber and GRANTING IN PART 212 Motion for
                     Leave to File as to Claud R. Koerber. The Defendant is ordered to produce all
                     marked exhibits by the end of day on Saturday, August 26, 2017. The court
                     further orders that if the defendant seeks to introduce any exhibits to a USA
                     witness, defendant shall give the USA one day advance notice of any exhibits
                     intended to use and identifying the witness. As to docket entry 213
                     Defendant's Motion to Strike Governments Trial Exhibit and to Dismiss. If
                     USA intends to file a response to the motion, response is due by the end of the
                     day on 8/30/2017. As to docket entry 211 Defendant's Motion to Suppress
                     Based on the Government's Impermissible Intrusions into Defendant's
                     Attorney−Client Relationship And Privileged Communications Prior To Any
                     Further Trial Proceedings, Defendant indicates he would like to leave that
                     Motion on the docket as a placeholder, but indicates he will take additional
                     time to file a revised Motion. As such, the court instructs the USA that it need
                     not respond to the Motion at this time. At 9:15 a.m. the jury is seated. The
                     USA reads a list of stipulated exhibits into the record. Stipulated exhibits are
                     admitted into evidence. USA calls first witness Matson Magleby, who is
                     sworn and begins testimony. Witness Frank Breitenstein is sworn and gives
                     testimony. The jury is instructed to write notes with their juror number, if they

                                                                                                         29
    Case 2:17-cr-00037-FB Document 645-1 Filed 10/22/19 Page 30 of 95



                     have questions for the court. The jury is excused and instructed to return
                     tomorrow 8/25/2017 at 9:00 a.m. Written Order to follow oral order: No.
                     Attorney for Plaintiff: Stewart Walz, Ruth Hackford Peer, Tyler Murray,
                     Aaron Clark, Attorney for Defendant: Marcus Mumford, Aanda Mendenhall.
                     Court Reporter: Kelly Hicken. (mjm) (Entered: 08/29/2017)
08/25/2017   217     OBJECTIONS Supplemental Objections To Exhibits 25, 25a, 38, 38a & 39
                     and the Testimony of Michael Isom by Claud R. Koerber (Attachments: # 1
                     Exhibit A, # 2 Exhibit B, # 3 Exhibit C (p. 1), # 4 Exhibit C (p. 2), # 5 Exhibit
                     D, # 6 Exhibit E)(Mumford, Marcus) (Entered: 08/25/2017)
08/25/2017   218     NOTICE OF ATTORNEY APPEARANCE: Amanda Bernarr Mendenhall
                     appearing for Claud R. Koerber (Mendenhall, Amanda) (Entered: 08/25/2017)
08/25/2017   223     Minute Entry for proceedings held before Judge Robert J. Shelby: Jury Trial as
                     to Claud R. Koerber held on 8/25/2017. Out of the presence of the jury the
                     court hears from counsel. At 8:00 a.m. the court received docket entry 217
                     OBJECTIONS Supplemental Objections To Exhibits 25, 25a, 38, 38a & 39
                     and the Testimony of Michael Isom by Claud R. Koerber. The court
                     OVERRULES the Objections as filed untimely. The jury is seated at 9:15 a.m.
                     USA calls Mr. Nicklas Bartetzko, who is sworn and gives testimony. USA
                     calls Mr. Michael Glenn Isom, who is sworn and gives testimony. Jury is
                     excused at 2:45 p.m., given instructions and instructed to return on Monday,
                     8/28/2017 at 9:00 a.m. Following trial, counsel are instructed to return to the
                     courtroom at 3:00 p.m. with the most knowledgeable people in the courtroom,
                     as to the exchange of documents. Ms. Rebecca Skordas who was defendant's
                     prior counsel will be present. The court hears from the USA regarding the
                     certification of compliance of documents distribute to defendant and
                     defendant's counsel. Ms. Skordas and the defendant answer questions posed by
                     the court as to the receipt of documents. Attorney for Plaintiff: Stewart Walz,
                     Ruth Hackford Peer, Tyler Murray, Aaron Clark, Attorney for Defendant:
                     Marcus Mumford, Amanda Mendenhall. Court Reporter: Ed Young.(mjm)
                     (Entered: 08/29/2017)
08/27/2017   219     Re Audio/Video Recordings And The Government's Hearsay Objections
                     BRIEF filed by Claud R. Koerber (Mumford, Marcus) (Entered: 08/27/2017)
08/28/2017   228     Minute Entry for proceedings held before Judge Robert J. Shelby: Jury Trial as
                     to Claud R. Koerber held on 8/28/2017. Out of the presence of the jury, the
                     court discusses juror issue. The juror is interviewed by the court and counsel.
                     Jury trial proceeds. Jury is seated at 9:15 a.m. Mr. Michael Glenn Isom is
                     sworn and gives testimony. The jury is excused at 2:50 pm. and instructed to
                     return tomorrow, 8/29/2017 at 9:00 a.m. Attorney for Plaintiff: Stewart Walz,
                     Ruth Hackford Peer, Tyler Murray, Aaron Clark; Attorney for Defendant:
                     Marcus Mumford and Amanda Mendenhall. Court Reporter: Becky
                     Janke(mjm) Modified on 8/31/2017 to insert Court Reporter: Becky Janke
                     (Entered: 08/31/2017)
08/29/2017   220     MEMORANDUM on Rule 16 Discovery Obligations of Defendant and
                     Admissibility of Isom Emails filed by Claud R. Koerber (Mendenhall,
                     Amanda) (Entered: 08/29/2017)
08/29/2017   229     Minute Entry for proceedings held before Judge Robert J. Shelby: Jury Trial as
                     to Claud R. Koerber held on 8/29/2017. Out of the presence of the jury, the

                                                                                                         30
    Case 2:17-cr-00037-FB Document 645-1 Filed 10/22/19 Page 31 of 95



                     court issues the following ruling: DENYING ON THE MERITS AS
                     LACKING BASIS docket entry 213 Motion to Strike, to Dismiss, to Suppress
                     as to Claud R. Koerber. Argument is heard on the Defendant's proposed
                     exhibits 579−583. The court does not allow Defendant to used proposed
                     exhibits 579−583. The jury is seated at 9:12 a.m. Mr. Michael Glenn Isom −
                     witness resumes the witness stand. Testimony continues. Mr. Forrest Allen −
                     witness is sworn and gives testimony. Jury is excused at 2:30 p.m. and
                     instructed to return tomorrow 8/30/2017 at 9:00 a.m. Out of the presence of
                     the jury, the court hears from the USA re: delivery of exhibits and
                     non−compliance to requests for reciprocal discovery. Attorney for Plaintiff:
                     Stewart Walz, Ruth Hackford Peer, Tyler Murray, Aaron Clark; Attorney for
                     Defendant: Marcus Mumford and Amanda Mendenhall. Court Reporter: Kelly
                     Hicken. Written Order to follow oral order: No. (mjm) (Entered: 08/31/2017)
08/30/2017   225     MOTION to Compel The Government's Notes From Interviews With Forrest
                     Allen filed by Claud R. Koerber. (Attachments: # 1 Exhibit 1, # 2 Exhibit 2, #
                     3 Exhibit 3, # 4 Exhibit 4) Motions referred to Paul M. Warner.(Mumford,
                     Marcus) (Entered: 08/30/2017)
08/30/2017   230     Minute Entry for proceedings held before Judge Robert J. Shelby: Jury Trial as
                     to Claud R. Koerber held on 8/30/2017. Out of the presence of the jury the
                     court hears from counsel. The USA objects to Defendant's proposed exhibit
                     419 − Database of emails. The court reviews the document. The jury is seated
                     at 9:00 a.m. Mr. Forest Allen resumes the witness stand. Trial continues. Mr.
                     Dean S. Hamilton is sworn and gives testimony. Mr. Allen resumes the
                     witness stand. The jury is excused at 2:35 p.m. and instructed to return
                     tomorrow 8/31/2017 at 9:00 a.m. Attorney for Plaintiff: Stewart Walz, Ruth
                     Hackford Peer, Tyler Murray, Aaron Clark; Attorney for Defendant: Marcus
                     Mumford and Amanda Mendenhall. Court Reporter: Patti Walker. (mjm)
                     (Entered: 08/31/2017)
08/31/2017   226     ADDENDUM by Claud R. Koerber to 225 MOTION to Compel The
                     Government's Notes From Interviews With Forrest Allen filed by Claud R.
                     Koerber (Attachments: # 1 Exhibit A, # 2 Exhibit B)(Mumford, Marcus)
                     (Entered: 08/31/2017)
08/31/2017   227     Motions No Longer Referred as to Claud R. Koerber: 225 MOTION to
                     Compel The Government's Notes From Interviews With Forrest Allen (mjm)
                     (Entered: 08/31/2017)
08/31/2017   234     Minute Entry for proceedings held before Judge Robert J. Shelby: Jury Trial as
                     to Claud R. Koerber held on 8/31/2017. Out of the presence of the jury, the
                     court states receiving docket entries 225 MOTION to Compel The
                     Government's Notes From Interviews With Forrest Allen and docket entry 224
                     CJA related motion filed by Claud R. Koerber. Docket entry 224 is referred to
                     Magistrate Judge Warner. The jury is seated and testimony resumes. Mr. Garth
                     Allred is sworn and gives testimony. Mr. Forrest Allen resumes the witness
                     stand and gives additional testimony. The jury is instructed trial will not be
                     held tomorrow, Friday, September 1 or Monday, September 4. Trial will
                     resume on Tuesday, September 5 at 9:00 a.m. Additional jury reminders given.
                     Attorney for Plaintiff: Stewart Walz, Ruth Hackford Peer, Tyler Murray,
                     Aaron Clark; Attorney for Defendant: Marcus Mumford and Amanda
                     Mendenhall. Court Reporter: Ed Young. (mjm) (Entered: 09/06/2017)

                                                                                                      31
    Case 2:17-cr-00037-FB Document 645-1 Filed 10/22/19 Page 32 of 95



09/04/2017   231     MOTION for Declaration of Mistrial or Alternatively for an Order Resolving
                     Discovery and Exhibit Disputes filed by Claud R. Koerber. (Mumford,
                     Marcus) (Entered: 09/04/2017)
09/04/2017   232     MOTION in Limine Re: Testimony of Clark Wilkinson filed by Claud R.
                     Koerber. (Mumford, Marcus) (Entered: 09/04/2017)
09/04/2017   233     MOTION in Limine To Exclude Certain Government Witness Testimony
                     (Jeppson, Hansen, and Gardner) filed by Claud R. Koerber. (Mumford,
                     Marcus) (Entered: 09/04/2017)
09/05/2017   235     Minute Entry for proceedings held before Judge Robert J. Shelby: Jury Trial as
                     to Claud R. Koerber held on 9/5/2017. Out of the presence of the jury the court
                     rules on the following motions: DENYING AS MOOT BASED ON THE
                     WITNESS TESTIMONY docket entry 232 Motion in Limine Re: Testimony
                     of Clark Wilkinson as to Claud R. Koerber. DENYING docket entry 233
                     Motion in Limine To Exclude Certain Government Witness Testimony
                     (Jeppson, Hansen, and Gardner)as to Claud R. Koerber. Counsel will inform
                     the court if a hearing is necessary re: bank records. The jury is seated and trial
                     resumes. The following witnesses are sworn and give testimony: Ryan
                     Gardner, Don Hansen, Kiirsten Jeppson and Clark Wilkinson. Testimony
                     heard and exhibits received. The jury is excused at 2:45 p.m. and instructed to
                     return tomorrow, Sept. 6 at 9:00 a.m. Written Order to follow oral order: No.
                     Attorney for Plaintiff: Stewart Walz, Ruth Hackford Peer, Tyler Murray,
                     Aaron Clark; Attorney for Defendant: Marcus Mumford and Amanda
                     Mendenhall. Court Reporter; Laura Robinson(mjm) (Entered: 09/06/2017)
09/06/2017   237     MOTION to Exclude Defense Exhibits by USA as to Claud R. Koerber.
                     (Attachments: # 1 Exhibit Exhibit 1, # 2 Exhibit Exhibit 2, # 3 Exhibit Exhibit
                     3, # 4 Exhibit Exhibit 4, # 5 Exhibit Exhibit 5, # 6 Exhibit Exhibit 6, # 7
                     Exhibit Exhibit 7, # 8 Exhibit Exhibit 8, # 9 Exhibit Exhibit 9, # 10 Exhibit
                     Exhibit 10, # 11 Exhibit Exhibit 11, # 12 Exhibit Exhibit 12, # 13 Exhibit
                     Exhibit 13, # 14 Exhibit Exhibit 14)(Hackford−Peer, Ruth) (Entered:
                     09/06/2017)
09/06/2017   238     ERRATA by USA as to Claud R. Koerber to 237 MOTION to Exclude
                     Defense Exhibits filed by USA Motion filed previously was a draft document.
                     (Hackford−Peer, Ruth) (Entered: 09/06/2017)
09/06/2017   239     Minute Entry for proceedings held before Judge Robert J. Shelby: Jury Trial as
                     to Claud R. Koerber held on 9/6/2017. Out of the presence of the jury, the
                     court orders the following: DENYING docket entry 225 Motion to Compel
                     The Government's Notes From Interviews With Forrest Allen as to Claud R.
                     Koerber and DENYING docket entry 231 Motion for Declaration of Mistrial
                     or Alternatively for an Order Resolving Discovery and Exhibit Disputes as to
                     Claud R. Koerber. The jury is seated and trial resumes. The government calls
                     the following witnesses, Clark Wilkinson and Kelly Christensen. Witnesses
                     are sworn and testimony heard. The jury is excused and instructed to return
                     tomorrow at 9:00 a.m. Out of the presence of the jury, the court sets a motion
                     hearing for 9/7/2017 at 3:30 p.m., re: bank records. Written Order to follow
                     oral order: No. Attorney for Plaintiff: Stewart Walz, Ruth Hackford Peer,
                     Tyler Murray, Aaron Clark; Attorney for Defendant: Marcus Mumford and
                     Amanda Mendenhall. Court Reporter: Patti Walker.(mjm) (Entered:
                     09/07/2017)
                                                                                                          32
    Case 2:17-cr-00037-FB Document 645-1 Filed 10/22/19 Page 33 of 95



09/07/2017   243     Minute Entry for proceedings held before Judge Robert J. Shelby: Jury Trial as
                     to Claud R. Koerber held on 9/7/2017. The court hears from counsel,out of the
                     presence of the jury. The jury is seated at 9:10 a.m. USA calls Kelly
                     Christensen to continue testimony. Mr. Clavell Anderson is called to the
                     witness stand and sworn. The jury is excused at 2:30 p.m. and instructed to
                     return tomorrow at 9:00 a.m. Out of the presence of the jury, counsel state a
                     hearing is no longer necessary at 3:30 p.m. today. Attorney for Plaintiff:
                     Stewart Walz, Ruth Hackford Peer, Tyler Murray, Aaron Clark; Attorney for
                     Defendant: Marcus Mumford and Amanda Mendenhall. Court Reporter: Kelly
                     Hicken.(mjm) (Entered: 09/12/2017)
09/08/2017   244     Minute Entry for proceedings held before Judge Robert J. Shelby: Jury Trial as
                     to Claud R. Koerber held on 9/8/2017. The jury is seated at 9:00 a.m. USA
                     calls the following witnesses: Clavell Anderson, Bret Tobler, Sophia Romero
                     and Jeffrey Alan Goodsell. Witnesses are sworn, testimony heard and exhibits
                     received. The jury is excused at 2:45 p.m. and instructed to return on Monday,
                     9/11/2017 at 9:00 a.m. Following the release of the jury, juror number 6
                     explains a potential hardship. Juror #6 is interviewed and excused for the day.
                     Attorney for Plaintiff: Stewart Walz, Ruth Hackford Peer, Tyler Murray,
                     Aaron Clark; Attorney for Defendant: Marcus Mumford and Amanda
                     Mendenhall. Court Reporter: Ed Young. (mjm) (Entered: 09/12/2017)
09/11/2017   245     Minute Entry for proceedings held before Judge Robert J. Shelby: Jury Trial as
                     to Claud R. Koerber held on 9/11/2017. The court meets with counsel, out of
                     the presence of the jury. Juror #6 is excused from jury service. The jury is
                     seated at 9:00 a.m. USA calls the following witnesses: Mr. Craig Carroll, Mr.
                     Richard Alan Dutcher and Steven P. Osborne who are sworn. Testimony heard
                     and exhibits received. The jury is excused at 2:45 p.m. and instructed to return
                     tomorrow, 9/12/2017 at 9:00 a.m. Attorney for Plaintiff: Stewart Walz, Ruth
                     Hackford Peer, Tyler Murray, Aaron Clark; Attorney for Defendant: Marcus
                     Mumford and Amanda Mendenhall. Court Reporter: Patti Walker.(mjm)
                     (Entered: 09/12/2017)
09/12/2017   254     Minute Entry for proceedings held before Judge Robert J. Shelby: Jury Trial as
                     to Claud R. Koerber held on 9/12/2017. Out of the presence of the jury, the
                     court meets with counsel. The jury is seated and hears continued testimony
                     from Steven P. Osborne. The following witnesses are also sworn and give
                     testimony: Jerel Duane Clark Jr. and Paul Bouchard. The jury is excused at
                     3:00 p.m. and instructed to return tomorrow at 9:00 a.m. Attorney for Plaintiff:
                     Stewart Walz, Ruth Hackford Peer, Tyler Murray, Aaron Clark; Attorney for
                     Defendant: Marcus Mumford and Amanda Mendenhall. Court Reporter: Laura
                     Robinson. (mjm) (Entered: 09/15/2017)
09/13/2017   251     MOTION in Limine To Exclude The Government's Summary Witnesses And
                     Exhibits filed by Claud R. Koerber. (Mumford, Marcus) (Entered: 09/13/2017)
09/13/2017   252     MOTION in Limine To Exclude IRS Summary Witness And Government
                     Exhibit 143 filed by Claud R. Koerber. (Mumford, Marcus) (Entered:
                     09/13/2017)
09/13/2017   255     Minute Entry for proceedings held before Judge Robert J. Shelby: Out of the
                     presence of the jury the court rules as follows: DENYING as untimely, docket
                     entry 251 Motion in Limine as to Claud R. Koerber. Jury Trial as to Claud R.
                     Koerber held on 9/13/2017. The jury is seated. USA calls Angela Mennitt,
                                                                                                        33
    Case 2:17-cr-00037-FB Document 645-1 Filed 10/22/19 Page 34 of 95



                     who is sworn. Testimony given and exhibits received. The jury is excused at
                     2:50 p.m. and instructed to return tomorrow at 9:00 a.m. Written Order to
                     follow oral order: No. Attorney for Plaintiff: Stewart Walz, Ruth Hackford
                     Peer, Tyler Murray, Aaron Clark; Attorney for Defendant: Marcus Mumford
                     and Amanda Mendenhall. Court Reporter: Kelly Hicken. (mjm) (Entered:
                     09/15/2017)
09/14/2017   256     Minute Entry for proceedings held before Judge Robert J. Shelby: Jury Trial as
                     to Claud R. Koerber held on 9/14/2017. The court takes the bench at 8:45 a.m.
                     to discuss matters with counsel, Mr. Mumford is not present. At 10:07 a.m. the
                     court takes the bench and Agent Roberts is sworn and takes the stand. At
                     10:08 a.m. Mr. Mumford appears. The jury is seated ato 10:18 a.m. and
                     witness − Angela Mennitt resumes the witness stand. The jury is excused for
                     lunch at 12:30 p.m. Out of the presence of the jury, Defendant makes an oral
                     motion for mistrial. The court DENIES the oral motion for mistrial. Trial
                     resumes at 1:15 p.m. and testimony resumes. The jury is excused at 2:50 p.m.
                     and instructed to return Monday, Sept 18 at 9:00 a.m. Court Reporter: Ed
                     Young. Attorney for Plaintiff: Stewart Walz, Ruth Hackford Peer, Tyler
                     Murray, Aaron Clark; Attorney for Defendant: Marcus Mumford and Amanda
                     Mendenhall. (mjm) (Entered: 09/15/2017)
09/15/2017   253     MOTION to Exclude DEFENSE EXHIBITS 514 (clips 1 15 and 19−22),
                     520(a,b,c,d,j,k,l), and 525 by USA as to Claud R. Koerber. (Hackford−Peer,
                     Ruth) (Entered: 09/15/2017)
09/18/2017   258     Minute Entry for proceedings held before Judge Robert J. Shelby: Jury Trial as
                     to Claud R. Koerber held on 9/18/2017. The court meets with counsel out of
                     the presence of the jury. The government will rest today. Defendant's counsel
                     request the court set a time to hear Rule 29 motions. The court will hear
                     Defendant's motions at 2:30 p.m. today. The jury is seated and trial resume.
                     Government witness − Steven Roberts is called to the witness stand. Steven
                     Roberts is sworn and gives testimony. The government rests at 11:15 a.m.
                     Following lunch, the Defendant begins case and calls the Defendant Claud R.
                     Koerber to the witness stand. The Defendant is sworn and begins testimony.
                     The jury is excused at 2:45 p.m. and instructed to return tomorrow at 9:00 a.m.
                     Out of the presence of the jury, the court hears the Defendant's Rule 29 oral
                     motions. The government moves to withdraw Count 14 of the Indictment,
                     which the court orders dismissed. The Defendant's motions are taken under
                     advisement. Mr. Mumford explains that he has oral argument in Denver, CO.,
                     on Monday Sept 25, 2017. The court will not hold jury trial on 9/25/2017.
                     Attorney for Plaintiff: Stewart Walz, Ruth Hackford Peer, Tyler Murray,
                     Aaron Clark; Attorney for Defendant: Marcus Mumford and Amanda
                     Mendenhall. Court Reporter: Ed Young. (mjm) (Entered: 09/20/2017)
09/19/2017   259     Minute Entry for proceedings held before Judge Robert J. Shelby: Jury Trial as
                     to Claud R. Koerber held on 9/19/2017. Counsel meet with the court out of the
                     presence of the jury. The jury is seated at 9:00 a.m. The Defendant − Claud R.
                     Koerber resumes the witness stand. Testimony heart and exhibits received.
                     The jury is excused at 2:45 p.m. and instructed to return tomorrow at 9:00 a.m.
                     Attorney for Plaintiff: Stewart Walz, Ruth Hackford Peer, Tyler Murray,
                     Aaron Clark; Attorney for Defendant: Marcus Mumford and Amanda
                     Mendenhall. Court Reporter: Patti Walker. (mjm) (Entered: 09/20/2017)


                                                                                                       34
    Case 2:17-cr-00037-FB Document 645-1 Filed 10/22/19 Page 35 of 95



09/20/2017   275     Minute Entry for proceedings held before Judge Robert J. Shelby: Jury Trial as
                     to Claud R. Koerber held on 9/20/2017. The court meets with counsel out of
                     the presence of the jury. The jury is seated at 9:00 a.m. and informed that trial
                     will not be held on Monday, September 25, 2017 and Friday, September 29,
                     2017. Witness Claud R. Koerber resumes the witness stand. Testimony heard
                     and exhibits received. The jury excused at 2:45 p.m. and instructed to return
                     tomorrow 9/21 at 9:00 a.m. Out of the presence of the jury the court meets
                     with counsel to discuss exhibits. Attorney for Plaintiff: Stewart Walz, Ruth
                     Hackford Peer, Tyler Murray, Aaron Clark; Attorney for Defendant: Marcus
                     Mumford and Amanda Mendenhall. Court Reporter: Patty Walker. (mjm)
                     (Entered: 09/28/2017)
09/21/2017   276     Minute Entry for proceedings held before Judge Robert J. Shelby: Jury Trial as
                     to Claud R. Koerber held on 9/21/2017. The court meets with counsel out of
                     the presence of the jury and states an order will be issued on the matters
                     discussed on 9/20/2017. The jury is seated at 9:00 a.m. and Claud R. Koerber
                     resumes the witness stand. Testimony heard and exhibits received. The jury is
                     excused at 3:06 p.m. and instructed to return tomorrow 9/22 at 9:00 a.m. The
                     court holds a sealed ex parte hearing with defendant's counsel to discuss CJA
                     matters. Attorney for Plaintiff: Stewart Walz, Ruth Hackford Peer, Tyler
                     Murray, Aaron Clark; Attorney for Defendant: Marcus Mumford and Amanda
                     Mendenhall. Court Reporter: Kelly Hicken.(mjm) (Entered: 09/28/2017)
09/22/2017   277     Minute Entry for proceedings held before Judge Robert J. Shelby: Jury Trial as
                     to Claud R. Koerber held on 9/22/2017. The court meets with counsel prior to
                     jury trial. The jury is seated at 9:00 a.m. Claud R. Koerber resumes the witness
                     stand. Testimony heard and exhibits received. The jury is excused at 2:45 p.m.
                     and instructed to return on Tuesday, 9/26/2017 at 9:00 a.m. Attorney for
                     Plaintiff: Stewart Walz, Ruth Hackford Peer, Tyler Murray, Aaron Clark;
                     Attorney for Defendant: Marcus Mumford and Amanda Mendenhall. Court
                     Reporter: Patti Walker. (mjm) (Entered: 09/28/2017)
09/25/2017           Notice of Withdrawal. U.S. Probation and Pretrial Services hereby advises the
                     Court that Stacey S. Hirata should be terminated from this case as to Claud R.
                     Koerber (ssh) (Entered: 09/25/2017)
09/25/2017   266     MOTION to Exclude DEFENSE EXHIBITS 512B and 513A, 513M, and 513T
                     by USA as to Claud R. Koerber. (Hackford−Peer, Ruth) (Entered: 09/25/2017)
09/26/2017   267     MOTION in Limine To Allow Defense Expert And Summary Testimony filed
                     by Claud R. Koerber. (Mumford, Marcus) (Entered: 09/26/2017)
09/26/2017   268     NOTICE OF FILING OF OFFICIAL TRANSCRIPT of Prosecution's
                     Opening Statement as to Claud R. Koerber held on August 22, 2017 before
                     Judge Robert J. Shelby. Court Reporter/Transcriber Laura W. Robinson, RPR,
                     FCRR, CSR, CP, Telephone number (801)328−4800.

                     NOTICE RE REDACTION OF TRANSCRIPTS: Within 7 business days
                     of this filing, each party shall inform the Court, by filing a Notice of Intent
                     to Redact, of the parties intent to redact personal data identifiers from the
                     electronic transcript of the court proceeding. To redact additional
                     information a Motion to Redact must be filed. The policy and forms are
                     located on the court's website at www.utd.uscourts.gov. Please read this
                     policy carefully. If no Notice of Intent to Redact is filed within the allotted
                                                                                                         35
    Case 2:17-cr-00037-FB Document 645-1 Filed 10/22/19 Page 36 of 95



                     time, this transcript will be made electronically available on the date set
                     forth below.

                     Transcript may be viewed at the court public terminal or purchased through
                     the Court Reporter/Transcriber before the deadline for Release of Transcript
                     Restriction. After that date it may be obtained through PACER. Redaction
                     Request due 10/17/2017. Redacted Transcript Deadline set for 10/27/2017.
                     Release of Transcript Restriction set for 12/26/2017. (jds) Modified by
                     removing restricted text on 12/27/2017 (rks). (Entered: 09/26/2017)
09/26/2017   281     Minute Entry for proceedings held before Judge Robert J. Shelby: Jury Trial as
                     to Claud R. Koerber held on 9/26/2017. The court meets with counsel outside
                     the presence of the jury. The jury is seated and defendant calls Jose Reyna to
                     the witness stand. Mr. Reyna is sworn and gives testimony. Following Mr.
                     Reyna's testimony, Mr. Koerber resumes the witness stand. The jury is
                     excused at 2:30 p.m. and instructed to return tomorrow at 9:00 a.m. Out of the
                     presence of the jury, the court hears from counsel re: summary exhibits. The
                     defendant takes the witness stand and answers questions about the preparation
                     of summary exhibits. Attorney for Plaintiff: Stewart Walz, Ruth Hackford
                     Peer, Tyler Murray, Aaron Clark; Attorney for Defendant: Marcus Mumford
                     and Amanda Mendenhall. Court Reporter: Ed Young.(mjm) (Entered:
                     10/02/2017)
09/27/2017   271     NOTICE OF FILING OF OFFICIAL TRANSCRIPT of JURY TRIAL
                     DISCUSSION AFTER JURY LEFT as to Claud R. Koerber held on
                     SEPTEMBER 21, 2017 before Judge Robert J. Shelby. Court
                     Reporter/Transcriber KELLY BROWN HICKEN, RPR, RMR, Telephone
                     number 801−521−7238.

                     NOTICE RE REDACTION OF TRANSCRIPTS: Within 7 business days
                     of this filing, each party shall inform the Court, by filing a Notice of Intent
                     to Redact, of the parties intent to redact personal data identifiers from the
                     electronic transcript of the court proceeding. To redact additional
                     information a Motion to Redact must be filed. The policy and forms are
                     located on the court's website at www.utd.uscourts.gov. Please read this
                     policy carefully. If no Notice of Intent to Redact is filed within the allotted
                     time, this transcript will be made electronically available on the date set
                     forth below.

                     Transcript may be viewed at the court public terminal or purchased through
                     the Court Reporter/Transcriber before the deadline for Release of Transcript
                     Restriction. After that date it may be obtained through PACER. Redaction
                     Request due 10/18/2017. Redacted Transcript Deadline set for 10/30/2017.
                     Release of Transcript Restriction set for 12/26/2017. (jds) Modified by
                     removing restricted text on 12/27/2017 (rks). (Entered: 09/27/2017)
09/27/2017   273     RESPONSE to Motion by USA as to Claud R. Koerber re 267 MOTION in
                     Limine To Allow Defense Expert And Summary Testimony (Attachments: # 1
                     Exhibit 1, # 2 Exhibit 2, # 3 Exhibit 3, # 4 Exhibit 4)(Hackford−Peer, Ruth)
                     (Entered: 09/27/2017)
09/27/2017   274     NOTICE of Defense Rebuttal Expert And Summary Reports by Claud R.
                     Koerber (Attachments: # 1 Exhibit 1 (Spencer Report), # 2 Exhibit 2

                                                                                                       36
    Case 2:17-cr-00037-FB Document 645-1 Filed 10/22/19 Page 37 of 95



                     (Hardman Slides)) (Mumford, Marcus) (Entered: 09/27/2017)
09/27/2017   282     Minute Entry for proceedings held before Judge Robert J. Shelby: Jury Trial as
                     to Claud R. Koerber held on 9/27/2017. Out of the presence of the jury, the
                     court rules that the demonstrative aids discussed will not be admitted as
                     exhibits. The jury is seated at 9:00 a.m. The defendant resumes the witness
                     stand. Mr. Max Wheeler is called to the witness stand. Mr. Wheeler is sworn
                     and gives testimony. The jury is excused at 2:30 p.m. and instructed to return
                     tomorrow at 9:00 a.m. Attorney for Plaintiff: Stewart Walz, Ruth Hackford
                     Peer, Tyler Murray, Aaron Clark; Attorney for Defendant: Marcus Mumford
                     and Amanda Mendenhall. Court Reporter: Kelly Hicken. (mjm) (Entered:
                     10/02/2017)
09/28/2017   278     NOTICE OF FILING OF OFFICIAL TRANSCRIPT of Jury Trial Discussion
                     Regarding Exhibits as to Claud R. Koerber held on September 20, 2017 before
                     Judge Robert J. Shelby. Court Reporter/Transcriber Patti Walker, CSR, RPR,
                     CP, Telephone number 801−364−5440.

                     NOTICE RE REDACTION OF TRANSCRIPTS: Within 7 business days
                     of this filing, each party shall inform the Court, by filing a Notice of Intent
                     to Redact, of the parties intent to redact personal data identifiers from the
                     electronic transcript of the court proceeding. To redact additional
                     information a Motion to Redact must be filed. The policy and forms are
                     located on the court's website at www.utd.uscourts.gov. Please read this
                     policy carefully. If no Notice of Intent to Redact is filed within the allotted
                     time, this transcript will be made electronically available on the date set
                     forth below.

                     Transcript may be viewed at the court public terminal or purchased through
                     the Court Reporter/Transcriber before the deadline for Release of Transcript
                     Restriction. After that date it may be obtained through PACER. Redaction
                     Request due 10/19/2017. Redacted Transcript Deadline set for 10/30/2017.
                     Release of Transcript Restriction set for 12/27/2017. (jds) Modified by
                     removing restricted text on 12/27/2017 (rks). (Entered: 09/28/2017)
09/28/2017   283     Minute Entry for proceedings held before Judge Robert J. Shelby: Jury Trial as
                     to Claud R. Koerber held on 9/28/2017. Counsel meet with the court prior to
                     the jury escorted into the courtroom. The jury is seated at 9:00 a.m. Jason
                     Vaughn is sworn and gives testimony. Mr. Russell Skousen is also called to
                     the witness stand. Testimony heard and exhibits received the jury is excused at
                     2:45 p.m. and instructed to return Monday, 10/2 at 9:00 a.m. Jury trial will not
                     be held tomorrow, 9/29. Attorney for Plaintiff: Stewart Walz, Ruth Hackford
                     Peer, Tyler Murray, Aaron Clark; Attorney for Defendant: Marcus Mumford
                     and Amanda Mendenhall. Court Reporter: Laura Robinison. (mjm) (Entered:
                     10/02/2017)
09/29/2017   280     Supplemental MEMORANDUM in Opposition by USA as to Claud R.
                     Koerber re 267 MOTION in Limine To Allow Defense Expert And Summary
                     Testimony (Murray, Tyler) (Entered: 09/29/2017)
10/02/2017   291     Minute Entry for proceedings held before Judge Robert J. Shelby: Jury Trial as
                     to Claud R. Koerber held on 10/2/2017. The court meets with counsel out of
                     the presence of the jury. The jury is seated at 9:30 a.m. Trial resumes. The

                                                                                                        37
    Case 2:17-cr-00037-FB Document 645-1 Filed 10/22/19 Page 38 of 95



                     following are called to the witness stand: Mr. Russell Skousen, Mr. Cody
                     Moore, Mr. Wayne Carl Andreason and Mr. David Hardman. Witnesses are
                     sworn, testimony given and exhibits received. The jury is excused at 3:00 p.m.
                     and instructed to return tomorrow at 9:00 a.m. Out of the presence of the jury,
                     the court meets with counsel. The court instruct defendant's counsel to deliver
                     proposed jury instruction via email. Attorney for Plaintiff: Stewart Walz, Ruth
                     Hackford Peer, Tyler Murray, Aaron Clark; Attorney for Defendant: Marcus
                     Mumford and Amanda Mendenhall. Court Reporter: Patti Walker. (mjm)
                     (Entered: 10/09/2017)
10/03/2017   292     Minute Entry for proceedings held before Judge Robert J. Shelby: Jury Trial as
                     to Claud R. Koerber held on 10/3/2017. The court meets with counsel and the
                     jury is informed that trial will resume at 10:00 a.m. The court DENIES docket
                     entry 267 MOTION in Limine To Allow Defense Expert And Summary
                     Testimony filed by Claud R. Koerber. A written order will follow. The jury is
                     seated at 10:25 a.m. Defendant calls David Hardman. Witness is sworn and
                     gives testimony. The jury is excused at 2:45 p.m. The court meets with
                     counsel. The courtroom is cleared for a sealed discussion with defendant and
                     counsel. Attorney for Plaintiff: Stewart Walz, Ruth Hackford Peer, Tyler
                     Murray, Aaron Clark; Attorney for Defendant: Marcus Mumford and Amanda
                     Mendenhall. Court Reporter: Patti Walker. (mjm) (Entered: 10/09/2017)
10/04/2017   284     Defendant's MOTION to Exclude Government's Proposed Rebuttal Witnesses
                     filed by Claud R. Koerber. (Mumford, Marcus) (Entered: 10/04/2017)
10/04/2017   293     Minute Entry for proceedings held before Judge Robert J. Shelby: Jury Trial as
                     to Claud R. Koerber held on 10/4/2017. The court meets with counsel, outside
                     the presence of the jury. The court has received the motion filed by defendant,
                     docket entry 284 Defendant's MOTION to Exclude Government's Proposed
                     Rebuttal Witnesses. The court will reserve a ruling on the motion. After a
                     review of some exhibits, the defendant rests. USA begins calling rebuttal
                     witnesses. Craig Carroll, Cameron Saxey, Andrea Pendleton, Brad Jacobsen
                     and Justin Elswick are called as witnesses. Witnesses sworn, testimony heard
                     and exhibits received. The defendant begins rebuttal and calls Claud Koerber
                     back to the witness stand. USA Rests. Defendant is sworn and gives
                     testimony. The jury is excused and instructed to return Friday, October 6. The
                     court meets with counsel and discusses jury instructions. Counsel and parties
                     to meet with the court at 10:00 a.m. to finalize jury instructions. Attorney for
                     Plaintiff: Stewart Walz, Ruth Hackford Peer, Tyler Murray, Aaron Clark;
                     Attorney for Defendant: Marcus Mumford and Amanda Mendenhall. Court
                     Reporter: Patti Walker.(mjm) (Entered: 10/09/2017)
10/05/2017   294     Minute Entry for proceedings held before Judge Robert J. Shelby: Jury Trial as
                     to Claud R. Koerber held on 10/5/2017. The court meets with counsel to begin
                     jury instructions conference. The court takes the bench and meets with counsel
                     to state objections on the record and discuss the verdict form. Counsel discuss
                     exhibits that will be given to the jury when deliberations begin. The court
                     explains the procedure on selecting alternate jurors. A card with each juror
                     number (except juror #6) will be dropped in the wheel. Kris Porter, Jury
                     Administrator will pull out 2 cards, which will be the alternates. The alternates
                     will be thanked and excused following closing arguments and jury instructions
                     and before the jury begins deliberations. The jury will return tomorrow, Friday
                     10/6/2017 at 9:00 a.m. to begin hearing closings statements and jury

                                                                                                         38
    Case 2:17-cr-00037-FB Document 645-1 Filed 10/22/19 Page 39 of 95



                     instructions. Attorney for Plaintiff: Stewart Walz, Ruth Hackford Peer, Tyler
                     Murray, Aaron Clark; Attorney for Defendant: Marcus Mumford and Amanda
                     Mendenhall. Court Reporter: Ed Young. (mjm) (Entered: 10/16/2017)
10/06/2017   287     NOTICE OF FILING OF OFFICIAL TRANSCRIPT of Jury Trial Testimony
                     of Forrest Lee Allen Pages 1−39 as to Claud R. Koerber held on August 29,
                     2017 before Judge Robert J. Shelby. Court Reporter/Transcriber Kelly Brown,
                     Hicken RPR, RMR, Telephone number 801−521−7238.

                     NOTICE RE REDACTION OF TRANSCRIPTS: Within 7 business days
                     of this filing, each party shall inform the Court, by filing a Notice of Intent
                     to Redact, of the parties intent to redact personal data identifiers from the
                     electronic transcript of the court proceeding. To redact additional
                     information a Motion to Redact must be filed. The policy and forms are
                     located on the court's website at www.utd.uscourts.gov. Please read this
                     policy carefully. If no Notice of Intent to Redact is filed within the allotted
                     time, this transcript will be made electronically available on the date set
                     forth below.

                     Transcript may be viewed at the court public terminal or purchased through
                     the Court Reporter/Transcriber before the deadline for Release of Transcript
                     Restriction. After that date it may be obtained through PACER. Redaction
                     Request due 10/27/2017. Redacted Transcript Deadline set for 11/6/2017.
                     Release of Transcript Restriction set for 1/4/2018. (jmr) Modified by removing
                     restricted text on 1/16/2018 (rks). (Entered: 10/06/2017)
10/06/2017   288     NOTICE OF FILING OF OFFICIAL TRANSCRIPT of Jury Trial Testimony
                     of Angela Mennitt Pages 1−187 as to Claud R. Koerber held on September 13,
                     2017 before Judge Robert J. Shelby. Court Reporter/Transcriber Kelly Brown,
                     Hicken RPR, RMR, Telephone number 801−521−7238.

                     NOTICE RE REDACTION OF TRANSCRIPTS: Within 7 business days
                     of this filing, each party shall inform the Court, by filing a Notice of Intent
                     to Redact, of the parties intent to redact personal data identifiers from the
                     electronic transcript of the court proceeding. To redact additional
                     information a Motion to Redact must be filed. The policy and forms are
                     located on the court's website at www.utd.uscourts.gov. Please read this
                     policy carefully. If no Notice of Intent to Redact is filed within the allotted
                     time, this transcript will be made electronically available on the date set
                     forth below.

                     Transcript may be viewed at the court public terminal or purchased through
                     the Court Reporter/Transcriber before the deadline for Release of Transcript
                     Restriction. After that date it may be obtained through PACER. Redaction
                     Request due 10/27/2017. Redacted Transcript Deadline set for 11/6/2017.
                     Release of Transcript Restriction set for 1/4/2018. (jmr) Modified by removing
                     restricted text on 1/16/2018 (rks). (Entered: 10/06/2017)
10/06/2017   289     NOTICE OF FILING OF OFFICIAL TRANSCRIPT of Jury Trial−Discussion
                     After Jury Left as to Claud R. Koerber held on September 21, 2017 before
                     Judge Robert J. Shelby. Court Reporter/Transcriber Kelly Brown, Hicken
                     RPR, RMR, Telephone number 801−521−7238.


                                                                                                       39
    Case 2:17-cr-00037-FB Document 645-1 Filed 10/22/19 Page 40 of 95



                     NOTICE RE REDACTION OF TRANSCRIPTS: Within 7 business days
                     of this filing, each party shall inform the Court, by filing a Notice of Intent
                     to Redact, of the parties intent to redact personal data identifiers from the
                     electronic transcript of the court proceeding. To redact additional
                     information a Motion to Redact must be filed. The policy and forms are
                     located on the court's website at www.utd.uscourts.gov. Please read this
                     policy carefully. If no Notice of Intent to Redact is filed within the allotted
                     time, this transcript will be made electronically available on the date set
                     forth below.

                     Transcript may be viewed at the court public terminal or purchased through
                     the Court Reporter/Transcriber before the deadline for Release of Transcript
                     Restriction. After that date it may be obtained through PACER. Redaction
                     Request due 10/27/2017. Redacted Transcript Deadline set for 11/6/2017.
                     Release of Transcript Restriction set for 1/4/2018. (jmr) Modified by removing
                     restricted text on 1/16/2018 (rks). (Entered: 10/06/2017)
10/06/2017   295     Minute Entry for proceedings held before Judge Robert J. Shelby: Jury Trial as
                     to Claud R. Koerber held on 10/6/2017. The court meets with counsel, outside
                     the presence of the jury. The attorneys are told juror #3 is excused, prior to
                     beginning closing statements. A record will be made of the issue, following
                     the jury beginning deliberations. The jury is seated at 9:30 a.m. Jury
                     instructions read to the jury. At 11:00 a.m. the USA begins closing statements.
                     The jury is excused for lunch at 12:55 p.m. At 1:50 p.m. Defense begins
                     closing statements. At 5:45 p.m. USA gives last closing statements. Final jury
                     instructions given to the jury at 6:45 p.m. Kris Porter, Jury Administrator
                     places cards of the remaining jurors (excluding juror #3 and juror #6) in the
                     wheel. Cards picked are juror #4 and juror #14, who are excused as alternates.
                     Office Terry Chen is sworn and escorts the jury to the jury room to begin
                     deliberations. Ruth Hackford−Peer and Amanda Mendenhall stipulate on the
                     record as to the exhibits, admitted during trial which will be delivered to the
                     jury. The jury begins deliberating at 7:00 p.m. The court holds a sealed hearing
                     to make a record of excusing juror #3. At 10:10 p.m. the court is informed that
                     the jury will retire for the evening and resume deliberations on Monday,
                     10/9/2017 at 9:00 a.m. Attorney for Plaintiff: Stewart Walz, Ruth Hackford
                     Peer, Tyler Murray, Aaron Clark; Attorney for Defendant: Marcus Mumford
                     and Amanda Mendenhall. Court Reporter: Ed Young.(mjm) Modified on
                     10/16/2017 − inserting the following − Kris Porter, Jury Administrator places
                     cards of the remaining jurors (excluding juror #3 and juror #6) in the wheel.
                     Cards picked are juror #4 and juror #14, who are excused as alternates. (mjm).
                     (Entered: 10/16/2017)
10/06/2017   305     Jury Instructions as to Claud R. Koerber (mjm) (Entered: 10/19/2017)
10/10/2017   296     Minute Entry for proceedings held before Judge Robert J. Shelby: Jury Trial as
                     to Claud R. Koerber held on 10/10/2017. The court has received a note from
                     the jury. Counsel and defendant appear by phone. Discussion heard on the jury
                     note received today at 3:30p.m. Counsel provided proposed language for a
                     response. Court will formulate a response and send to counsel and defendant.
                     Court adjourned. Court Reporter: Ray Fenlon. Plaintiff's counsel: Ruth
                     Hackford−Peer, Stewart Walz, Tyler Murray, Aaron Clark; Defendant's
                     counsel: Marcus Mumford and Amanda Mendenhall(mjm) (Entered:
                     10/19/2017)
                                                                                                        40
    Case 2:17-cr-00037-FB Document 645-1 Filed 10/22/19 Page 41 of 95



10/11/2017   297     Minute Entry for proceedings held before Judge Robert J. Shelby: Jury Trial as
                     to Claud R. Koerber held on 10/11/2017. The jury sent a note at 7:30 p.m.
                     regarding copies. The court contacts counsel and defendant. Court will
                     formulate a response and send to counsel and defendants. Plaintiff's counsel:
                     Ruth Hackford−Peer, Stewart Walz, Tyler Murray, Aaron Clark; Defendant's
                     counsel: Marcus Mumford and Amanda Mendenhall. Court Reporter: Ray
                     Fenlon. (mjm) (Entered: 10/19/2017)
10/14/2017   298     Minute Entry for proceedings held before Judge Robert J. Shelby: Jury Trial as
                     to Claud R. Koerber held on 10/14/2017. Counsel and defendant contacted.
                     Discussion heard on the jury note received today at 11:10 a.m. Counsel
                     provided proposed language for a response. Court will formulate a response
                     and send to counsel and defendant. Court adjourned. Plaintiff's counsel: Ruth
                     Hackford−Peer, Stewart Walz, Tyler Murray, Aaron Clark; Defendant's
                     counsel: Marcus Mumford and Amanda Mendenhall. Court Reporter: Ray
                     Fenlon. (mjm) (Entered: 10/19/2017)
10/16/2017   299     Minute Entry for proceedings held before Judge David Nuffer: Jury Trial as to
                     Claud R. Koerber held on 10/16/2017. Counsel and defendant contacted.
                     Discussion heard on the jury note received today at 2:00 p.m. Counsel
                     provided proposed language for a response. Court will formulate a response
                     and send to counsel and defendant. Court adjourned. Plaintiff's counsel: Ruth
                     Hackford−Peer, Stewart Walz, Tyler Murray, Aaron Clark; Defendant's
                     counsel: Marcus Mumford and Amanda Mendenhall. Court Reporter: Kelly
                     Hicken. (mjm) Modified by correcting judge on 10/19/2017 (rks). (Entered:
                     10/19/2017)
10/16/2017   300     Minute Entry for proceedings held before Judge David Nuffer: Jury Trial as to
                     Claud R. Koerber held on 10/16/2017. The court received a note from the jury
                     at 3:00 p.m. Counsel and defendant contacted and instructed to appear in
                     court. The jury is escorted to the courtroom and affirm that they are hung and
                     can not reach a decision. The court declares a mistrial. The court reviews a
                     jury instruction that is given to the jurors. The court states contact information
                     is not provided to any party. The parties may provide the jury administrator
                     correspondence, which may be mailed to the jurors. The jury is thanked and
                     discharged from jury service. (The jury deliberated on the following
                     dates/times: 10/6/2017 7:00 p.m. to 10:30 p.m., 10/9/2017 9:00 a.m. to 7:00
                     p.m., 10/10/2017 7:30 a.m. to 5:30 p.m., 10/11/2017 9:00 a.m. to 9:10 p.m.,
                     10/12/2017 8:30 a.m. to 1:00 p.m., 10/14/2014 9:00 a.m. to 5:30 p.m.,
                     10/16/2017 7:30 a.m. to 3:30 p.m.) Plaintiff's counsel: Ruth Hackford−Peer,
                     Stewart Walz, Tyler Murray, Aaron Clark; Defendant's counsel: Marcus
                     Mumford and Amanda Mendenhall. Court Reporter: Kelly Hicken. (mjm)
                     Modified by correcting judge on 10/19/2017 (rks). (Entered: 10/19/2017)
10/16/2017   301     DECLARATION OF MISTRIAL as to Claud R. Koerber (1) Count 1−4,
                     5−14, 15−16, 17−18. Signed by Judge David Nuffer on 10/16/2017.(rks)
                     (Entered: 10/19/2017)
10/16/2017   302     **SEALED DOCUMENT** Jury Notes as to Claud R. Koerber (mjm)
                     (Entered: 10/19/2017)
10/19/2017   303     MODIFICATION OF DOCKET as to Claud R. Koerber. Error: Wrong judge
                     was chosen for the proceeding held. Correction: Modified the text to reflect
                     Judge David Nuffer instead of Judge Robert J. Shelby re 299 , 300 Jury Trial
                                                                                                          41
    Case 2:17-cr-00037-FB Document 645-1 Filed 10/22/19 Page 42 of 95



                     minute entries. (rks) (Entered: 10/19/2017)
10/19/2017   304     Witness and Exhibit List as to Claud R. Koerber(mjm) (Entered: 10/19/2017)
10/20/2017   306     **SEALED DOCUMENT** Jury Panel Record as to Claud R. Koerber
                     (mjm) (Entered: 10/20/2017)
10/20/2017   307     NOTICE OF FILING OF OFFICIAL TRANSCRIPT of Jury Trial −
                     Testimony of Forrest Allen as to Claud R. Koerber held on August 30, 2017
                     before Judge Robert J. Shelby. Court Reporter/Transcriber Patti Walker, CSR,
                     RPR, CP, Telephone number 801−364−5440.

                     NOTICE RE REDACTION OF TRANSCRIPTS: Within 7 business days
                     of this filing, each party shall inform the Court, by filing a Notice of Intent
                     to Redact, of the parties intent to redact personal data identifiers from the
                     electronic transcript of the court proceeding. To redact additional
                     information a Motion to Redact must be filed. The policy and forms are
                     located on the court's website at www.utd.uscourts.gov. Please read this
                     policy carefully. If no Notice of Intent to Redact is filed within the allotted
                     time, this transcript will be made electronically available on the date set
                     forth below.

                     Transcript may be viewed at the court public terminal or purchased through
                     the Court Reporter/Transcriber before the deadline for Release of Transcript
                     Restriction. After that date it may be obtained through PACER. Redaction
                     Request due 11/13/2017. Redacted Transcript Deadline set for 11/20/2017.
                     Release of Transcript Restriction set for 1/18/2018. (jds) Modified on
                     1/25/2018 by removing restricted text (jlw). (Entered: 10/20/2017)
11/01/2017   309     MOTION for a Scheduling Conference by USA as to Claud R. Koerber.
                     Motions referred to Paul M. Warner.(Hackford−Peer, Ruth) (Entered:
                     11/01/2017)
11/03/2017   310     ORDER OF RECUSAL in case as to Claud R. Koerber. Judge Robert J.
                     Shelby recused. Case reassigned to Judge David Nuffer for all further
                     proceedings. Signed by Judge Robert J. Shelby on 11/3/2017.(jds) (Entered:
                     11/03/2017)
11/03/2017   311     ORDER as to Claud R. Koerber: This case is pending assignment to a judge
                     from another district. When a judge has been designated, a recusal will be
                     processed so the new assignment may occur. Signed by Judge David Nuffer on
                     11/3/17 (alt) (Entered: 11/03/2017)
11/13/2017   312     RECEIPT filed by Plaintiff USA as to Claud R. Koerber re: Trial Exhibits.
                     Withdrawal of 109−coin; 26−magazine; 29−magazine; 32−magazine;
                     33−magazine. Signed by Ruth Hackford−Peer, AUSA dated 11/13/2017
                     (mjm) (Entered: 11/14/2017)
11/15/2017   313     DOCKET TEXT ORDER taking under advisement 309 Motion for
                     Scheduling Conference as to Claud R. Koerber (1). The following deadlines
                     are set in anticipation of assignment of a presiding judge from outside the
                     District of Utah.

                     By no later than Friday December 1, 2017, the parties shall meet, confer, and
                     either jointly or separately file a proposed schedule governing the retrial of this
                                                                                                           42
    Case 2:17-cr-00037-FB Document 645-1 Filed 10/22/19 Page 43 of 95



                     case.

                     The proposed schedule must indicate:
                     (1) any changes to the jury instructions, voir dire and jury selection procedures
                     used in Defendant's prior trial;
                     (2) proposed dates and times on which the parties and counsel are available to
                     attend a final pretrial conference and jury selection;
                     (3) proposed trial dates on which the parties, counsel and witnesses are
                     available to attend; and
                     (4) other issues needing resolution before trial.

                     A scheduling conference is set for Wednesday December 6, 2017, at 2:30
                     p.m., in courtroom 3.100, in anticipation that an out−of−district judge will
                     have been assigned to the case and able to conduct the hearing at such time.

                     Pursuant to 18 U.S.C. 3161(h)(1)(D) all time from the filing of the
                     government's 309 Motion for Scheduling Order, November 1, 2017, and the
                     conclusion of the scheduling conference is automatically excluded from
                     Defendant's speedy trial computation.

                     Signed by Judge David Nuffer on 11/15/2017. No attached document. (apm)
                     (Entered: 11/15/2017)
11/15/2017   314     NOTICE OF HEARING ON MOTION in case as to Claud R. Koerber re
                     309 MOTION for a Scheduling Conference :

                     Motion Hearing set for Wednesday, 12/6/2017 at 02:30 PM in Rm 3.100
                     before the assigned out−of−district judge. (asb) (Entered: 11/15/2017)
11/24/2017   315     NOTICE OF WITHDRAWAL OF COUNSEL of Marcus R. Mumford filed
                     by Amanda Bernarr Mendenhall for Claud R. Koerber (Mendenhall, Amanda)
                     (Entered: 11/24/2017)
11/27/2017           Attorney update in case as to Claud R. Koerber. Attorney Marcus R. Mumford
                     terminated per 315 Notice and instruction from Chief Deputy Clerk (alt)
                     (Entered: 11/27/2017)
11/27/2017   316     NOTICE OF HEARING as to Claud R. Koerber (Notice generated by PMW
                     chambers) Status Conference re: Counsel set for 11/30/2017 at 03:00 PM in
                     Rm 7.100 before Magistrate Judge Paul M. Warner. (ksm) (Entered:
                     11/27/2017)
11/29/2017   317     MOTION to Withdraw as Attorney by Amanda B. Mendenhall. filed by Claud
                     R. Koerber. (Attachments: # 1 Text of Proposed Order) Motions referred to
                     Paul M. Warner.(Mendenhall, Amanda) (Entered: 11/29/2017)
11/29/2017   318     DOCKET TEXT ORDER granting 317 Motion to Withdraw as Attorney.
                     Amanda Bernarr Mendenhall withdrawn from case for Claud R. Koerber.
                     NOTICE TO CHAMBERS: Defendant is now without counsel. as to Claud
                     R. Koerber (1) Signed by Magistrate Judge Paul M. Warner on 11/29/2017.
                     No attached document. (ksm) (Entered: 11/29/2017)
11/30/2017   319     Minute Entry for proceedings held before Magistrate Judge Paul M. Warner:
                     Status Conference as to Claud R. Koerber held on 11/30/2017. Defendant

                                                                                                         43
    Case 2:17-cr-00037-FB Document 645-1 Filed 10/22/19 Page 44 of 95



                     present, appearing pro se, not in custody.The court will allow Mr. Koerber
                     until next Wednesday, 12/6 to decide whether or not he would like appointed
                     counsel or would like to continue pro se.The court informs all parties of a
                     potential trial date of April 2, 2018. The court sets a status/scheduling:(Status
                     Conference set for 12/6/2017 at 02:30 PM in Rm 7.100 before Magistrate
                     Judge Paul M. Warner.) Attorney for Plaintiff: Stu Walz, Tyler Murray, Ruth
                     Hackford−Peer, and Aaron Clark, Attorney for Defendant: Claud R. Koerber,
                     Pro Se. Interpreter: Not Needed. Probation Officer: Not Present. Court
                     Reporter: electronic.(Time Start: 3:00:14 pm, Time End: 3:35:43 pm, Room
                     7.100.) (ksm) (Entered: 11/30/2017)
12/01/2017   320     DOCKET TEXT ORDER − The deadline re 313 the parties shall meet, confer,
                     and either jointly or separately file a proposed schedule governing the retrial of
                     this case, is hereby canceled. The parties do not need to submit a proposed
                     schedule. Signed by Judge David Nuffer on 12/1/2017.(ms) (Entered:
                     12/01/2017)
12/06/2017   321     Minute Entry for proceedings held before Magistrate Judge Paul M. Warner:
                     Status Conference as to Claud R. Koerber held on 12/6/2017. Defendant
                     present pro se. Counsel for govt. present. The court hears from counsel. The
                     court continues the matter until Friday, December 8, 2017 at 2:30 pm. ( Status
                     Conference set for 12/8/2017 at 02:30 PM in Rm 7.100 before Magistrate
                     Judge Paul M. Warner.) Attorney for Plaintiff: Stew Walz, Tyler Murray, Ruth
                     Hackford−Peer, and Aaron Clark, Attorney for Defendant: Rick Koerber(Pro
                     Se). Interpreter: Not Needed. Probation Officer: Not Present. Court Reporter:
                     electronic.(Time Start: 2:30:11 pm, Time End: 2:50:29 pm, Room 7.100.)
                     (ksm) (Entered: 12/06/2017)
12/08/2017   322     Minute Entry for proceedings held before Magistrate Judge Paul M. Warner:
                     Status Conference as to Claud R. Koerber held on 12/8/2017. Defendant
                     present not in custody.Defendant requests that counsel be appointed. The court
                     appoints FPD counsel. Added attorney Robert K. Hunt,Kathryn Neal
                     Nester,Daphne A. Oberg for Claud R. Koerber.The defendant will waive any
                     formal conflicts that have arisen with the FPD office. Written waivers to be
                     filed with the court within 10 days.Written Scheduling Order to follow.The
                     defendant does not object to the schedule set by the court for purposes of
                     speedy trial.The court excludes all time from now (December 8, 2017) until
                     June 4, 2018 for purposes of speedy trial. Govt. to submit written order within
                     10 days.(8 WEEK Jury Trial set for 6/4/2018 at 08:30 AM in Rm 3.100 before
                     Judge David Nuffer.) Attorney for Plaintiff: Stew Walz, Tyler Murray, Ruth
                     Hackford−Peer, Attorney for Defendant: Robb Hunt, FPD. Interpreter: Not
                     needed. Probation Officer: Not Needed. Court Reporter: electronic.(Time
                     Start: 2:30:56 pm, Time End: 3:04:05 pm, Room 7.100.) (ksm) (Entered:
                     12/08/2017)
12/12/2017   323     DOCKET TEXT ORDER finding as moot 309 Motion for a Scheduling
                     Conference by USA as to Claud R. Koerber. The motion has been rendered
                     moot by the proceedings at the status conference held on 12/08/2017 (docket
                     no. 322). Signed by Magistrate Judge Paul M. Warner on 12/12/2017. (docket
                     text order; no attached document) (jcd) (Entered: 12/12/2017)
12/18/2017   324     ORDER TO CONTINUE − Ends of Justice as to Claud R. Koerber: Time
                     excluded from 12/8/17 until 6/4/18. 8−Week Jury Trial set for 6/4/2018 at

                                                                                                          44
    Case 2:17-cr-00037-FB Document 645-1 Filed 10/22/19 Page 45 of 95



                     08:30 AM in Rm 3.100 before Judge David Nuffer. Signed by Magistrate
                     Judge Paul M. Warner on 12/18/17 (alt) (Entered: 12/18/2017)
12/18/2017   325     MOTION Waiver of Conflicts of Interest filed by Claud R. Koerber.
                     (Attachments: # 1 Exhibit A−Declaration of Claud R. Koerber) Motions
                     referred to Paul M. Warner.(Nester, Kathryn) Modified on 12/19/2017:
                     corrected text − document is not a motion (alt) (Entered: 12/18/2017)
12/19/2017   326     NOTICE OF DEFICIENCY re 325 MOTION Waiver of Conflicts of Interest.
                     The document is not a motion. Only filings moving for court action are to be
                     filed using the "Motions" filing event. Other types of filings with no matching
                     filing event should be filed using the "Notice of Filing" or "Notice (Other)"
                     filing events. The clerk has terminated the document as a pending motion so it
                     does not generate a pending motions report and will edit the entry text to show
                     the error. (alt) (Entered: 12/19/2017)
12/20/2017   327     CERTIFICATE OF COMPLIANCE AND REQUEST FOR RECIPROCAL
                     DISCOVERY (FIFTEENTH) filed by USA as to Claud R. Koerber. (Murray,
                     Tyler) (Entered: 12/20/2017)
12/21/2017   328     NOTICE of Regarding Emails by USA as to Claud R. Koerber
                     (Hackford−Peer, Ruth) (Entered: 12/21/2017)
12/28/2017   329     Supplemental CERTIFICATE OF COMPLIANCE and Request for Reciprocal
                     Discovery (Sixteenth) filed by USA as to Claud R. Koerber. (Walz, Stewart)
                     (Entered: 12/28/2017)
12/29/2017   331     Motions No Longer Referred as to Claud R. Koerber: 330 SEALED EX
                     PARTE MOTION (ms) (Entered: 12/29/2017)
01/02/2018   332     RECEIPT withdrawn by Plaintiff USA as to Claud R. Koerber. Withdrawal of
                     trial exhibit 25C Oversized pie chart. (mjm) (Entered: 01/02/2018)
01/02/2018   333     MOTION To Allow Briefing by USA as to Claud R. Koerber. Motions
                     referred to Paul M. Warner.(Hackford−Peer, Ruth) (Entered: 01/02/2018)
01/09/2018   335     NOTICE OF FILING OF OFFICIAL TRANSCRIPT of Jury Trial as to Claud
                     R. Koerber held on August 24, 2017, before Judge Robert J. Shelby. Court
                     Reporter/Transcriber Kelly Brown Hicken CSR, RPR, RMR, Telephone
                     number 801−524−7238.

                     NOTICE RE REDACTION OF TRANSCRIPTS: Within 7 business days
                     of this filing, each party shall inform the Court, by filing a Notice of Intent
                     to Redact, of the parties intent to redact personal data identifiers from the
                     electronic transcript of the court proceeding. To redact additional
                     information a Motion to Redact must be filed. The policy and forms are
                     located on the court's website at www.utd.uscourts.gov. Please read this
                     policy carefully. If no Notice of Intent to Redact is filed within the allotted
                     time, this transcript will be made electronically available on the date set
                     forth below.

                     Transcript may be viewed at the court public terminal or purchased through
                     the Court Reporter/Transcriber before the deadline for Release of Transcript
                     Restriction. After that date it may be obtained through PACER. Redaction
                     Request due 1/30/2018. Redacted Transcript Deadline set for 2/9/2018.

                                                                                                       45
    Case 2:17-cr-00037-FB Document 645-1 Filed 10/22/19 Page 46 of 95



                     Release of Transcript Restriction set for 4/9/2018 (alt) Modified by removing
                     restricted text on 4/9/2018 (rgj). (Entered: 01/09/2018)
01/09/2018   336     NOTICE OF FILING OF OFFICIAL TRANSCRIPT of Jury Trial as to Claud
                     R. Koerber held on August 29, 2017, before Judge Robert J. Shelby. Court
                     Reporter/Transcriber Kelly Brown Hicken CSR, RPR, RMR, Telephone
                     number 801−524−7238.

                     NOTICE RE REDACTION OF TRANSCRIPTS: Within 7 business days
                     of this filing, each party shall inform the Court, by filing a Notice of Intent
                     to Redact, of the parties intent to redact personal data identifiers from the
                     electronic transcript of the court proceeding. To redact additional
                     information a Motion to Redact must be filed. The policy and forms are
                     located on the court's website at www.utd.uscourts.gov. Please read this
                     policy carefully. If no Notice of Intent to Redact is filed within the allotted
                     time, this transcript will be made electronically available on the date set
                     forth below.

                     Transcript may be viewed at the court public terminal or purchased through
                     the Court Reporter/Transcriber before the deadline for Release of Transcript
                     Restriction. After that date it may be obtained through PACER. Redaction
                     Request due 1/30/2018. Redacted Transcript Deadline set for 2/9/2018.
                     Release of Transcript Restriction set for 4/9/2018 (alt) Modified by removing
                     restricted text on 4/9/2018 (rgj). (Entered: 01/09/2018)
01/09/2018   337     NOTICE OF FILING OF OFFICIAL TRANSCRIPT of Jury Trial as to Claud
                     R. Koerber held on September 7, 2017, before Judge Robert J. Shelby. Court
                     Reporter/Transcriber Kelly Brown Hicken CSR, RPR, RMR, Telephone
                     number 801−524−7238.

                     NOTICE RE REDACTION OF TRANSCRIPTS: Within 7 business days
                     of this filing, each party shall inform the Court, by filing a Notice of Intent
                     to Redact, of the parties intent to redact personal data identifiers from the
                     electronic transcript of the court proceeding. To redact additional
                     information a Motion to Redact must be filed. The policy and forms are
                     located on the court's website at www.utd.uscourts.gov. Please read this
                     policy carefully. If no Notice of Intent to Redact is filed within the allotted
                     time, this transcript will be made electronically available on the date set
                     forth below.

                     Transcript may be viewed at the court public terminal or purchased through
                     the Court Reporter/Transcriber before the deadline for Release of Transcript
                     Restriction. After that date it may be obtained through PACER. Redaction
                     Request due 1/30/2018. Redacted Transcript Deadline set for 2/9/2018.
                     Release of Transcript Restriction set for 4/9/2018 (alt) Modified by removing
                     restricted text on 4/9/2018 (rgj). (Entered: 01/09/2018)
01/09/2018   338     NOTICE OF FILING OF OFFICIAL TRANSCRIPT of Jury Trial as to Claud
                     R. Koerber held on September 13, 2017, before Judge Robert J. Shelby.. Court
                     Reporter/Transcriber Kelly Brown Hicken CSR, RPR, RMR, Telephone
                     number 801−524−7238.



                                                                                                       46
    Case 2:17-cr-00037-FB Document 645-1 Filed 10/22/19 Page 47 of 95



                     NOTICE RE REDACTION OF TRANSCRIPTS: Within 7 business days
                     of this filing, each party shall inform the Court, by filing a Notice of Intent
                     to Redact, of the parties intent to redact personal data identifiers from the
                     electronic transcript of the court proceeding. To redact additional
                     information a Motion to Redact must be filed. The policy and forms are
                     located on the court's website at www.utd.uscourts.gov. Please read this
                     policy carefully. If no Notice of Intent to Redact is filed within the allotted
                     time, this transcript will be made electronically available on the date set
                     forth below.

                     Transcript may be viewed at the court public terminal or purchased through
                     the Court Reporter/Transcriber before the deadline for Release of Transcript
                     Restriction. After that date it may be obtained through PACER. Redaction
                     Request due 1/30/2018. Redacted Transcript Deadline set for 2/9/2018.
                     Release of Transcript Restriction set for 4/9/2018 (alt) Modified by removing
                     restricted text on 4/9/2018 (rgj). (Entered: 01/09/2018)
01/09/2018   339     NOTICE OF FILING OF OFFICIAL TRANSCRIPT of Jury Trial as to Claud
                     R. Koerber held on September 21, 2017, before Judge Robert J. Shelby. Court
                     Reporter/Transcriber Kelly Brown Hicken CSR, RPR, RMR, Telephone
                     number 801−524−7238.

                     NOTICE RE REDACTION OF TRANSCRIPTS: Within 7 business days
                     of this filing, each party shall inform the Court, by filing a Notice of Intent
                     to Redact, of the parties intent to redact personal data identifiers from the
                     electronic transcript of the court proceeding. To redact additional
                     information a Motion to Redact must be filed. The policy and forms are
                     located on the court's website at www.utd.uscourts.gov. Please read this
                     policy carefully. If no Notice of Intent to Redact is filed within the allotted
                     time, this transcript will be made electronically available on the date set
                     forth below.

                     Transcript may be viewed at the court public terminal or purchased through
                     the Court Reporter/Transcriber before the deadline for Release of Transcript
                     Restriction. After that date it may be obtained through PACER. Redaction
                     Request due 1/30/2018. Redacted Transcript Deadline set for 2/9/2018.
                     Release of Transcript Restriction set for 4/9/2018 (alt) Modified by removing
                     restricted text on 4/9/2018 (rgj). (Entered: 01/09/2018)
01/09/2018   340     NOTICE OF FILING OF OFFICIAL TRANSCRIPT of Jury Trial as to Claud
                     R. Koerber held on September 27, 2017, before Judge Robert J. Shelby. Court
                     Reporter/Transcriber Kelly Brown Hicken CSR, RPR, RMR, Telephone
                     number 801−524−7238.

                     NOTICE RE REDACTION OF TRANSCRIPTS: Within 7 business days
                     of this filing, each party shall inform the Court, by filing a Notice of Intent
                     to Redact, of the parties intent to redact personal data identifiers from the
                     electronic transcript of the court proceeding. To redact additional
                     information a Motion to Redact must be filed. The policy and forms are
                     located on the court's website at www.utd.uscourts.gov. Please read this
                     policy carefully. If no Notice of Intent to Redact is filed within the allotted
                     time, this transcript will be made electronically available on the date set

                                                                                                       47
    Case 2:17-cr-00037-FB Document 645-1 Filed 10/22/19 Page 48 of 95



                     forth below.

                     Transcript may be viewed at the court public terminal or purchased through
                     the Court Reporter/Transcriber before the deadline for Release of Transcript
                     Restriction. After that date it may be obtained through PACER. Redaction
                     Request due 1/30/2018. Redacted Transcript Deadline set for 2/9/2018.
                     Release of Transcript Restriction set for 4/9/2018 (alt) Modified by removing
                     restricted text on 4/9/2018 (rgj). (Entered: 01/09/2018)
01/10/2018   342     NOTICE OF FILING OF OFFICIAL TRANSCRIPT of Jury Trial − Opening
                     Statements as to Claud R. Koerber held on August 22, 2017, before Judge
                     Robert J. Shelby. Court Reporter/Transcriber Laura W. Robinson, Telephone
                     number 801−328−4800.

                     NOTICE RE REDACTION OF TRANSCRIPTS: Within 7 business days
                     of this filing, each party shall inform the Court, by filing a Notice of Intent
                     to Redact, of the parties intent to redact personal data identifiers from the
                     electronic transcript of the court proceeding. To redact additional
                     information a Motion to Redact must be filed. The policy and forms are
                     located on the court's website at www.utd.uscourts.gov. Please read this
                     policy carefully. If no Notice of Intent to Redact is filed within the allotted
                     time, this transcript will be made electronically available on the date set
                     forth below.

                     Transcript may be viewed at the court public terminal or purchased through
                     the Court Reporter/Transcriber before the deadline for Release of Transcript
                     Restriction. After that date it may be obtained through PACER. Redaction
                     Request due 1/31/2018. Redacted Transcript Deadline set for 2/12/2018.
                     Release of Transcript Restriction set for 4/10/2018 (alt) Modified by removing
                     restricted text on 4/10/2018 (rgj). (Entered: 01/10/2018)
01/10/2018   343     NOTICE OF FILING OF OFFICIAL TRANSCRIPT of Jury Trial as to Claud
                     R. Koerber held on September 5, 2017, before Judge Robert J. Shelby. Court
                     Reporter/Transcriber Laura W. Robinson, Telephone number 801−328−4800.

                     NOTICE RE REDACTION OF TRANSCRIPTS: Within 7 business days
                     of this filing, each party shall inform the Court, by filing a Notice of Intent
                     to Redact, of the parties intent to redact personal data identifiers from the
                     electronic transcript of the court proceeding. To redact additional
                     information a Motion to Redact must be filed. The policy and forms are
                     located on the court's website at www.utd.uscourts.gov. Please read this
                     policy carefully. If no Notice of Intent to Redact is filed within the allotted
                     time, this transcript will be made electronically available on the date set
                     forth below.

                     Transcript may be viewed at the court public terminal or purchased through
                     the Court Reporter/Transcriber before the deadline for Release of Transcript
                     Restriction. After that date it may be obtained through PACER. Redaction
                     Request due 1/31/2018. Redacted Transcript Deadline set for 2/12/2018.
                     Release of Transcript Restriction set for 4/10/2018 (alt) Modified by removing
                     restricted text on 4/10/2018 (rgj). (Entered: 01/10/2018)
01/10/2018   344
                                                                                                       48
    Case 2:17-cr-00037-FB Document 645-1 Filed 10/22/19 Page 49 of 95



                     NOTICE OF FILING OF OFFICIAL TRANSCRIPT of Jury Trial as to Claud
                     R. Koerber held on September 12, 2017, before Judge Robert J. Shelby. Court
                     Reporter/Transcriber Laura W. Robinson, Telephone number 801−328−4800.

                     NOTICE RE REDACTION OF TRANSCRIPTS: Within 7 business days
                     of this filing, each party shall inform the Court, by filing a Notice of Intent
                     to Redact, of the parties intent to redact personal data identifiers from the
                     electronic transcript of the court proceeding. To redact additional
                     information a Motion to Redact must be filed. The policy and forms are
                     located on the court's website at www.utd.uscourts.gov. Please read this
                     policy carefully. If no Notice of Intent to Redact is filed within the allotted
                     time, this transcript will be made electronically available on the date set
                     forth below.

                     Transcript may be viewed at the court public terminal or purchased through
                     the Court Reporter/Transcriber before the deadline for Release of Transcript
                     Restriction. After that date it may be obtained through PACER. Redaction
                     Request due 1/31/2018. Redacted Transcript Deadline set for 2/12/2018.
                     Release of Transcript Restriction set for 4/10/2018 (alt) Modified by removing
                     restricted text on 4/10/2018 (rgj). (Entered: 01/10/2018)
01/10/2018   345     NOTICE OF FILING OF OFFICIAL TRANSCRIPT of Jury Trial as to Claud
                     R. Koerber held on September 28, 2017, before Judge Robert J. Shelby. Court
                     Reporter/Transcriber Laura W. Robinson, Telephone number 801−328−4800.

                     NOTICE RE REDACTION OF TRANSCRIPTS: Within 7 business days
                     of this filing, each party shall inform the Court, by filing a Notice of Intent
                     to Redact, of the parties intent to redact personal data identifiers from the
                     electronic transcript of the court proceeding. To redact additional
                     information a Motion to Redact must be filed. The policy and forms are
                     located on the court's website at www.utd.uscourts.gov. Please read this
                     policy carefully. If no Notice of Intent to Redact is filed within the allotted
                     time, this transcript will be made electronically available on the date set
                     forth below.

                     Transcript may be viewed at the court public terminal or purchased through
                     the Court Reporter/Transcriber before the deadline for Release of Transcript
                     Restriction. After that date it may be obtained through PACER. Redaction
                     Request due 1/31/2018. Redacted Transcript Deadline set for 2/12/2018.
                     Release of Transcript Restriction set for 4/10/2018 (alt) Modified by removing
                     restricted text on 4/10/2018 (rgj). (Entered: 01/10/2018)
01/12/2018   347     NOTICE OF FILING OF OFFICIAL TRANSCRIPT of Jury Trial as to Claud
                     R. Koerber held on August 30, 2017, before Judge Robert J. Shelby. Court
                     Reporter/Transcriber Patti Walker, CSR, RPR, CP, Telephone number
                     801−364−5440.

                     NOTICE RE REDACTION OF TRANSCRIPTS: Within 7 business days
                     of this filing, each party shall inform the Court, by filing a Notice of Intent
                     to Redact, of the parties intent to redact personal data identifiers from the
                     electronic transcript of the court proceeding. To redact additional
                     information a Motion to Redact must be filed. The policy and forms are

                                                                                                       49
    Case 2:17-cr-00037-FB Document 645-1 Filed 10/22/19 Page 50 of 95



                     located on the court's website at www.utd.uscourts.gov. Please read this
                     policy carefully. If no Notice of Intent to Redact is filed within the allotted
                     time, this transcript will be made electronically available on the date set
                     forth below.

                     Transcript may be viewed at the court public terminal or purchased through
                     the Court Reporter/Transcriber before the deadline for Release of Transcript
                     Restriction. After that date it may be obtained through PACER. Redaction
                     Request due 2/2/2018. Redacted Transcript Deadline set for 2/12/2018.
                     Release of Transcript Restriction set for 4/12/2018 (alt) Modified by removing
                     restricted text on 4/12/2018 (rgj). (Entered: 01/12/2018)
01/12/2018   348     NOTICE OF FILING OF OFFICIAL TRANSCRIPT of Jury Trial as to Claud
                     R. Koerber held on September 6, 2017, before Judge Robert J. Shelby. Court
                     Reporter/Transcriber Patti Walker, CSR, RPR, CP, Telephone number
                     801−364−5440.

                     NOTICE RE REDACTION OF TRANSCRIPTS: Within 7 business days
                     of this filing, each party shall inform the Court, by filing a Notice of Intent
                     to Redact, of the parties intent to redact personal data identifiers from the
                     electronic transcript of the court proceeding. To redact additional
                     information a Motion to Redact must be filed. The policy and forms are
                     located on the court's website at www.utd.uscourts.gov. Please read this
                     policy carefully. If no Notice of Intent to Redact is filed within the allotted
                     time, this transcript will be made electronically available on the date set
                     forth below.

                     Transcript may be viewed at the court public terminal or purchased through
                     the Court Reporter/Transcriber before the deadline for Release of Transcript
                     Restriction. After that date it may be obtained through PACER. Redaction
                     Request due 2/2/2018. Redacted Transcript Deadline set for 2/12/2018.
                     Release of Transcript Restriction set for 4/12/2018 (alt) Modified by removing
                     restricted text on 4/12/2018 (rgj). (Entered: 01/12/2018)
01/12/2018   349     NOTICE OF FILING OF OFFICIAL TRANSCRIPT of Jury Trial as to Claud
                     R. Koerber held on September 11, 2017, before Judge Robert J. Shelby. Court
                     Reporter/Transcriber Patti Walker, CSR, RPR, CP, Telephone number
                     801−364−5440.

                     NOTICE RE REDACTION OF TRANSCRIPTS: Within 7 business days
                     of this filing, each party shall inform the Court, by filing a Notice of Intent
                     to Redact, of the parties intent to redact personal data identifiers from the
                     electronic transcript of the court proceeding. To redact additional
                     information a Motion to Redact must be filed. The policy and forms are
                     located on the court's website at www.utd.uscourts.gov. Please read this
                     policy carefully. If no Notice of Intent to Redact is filed within the allotted
                     time, this transcript will be made electronically available on the date set
                     forth below.

                     Transcript may be viewed at the court public terminal or purchased through
                     the Court Reporter/Transcriber before the deadline for Release of Transcript
                     Restriction. After that date it may be obtained through PACER. Redaction

                                                                                                       50
    Case 2:17-cr-00037-FB Document 645-1 Filed 10/22/19 Page 51 of 95



                     Request due 2/2/2018. Redacted Transcript Deadline set for 2/12/2018.
                     Release of Transcript Restriction set for 4/12/2018 (alt) Modified by removing
                     restricted text on 4/12/2018 (rgj). (Entered: 01/12/2018)
01/12/2018   350     NOTICE OF FILING OF OFFICIAL TRANSCRIPT of Jury Trial as to Claud
                     R. Koerber held on September 19, 2017, before Judge Robert J. Shelby. Court
                     Reporter/Transcriber Patti Walker, CSR, RPR, CP, Telephone number
                     801−364−5440.

                     NOTICE RE REDACTION OF TRANSCRIPTS: Within 7 business days
                     of this filing, each party shall inform the Court, by filing a Notice of Intent
                     to Redact, of the parties intent to redact personal data identifiers from the
                     electronic transcript of the court proceeding. To redact additional
                     information a Motion to Redact must be filed. The policy and forms are
                     located on the court's website at www.utd.uscourts.gov. Please read this
                     policy carefully. If no Notice of Intent to Redact is filed within the allotted
                     time, this transcript will be made electronically available on the date set
                     forth below.

                     Transcript may be viewed at the court public terminal or purchased through
                     the Court Reporter/Transcriber before the deadline for Release of Transcript
                     Restriction. After that date it may be obtained through PACER. Redaction
                     Request due 2/2/2018. Redacted Transcript Deadline set for 2/12/2018.
                     Release of Transcript Restriction set for 4/12/2018 (alt) Modified by removing
                     restricted text on 4/12/2018 (rgj). (Entered: 01/12/2018)
01/12/2018   351     NOTICE OF FILING OF OFFICIAL TRANSCRIPT of Jury Trial as to Claud
                     R. Koerber held on September 20, 2017, before Judge Robert J. Shelby. Court
                     Reporter/Transcriber Patti Walker, CSR, RPR, CP, Telephone number
                     801−364−5440.

                     NOTICE RE REDACTION OF TRANSCRIPTS: Within 7 business days
                     of this filing, each party shall inform the Court, by filing a Notice of Intent
                     to Redact, of the parties intent to redact personal data identifiers from the
                     electronic transcript of the court proceeding. To redact additional
                     information a Motion to Redact must be filed. The policy and forms are
                     located on the court's website at www.utd.uscourts.gov. Please read this
                     policy carefully. If no Notice of Intent to Redact is filed within the allotted
                     time, this transcript will be made electronically available on the date set
                     forth below.

                     Transcript may be viewed at the court public terminal or purchased through
                     the Court Reporter/Transcriber before the deadline for Release of Transcript
                     Restriction. After that date it may be obtained through PACER. Redaction
                     Request due 2/2/2018. Redacted Transcript Deadline set for 2/12/2018.
                     Release of Transcript Restriction set for 4/12/2018 (alt) Modified by removing
                     restricted text on 4/12/2018 (rgj). (Entered: 01/12/2018)
01/12/2018   352     NOTICE OF FILING OF OFFICIAL TRANSCRIPT of Jury Trial as to Claud
                     R. Koerber held on September 22, 2017, before Judge Robert J. Shelby. Court
                     Reporter/Transcriber Patti Walker, CSR, RPR, CP, Telephone number
                     801−364−5440.


                                                                                                       51
    Case 2:17-cr-00037-FB Document 645-1 Filed 10/22/19 Page 52 of 95



                     NOTICE RE REDACTION OF TRANSCRIPTS: Within 7 business days
                     of this filing, each party shall inform the Court, by filing a Notice of Intent
                     to Redact, of the parties intent to redact personal data identifiers from the
                     electronic transcript of the court proceeding. To redact additional
                     information a Motion to Redact must be filed. The policy and forms are
                     located on the court's website at www.utd.uscourts.gov. Please read this
                     policy carefully. If no Notice of Intent to Redact is filed within the allotted
                     time, this transcript will be made electronically available on the date set
                     forth below.

                     Transcript may be viewed at the court public terminal or purchased through
                     the Court Reporter/Transcriber before the deadline for Release of Transcript
                     Restriction. After that date it may be obtained through PACER. Redaction
                     Request due 2/2/2018. Redacted Transcript Deadline set for 2/12/2018.
                     Release of Transcript Restriction set for 4/12/2018 (alt) Modified by removing
                     restricted text on 4/12/2018 (rgj). (Entered: 01/12/2018)
01/12/2018   353     NOTICE OF FILING OF OFFICIAL TRANSCRIPT of Jury Trial as to Claud
                     R. Koerber held on October 2, 2017, before Judge Robert J. Shelby. Court
                     Reporter/Transcriber Patti Walker, CSR, RPR, CP, Telephone number
                     801−364−5440.

                     NOTICE RE REDACTION OF TRANSCRIPTS: Within 7 business days
                     of this filing, each party shall inform the Court, by filing a Notice of Intent
                     to Redact, of the parties intent to redact personal data identifiers from the
                     electronic transcript of the court proceeding. To redact additional
                     information a Motion to Redact must be filed. The policy and forms are
                     located on the court's website at www.utd.uscourts.gov. Please read this
                     policy carefully. If no Notice of Intent to Redact is filed within the allotted
                     time, this transcript will be made electronically available on the date set
                     forth below.

                     Transcript may be viewed at the court public terminal or purchased through
                     the Court Reporter/Transcriber before the deadline for Release of Transcript
                     Restriction. After that date it may be obtained through PACER. Redaction
                     Request due 2/2/2018. Redacted Transcript Deadline set for 2/12/2018.
                     Release of Transcript Restriction set for 4/12/2018 (alt) Modified by removing
                     restricted text on 4/12/2018 (rgj). (Entered: 01/12/2018)
01/12/2018   354     NOTICE OF FILING OF OFFICIAL TRANSCRIPT of Jury Trial as to Claud
                     R. Koerber held on October 3, 2017, before Judge Robert J. Shelby. Court
                     Reporter/Transcriber Patti Walker, CSR, RPR, CP, Telephone number
                     801−364−5440.

                     NOTICE RE REDACTION OF TRANSCRIPTS: Within 7 business days
                     of this filing, each party shall inform the Court, by filing a Notice of Intent
                     to Redact, of the parties intent to redact personal data identifiers from the
                     electronic transcript of the court proceeding. To redact additional
                     information a Motion to Redact must be filed. The policy and forms are
                     located on the court's website at www.utd.uscourts.gov. Please read this
                     policy carefully. If no Notice of Intent to Redact is filed within the allotted
                     time, this transcript will be made electronically available on the date set

                                                                                                       52
    Case 2:17-cr-00037-FB Document 645-1 Filed 10/22/19 Page 53 of 95



                     forth below.

                     Transcript may be viewed at the court public terminal or purchased through
                     the Court Reporter/Transcriber before the deadline for Release of Transcript
                     Restriction. After that date it may be obtained through PACER. Redaction
                     Request due 2/2/2018. Redacted Transcript Deadline set for 2/12/2018.
                     Release of Transcript Restriction set for 4/12/2018 (alt) Modified by removing
                     restricted text on 4/12/2018 (rgj). (Entered: 01/12/2018)
01/12/2018   355     NOTICE OF FILING OF OFFICIAL TRANSCRIPT of Jury Trial as to Claud
                     R. Koerber held on October 4, 2017, before Judge Robert J. Shelby. Court
                     Reporter/Transcriber Patti Walker, CSR, RPR, CP, Telephone number
                     801−364−5440.

                     NOTICE RE REDACTION OF TRANSCRIPTS: Within 7 business days
                     of this filing, each party shall inform the Court, by filing a Notice of Intent
                     to Redact, of the parties intent to redact personal data identifiers from the
                     electronic transcript of the court proceeding. To redact additional
                     information a Motion to Redact must be filed. The policy and forms are
                     located on the court's website at www.utd.uscourts.gov. Please read this
                     policy carefully. If no Notice of Intent to Redact is filed within the allotted
                     time, this transcript will be made electronically available on the date set
                     forth below.

                     Transcript may be viewed at the court public terminal or purchased through
                     the Court Reporter/Transcriber before the deadline for Release of Transcript
                     Restriction. After that date it may be obtained through PACER. Redaction
                     Request due 2/2/2018. Redacted Transcript Deadline set for 2/12/2018.
                     Release of Transcript Restriction set for 4/12/2018 (alt) Modified by removing
                     restricted text on 4/12/2018 (rgj). (Entered: 01/12/2018)
02/15/2018   358     CERTIFICATE OF COMPLIANCE Seventeenth filed by USA as to Claud R.
                     Koerber. (Walz, Stewart) (Entered: 02/15/2018)
02/16/2018   359     RECEIPT filed by Defendant Claud R. Koerber as to Claud R. Koerber re:
                     Trial Exhibits. Withdrawal of 700 − Property Binder, by Geri Wynhoff for
                     Kathy Nester, FPD (mjm) (Entered: 02/16/2018)
02/20/2018   360     Designation and Assignment of a Senior United States Judge for Service in
                     Another District. Case as to Claud R. Koerber Reassigned to Judge Frederic
                     Block from the Eastern District of New York. Judge David Nuffer no longer
                     assigned to the case per 311 Order. (rks) (Entered: 02/20/2018)
02/21/2018   361     NOTICE OF HEARING as to Claud R. Koerber (Notice generated by jwt).
                     Telephone Conference set for 3/15/2018 at 02:30 PM in Rm 7.300 before
                     Judge Frederic Block. (jwt) (Entered: 02/21/2018)
02/21/2018   362     NOTICE AFFIRMING PRIOR ORDER OF REFERENCE re 39 Order
                     Referring Case to Magistrate Judge. Orders of the prior judge are affirmed
                     including the order of reference to Magistrate Judge Paul M. Warner under
                     28:636 (b)(1)(A). (rks) (Entered: 02/21/2018)
02/23/2018   363     AMENDED NOTICE OF HEARING as to Claud R. Koerber (Notice
                     generated by jwt) Scheduling Conference set for 2/28/2018 at 02:30 PM in Rm

                                                                                                       53
    Case 2:17-cr-00037-FB Document 645-1 Filed 10/22/19 Page 54 of 95



                     3.100 before Judge Frederic Block. (NOTE: hearing will not be telephonic but
                     by video; parties to be present.) (jwt) (Entered: 02/23/2018)
02/23/2018           Terminate Deadlines and Hearings as to Claud R. Koerber: Telephone
                     conference scheduled for 3/15/18 terminated; rescheduled to 2/28/2018. (jwt)
                     (Entered: 02/23/2018)
02/26/2018   364     AMENDED NOTICE OF HEARING as to Claud R. Koerber (Notice
                     generated by jwt). Scheduling Conference set for 2/27/2018 at 02:30 PM in
                     Rm 3.100 before Judge Frederic Block. Note change of hearing date. (jwt)
                     (Entered: 02/26/2018)
02/26/2018   365     NOTICE of Privilege Log by Claud R. Koerber (Hunt, Robert) (Entered:
                     02/26/2018)
02/27/2018   366     Minute Entry for proceedings held before Judge Frederic Block: Status
                     Conference as to Claud R. Koerber held on 2/27/2018. Defendant present not
                     in custody and with counsel. The court hears from counsel regarding a trial
                     date. Court sets the following dates. Motions due by 4/30/2018. Responses due
                     5/21/2018. 8 Week Jury Trial set for 9/4/2018 at 08:30 AM in Rm 3.100
                     before Judge Frederic Block. Attorney for Plaintiff: Tyler Murray, Aaron
                     Clark, Ruth Hackford−Peer, Attorney for Defendant: Kathryn Nester, Rob
                     Hunt, Daphne Oberg, FPD. Court Reporter: Laura Robinson.(Time Start: 2:38,
                     Time End: 3:15, Room 3.100.) (las) (Entered: 02/27/2018)
02/28/2018   367     NOTICE OF WITHDRAWAL OF COUNSEL of Stewart C. Walz filed by
                     Stewart C. Walz on behalf of USA as to Claud R. Koerber (Walz, Stewart)
                     (Entered: 02/28/2018)
03/05/2018   368     ** NOTICE: As case has been reassigned to District Judge Frederic Block,
                     Motions 330 , 333 and 357 (sealed and not sealed) are moot and terminated.
                     (alt) (docket text only − no attached document) (Entered: 03/05/2018)
03/16/2018           Attorney update in case as to Claud R. Koerber. Attorney Stewart C. Walz
                     terminated per 367 Withdrawal of Counsel. (rks) (Entered: 03/16/2018)
04/17/2018   369     CERTIFICATE OF COMPLIANCE EIGHTEENTH (18th) AND REQUEST
                     FOR RECIPROCAL DISCOVERY filed by USA as to Claud R. Koerber.
                     (Murray, Tyler) (Entered: 04/17/2018)
04/19/2018   370     NOTICE OF HEARING as to Claud R. Koerber. Status Conference set for
                     5/7/2018 at 11:30 AM in Rm 7.100 before Judge Frederic Block. (Notice
                     generated by jwt) (jwt) (Entered: 04/19/2018)
04/26/2018   375     NOTICE OF FILING of Joint Stipulations filed by Claud R. Koerber
                     (Attachments: # 1 Exhibit 1−List of Bank Accounts)(Nester, Kathryn)
                     (Entered: 04/26/2018)
04/30/2018   376     MOTION to Dismiss Indictment as Time−Barred filed by Claud R. Koerber.
                     (Attachments: # 1 Exhibit 1 − Timeline)(Nester, Kathryn) (Entered:
                     04/30/2018)
04/30/2018   377     MOTION to Amend/Correct 366 Status Conference,,, Set
                     Deadlines/Hearings,, filed by Claud R. Koerber. (Nester, Kathryn) (Entered:
                     04/30/2018)


                                                                                                     54
    Case 2:17-cr-00037-FB Document 645-1 Filed 10/22/19 Page 55 of 95



05/02/2018   378     MEMORANDUM in Opposition by USA as to Claud R. Koerber re 377
                     MOTION to Amend/Correct 366 Status Conference,,, Set
                     Deadlines/Hearings,, (Hackford−Peer, Ruth) (Entered: 05/02/2018)
05/02/2018   379     MOTION to Toll Speedy Trial Act and Exclude Time Under the Speedy Trial
                     Act by USA as to Claud R. Koerber. (Attachments: # 1 Text of Proposed
                     Order) Motions referred to Paul M. Warner.(Hackford−Peer, Ruth) (Entered:
                     05/02/2018)
05/07/2018   383     Minute Entry for proceedings held before Judge Frederic Block: Status
                     Conference as to Claud R. Koerber held on 5/7/2018. Defendant is present
                     with counsel. The Court addresses procedural preferences and scheduling with
                     the parties regarding the upcoming Jury Trial. Trial is set for 4 weeks and is
                     scheduled to begin September 4, 2018 at 9:00 a.m. The parties are encouraged
                     to stipulate to as many exhibits as possible. The Court advises the parties that
                     they may submit any exhibits which cannot be agreed upon to the court to be
                     pre−screened. If the parties elect to do so, the exhibits must be provided to the
                     Court by no later than August 1, 2018. The Court hears argument regarding
                     376 Motion to Dismiss and 379 Motion to Toll Speedy Trial Act and Exclude
                     Time Under the Speedy Trial Act as to Claud R. Koerber. For the reasons
                     stated on the record, the Court denies 376 Motion to Dismiss. The Court
                     makes findings as to the exclusion of time under the Speedy Trial Act and
                     grants 379 , Motion to Toll Speedy Trial Act and Exclude Time Under the
                     Speedy Trial Act and directs the government to prepare and submit a proposed
                     order for signature. The parties discuss possible motions which may be
                     forthcoming. The Court sets motion deadline. (Dispositive Motions due by
                     6/4/2018). Written Order to follow oral order: Yes. Attorney for Plaintiff:
                     Tyler Murray, Aaron Clark, Ruth Hackford−Peer, Attorney for Defendant:
                     Kathy Nester and Daphne Oberg, FPD. Interpreter: Not needed. Probation
                     Officer: Not Present. Court Reporter: Electronic/Kelly Hicken. (Time Start:
                     11:40:03, Time End: 12:58:13, Room 7.100). (tls) Modified by adding text
                     regarding scheduling of Jury Trial on 5/14/2018 (tls). (Entered: 05/14/2018)
05/11/2018   380     NOTICE OF FILING OF OFFICIAL TRANSCRIPT of Status Conference as
                     to Claud R. Koerber held on May 7, 2018 before Judge Frederic Block. Court
                     Reporter/Transcriber Kelly Brown Hicken, Telephone number 801−521−7238.

                     NOTICE RE REDACTION OF TRANSCRIPTS: Within 7 business days
                     of this filing, each party shall inform the Court, by filing a Notice of Intent
                     to Redact, of the parties intent to redact personal data identifiers from the
                     electronic transcript of the court proceeding. To redact additional
                     information a Motion to Redact must be filed. The policy and forms are
                     located on the court's website at www.utd.uscourts.gov. Please read this
                     policy carefully. If no Notice of Intent to Redact is filed within the allotted
                     time, this transcript will be made electronically available on the date set
                     forth below.

                     Transcript may be viewed at the court public terminal or purchased through
                     the Court Reporter/Transcriber before the deadline for Release of Transcript
                     Restriction. After that date it may be obtained through PACER. Redaction
                     Request due 6/1/2018. Redacted Transcript Deadline set for 6/11/2018.
                     Release of Transcript Restriction set for 8/9/2018. (las) Modified by removing
                     restricted text on 8/9/2018 (rgj). (Entered: 05/11/2018)
                                                                                                         55
    Case 2:17-cr-00037-FB Document 645-1 Filed 10/22/19 Page 56 of 95



05/11/2018   382     NOTICE of Proposed Joint Stipulated Order to Continue Jury Trial by USA as
                     to Claud R. Koerber (Hackford−Peer, Ruth) (Entered: 05/11/2018)
05/17/2018   384     ORDER TO CONTINUE per Stipulated Motion − Ends of Justice as to Claud
                     R. Koerber. Time excluded from 6/5/18 until 9/4/18. 4−week Jury Trial reset
                     for 9/4/2018 at 09:00 AM in Rm 3.100 before Judge Frederic Block. Signed
                     by Judge Frederic Block on 5/17/18.(jlw) (Entered: 05/17/2018)
05/21/2018   385     NOTICE OF APPEAL (Interlocutory) Appeals to the USCA Tenth Circuit. No
                     Filing Fee. (Nester, Kathryn) (Entered: 05/21/2018)
05/22/2018   386     Transmission of Preliminary Record to USCA 10th Circuit as to Claud R.
                     Koerber re 385 Notice of Appeal − Interlocutory. (Attachments: # 1
                     Preliminary Record)(jwt) (Entered: 05/22/2018)
05/22/2018   387     USCA Case Number as to Claud R. Koerber Case Appealed to Tenth Circuit
                     Case Number 18−4074 for 385 Notice of Appeal − Interlocutory filed by
                     Claud R. Koerber. (las) (Entered: 05/22/2018)
05/23/2018   388     CERTIFICATE OF COMPLIANCE AND REQUEST FOR RECIPROCAL
                     DISCOVERY (NINETEENTH) 19th filed by USA as to Claud R. Koerber.
                     (Murray, Tyler) (Entered: 05/23/2018)
05/25/2018   389     NOTICE OF FILING OF OFFICIAL TRANSCRIPT of Jury Trial Jury Notes
                     as to Claud R. Koerber held on 10/16/17 before Judge Robert J. Shelby. Court
                     Reporter/Transcriber Kelly Brown Hicken, RPR, RMR, Telephone number
                     (801) 521−7238.

                     NOTICE RE REDACTION OF TRANSCRIPTS: Within 7 business days
                     of this filing, each party shall inform the Court, by filing a Notice of Intent
                     to Redact, of the parties intent to redact personal data identifiers from the
                     electronic transcript of the court proceeding. To redact additional
                     information a Motion to Redact must be filed. The policy and forms are
                     located on the court's website at www.utd.uscourts.gov. Please read this
                     policy carefully. If no Notice of Intent to Redact is filed within the allotted
                     time, this transcript will be made electronically available on the date set
                     forth below.

                     Transcript may be viewed at the court public terminal or purchased through
                     the Court Reporter/Transcriber before the deadline for Release of Transcript
                     Restriction. After that date it may be obtained through PACER. Redaction
                     Request due 6/15/2018. Redacted Transcript Deadline set for 6/25/2018.
                     Release of Transcript Restriction set for 8/23/2018. (dla) Modified by
                     removing restricted text on 8/23/2018 (rgj). (Entered: 05/25/2018)
05/25/2018   391     ORDER of USCA as to Claud R. Koerber granting Motion for Continued
                     Appointment re 385 Notice of Appeal − Interlocutory . The Federal Public
                     Defender for the District of Utah is appointed as counsel of record to represent
                     the appellant Claud R. Koerber. This appointment is effective nunc pro tunc to
                     the date the notice of appeal was filed in this matter. (jlw) (Entered:
                     05/25/2018)
05/30/2018   392     DESIGNATION OF RECORD ON APPEAL by Claud R. Koerber re 385
                     Notice of Appeal − Interlocutory Designated documents 1, 73, 80, 84, 91, 99,
                     107, 140, 155, 376, 383, 380, 385. Designated transcripts for 5/7/18.
                                                                                                        56
    Case 2:17-cr-00037-FB Document 645-1 Filed 10/22/19 Page 57 of 95



                     (Attachments: # 1 Supplement)(Nester, Kathryn) (Entered: 05/30/2018)
05/30/2018   393     TRANSCRIPT REQUEST FORM by Claud R. Koerber for proceedings held
                     on 5/7/11 before Judge Frederic Block, re 385 Notice of Appeal −
                     Interlocutory, 392 Designation of Record on Appeal,
                     (Nester, Kathryn) (Entered: 05/30/2018)
06/04/2018   394     MOTION to Suppress February 2009 Interview Statements filed by Claud R.
                     Koerber. (Nester, Kathryn) (Entered: 06/04/2018)
06/04/2018   395     MOTION to Suppress Attorney−Client Privileged Letter filed by Claud R.
                     Koerber. (Nester, Kathryn) (Entered: 06/04/2018)
06/04/2018   396     MOTION to Dismiss − Double Jeopardy filed by Claud R. Koerber. (Nester,
                     Kathryn) (Entered: 06/04/2018)
06/04/2018   397     MOTION to Dismiss Case on Speedy Trial Violations filed by Claud R.
                     Koerber. (Nester, Kathryn) Modified on 7/30/2018 by removing termination
                     date of 7/30/18 − this motion is still pending. (Entered: 06/04/2018)
06/11/2018   398     **RESTRICTED DOCUMENT** NOTICE OF FILING OF OFFICIAL
                     TRANSCRIPT of Transcript of Electronically Recorded Proceedings as to
                     Claud R. Koerber held on NovemberOctober 30, 2017 before Judge Paul M.
                     Warner, re 385 Notice of Appeal − Interlocutory. Court Reporter: Ed Young,
                     Telephone number 801−328−3202.

                     NOTICE RE REDACTION OF TRANSCRIPTS: Within 7 business days
                     of this filing, each party shall inform the Court, by filing a Notice of Intent
                     to Redact, of the parties intent to redact personal data identifiers from the
                     electronic transcript of the court proceeding. To redact additional
                     information a Motion to Redact must be filed. The policy and forms are
                     located on the court's website at www.utd.uscourts.gov. Please read this
                     policy carefully. If no Notice of Intent to Redact is filed within the allotted
                     time, this transcript will be made electronically available on the date set
                     forth below.

                     Transcript may be viewed at the court public terminal or purchased through
                     the Court Reporter/Transcriber before the deadline for Release of Transcript
                     Restriction. After that date it may be obtained through PACER. Redaction
                     Request due 7/2/2018. Redacted Transcript Deadline set for 7/12/2018.
                     Release of Transcript Restriction set for 9/10/2018. (jmr) Modified on
                     6/12/2018−Transcript should have been dated 11/30/17. Image of transcript
                     will be corrected. (jmr). (Additional attachment(s) added on 6/12/2018: # 1
                     Correct Transcript dated November 30, 2017) (jmr). (Entered: 06/11/2018)
06/12/2018   400     MODIFICATION OF DOCKET as to Claud R. Koerber Error: Transcript had
                     the incorrect date. Correction: The date has been corrected on transcript. re
                     398 Transcript − Appeal. (jmr) (Entered: 06/12/2018)
06/12/2018   401     NOTICE OF FILING OF OFFICIAL TRANSCRIPT of Status Conference as
                     to Claud R. Koerber held on December 6, 2017 before Judge Paul M. Warner.
                     Court Reporter/Transcriber Patti Walker, Telephone number 801−364−5440.

                     NOTICE RE REDACTION OF TRANSCRIPTS: Within 7 business days
                     of this filing, each party shall inform the Court, by filing a Notice of Intent
                                                                                                       57
    Case 2:17-cr-00037-FB Document 645-1 Filed 10/22/19 Page 58 of 95



                     to Redact, of the parties intent to redact personal data identifiers from the
                     electronic transcript of the court proceeding. To redact additional
                     information a Motion to Redact must be filed. The policy and forms are
                     located on the court's website at www.utd.uscourts.gov. Please read this
                     policy carefully. If no Notice of Intent to Redact is filed within the allotted
                     time, this transcript will be made electronically available on the date set
                     forth below.

                     Transcript may be viewed at the court public terminal or purchased through
                     the Court Reporter/Transcriber before the deadline for Release of Transcript
                     Restriction. After that date it may be obtained through PACER. Redaction
                     Request due 7/3/2018. Redacted Transcript Deadline set for 7/13/2018.
                     Release of Transcript Restriction set for 9/10/2018. (las) Modified by
                     removing restricted text on 9/10/2018 (rgj). (Entered: 06/12/2018)
06/12/2018   402     NOTICE OF FILING OF OFFICIAL TRANSCRIPT of Status Conference as
                     to Claud R. Koerber before Judge Paul M. Warner. Court Reporter/Transcriber
                     Patti Walker, Telephone number 801−364−5440.

                     NOTICE RE REDACTION OF TRANSCRIPTS: Within 7 business days
                     of this filing, each party shall inform the Court, by filing a Notice of Intent
                     to Redact, of the parties intent to redact personal data identifiers from the
                     electronic transcript of the court proceeding. To redact additional
                     information a Motion to Redact must be filed. The policy and forms are
                     located on the court's website at www.utd.uscourts.gov. Please read this
                     policy carefully. If no Notice of Intent to Redact is filed within the allotted
                     time, this transcript will be made electronically available on the date set
                     forth below.

                     Transcript may be viewed at the court public terminal or purchased through
                     the Court Reporter/Transcriber before the deadline for Release of Transcript
                     Restriction. After that date it may be obtained through PACER. Redaction
                     Request due 7/3/2018. Redacted Transcript Deadline set for 7/13/2018.
                     Release of Transcript Restriction set for 9/10/2018. (las) Modified by
                     removing restricted text on 9/10/2018 (rgj). (Entered: 06/12/2018)
06/18/2018   404     DOCKET TEXT ORDER as to Claud R. Koerber(No attached document):
                     The parties are hereby ordered to inform the Court as to their agreed upon
                     briefing schedule for the remaining briefs in response to defendant's four
                     motions filed on 6/4/18, Docket Entries 394 395 396 and 397 . The
                     government is instructed to file its response no later than 7/2/2018. Signed by
                     Judge Frederic Block on 6/18/18.(jlw) (Entered: 06/18/2018)
06/21/2018   405     NOTICE of AGREED BRIEFING SCHEDULE by USA as to Claud R.
                     Koerber re 404 Order, (Murray, Tyler) (Entered: 06/21/2018)
06/21/2018   406     NOTICE of EXPERT WITNESSES by USA as to Claud R. Koerber
                     (Attachments: # 1 Exhibit A− Mennitt Expert Disclosure, # 2 Exhibit A1 −
                     Rsum, # 3 Exhibit A2 − Bank Accounts, # 4 Exhibit A3 − Quickbooks
                     Company Files, # 5 Exhibit A4 − Accounting Standards, # 6 Exhibit B −
                     Roberts Expert Disclosure, # 7 Exhibit B1 − Rsum, # 8 Exhibit B2 −
                     Accounts, # 9 Exhibit B3 − Transcript) (Murray, Tyler) (Entered: 06/21/2018)


                                                                                                       58
    Case 2:17-cr-00037-FB Document 645-1 Filed 10/22/19 Page 59 of 95



06/22/2018   407     CERTIFICATE OF COMPLIANCE and request for reciprocal discovery filed
                     by USA as to Claud R. Koerber. (Murray, Tyler) (Entered: 06/22/2018)
06/25/2018   408     Transmitted Supplemental Record on Appeal as to Claud R. Koerber re 385
                     Notice of Appeal − Interlocutory (jwt) Modified on 6/26/2018 striking
                     supplemental text(jwt). (Entered: 06/25/2018)
06/28/2018   409     MEMORANDUM in Opposition by USA as to Claud R. Koerber re 396
                     MOTION to Dismiss − Double Jeopardy TO DEFENDANTS MOTION TO
                     DISMISS BASED UPON FIFTH AMENDMENT DOUBLE JEOPARDY
                     GROUNDS (Attachments: # 1 Exhibit 1 − US v. Koerber.October 10 Jury
                     Note, # 2 Exhibit 2− Jury note and Response dated 10.16.2017, # 3 Exhibit 3−
                     Jury Note No.2 dated 10.16.2017)(Hackford−Peer, Ruth) (Entered:
                     06/28/2018)
06/28/2018   410     MEMORANDUM in Opposition by USA as to Claud R. Koerber re 394
                     MOTION to Suppress February 2009 Interview Statements (Attachments: # 1
                     Exhibit 1− Preclusion Transcript)(Hackford−Peer, Ruth) (Entered:
                     06/28/2018)
06/28/2018   411     MEMORANDUM in Opposition by USA as to Claud R. Koerber re 395
                     MOTION to Suppress Attorney−Client Privileged Letter (Attachments: # 1
                     Exhibit A − Transcript, # 2 Exhibit B − Transcript, # 3 Exhibit C − E−mail,
                     September 21, 2007)(Murray, Tyler) (Entered: 06/28/2018)
06/28/2018   412     MOTION in Limine TO ALLOW THE UNITED STATES TO CROSS
                     EXAMINE MR. KOERBER ON A PRIOR JUDICIAL FINDING THAT MR.
                     KOERBERS TESTIMONY WAS NOT CREDIBLE by USA as to Claud R.
                     Koerber. (Attachments: # 1 Exhibit 1 − CONTEMPT TRIAL
                     ORDER)(Hackford−Peer, Ruth) (Entered: 06/28/2018)
06/28/2018   413     MANDATE of USCA as to Claud R. Koerber re 385 Notice of Appeal −
                     Interlocutory. According to the USCA the Appeal is Dismissed for Lack of
                     Jurisdiction. (jlw) (Entered: 06/28/2018)
06/28/2018   414     **RESTRICTED DOCUMENT** NOTICE OF FILING OF OFFICIAL
                     TRANSCRIPT of Telephonic Status Conference as to Claud R. Koerber held
                     on 2/27/18 before Judge Frederic Block. Court Reporter/Transcriber Laura
                     Robinson, Telephone number (801)328−4800.

                     NOTICE RE REDACTION OF TRANSCRIPTS: Within 7 business days
                     of this filing, each party shall inform the Court, by filing a Notice of Intent
                     to Redact, of the parties intent to redact personal data identifiers from the
                     electronic transcript of the court proceeding. To redact additional
                     information a Motion to Redact must be filed. The policy and forms are
                     located on the court's website at www.utd.uscourts.gov. Please read this
                     policy carefully. If no Notice of Intent to Redact is filed within the allotted
                     time, this transcript will be made electronically available on the date set
                     forth below.

                     Transcript may be viewed at the court public terminal or purchased through
                     the Court Reporter/Transcriber before the deadline for Release of Transcript
                     Restriction. After that date it may be obtained through PACER. Redaction
                     Request due 7/19/2018. Redacted Transcript Deadline set for 7/30/2018.

                                                                                                       59
    Case 2:17-cr-00037-FB Document 645-1 Filed 10/22/19 Page 60 of 95



                     Release of Transcript Restriction set for 9/26/2018. (jlw) (Entered:
                     06/28/2018)
06/28/2018   416     MOTION in Limine UNITED STATES NOTICE OF INTENT TO
                     INTRODUCE EVIDENCE OF CONSENT DECREE ENTERED INTO WITH
                     WYOMING DEPARTMENT OF SECURITIES INTRINSIC TO THE CRIME
                     CHARGED OR IN THE ALTERNATIVE TO INTRODUCE THE EVIDENCE
                     UNDER FRE 404(B) by USA as to Claud R. Koerber. (Attachments: # 1
                     Exhibit 1 − Stipulated Order Adopting Settlement, # 2 Exhibit 2 − Creative
                     Real Estate Lifestyles Magazine, # 3 Exhibit St. George Meeting
                     Transcript)(Hackford−Peer, Ruth) (Entered: 06/28/2018)
06/29/2018   417     MEMORANDUM in Opposition by USA as to Claud R. Koerber re 397
                     MOTION to Dismiss Case on Speedy Trial Violations (Attachments: # 1
                     Exhibit 1 −− Transcript of November 30, 2017, Status Conference, # 2 Exhibit
                     2 −− Transcript of December 6, 2017, Status Conference, # 3 Exhibit 3 −−
                     Transcript of December 8, 2017, Status Conference, # 4 Exhibit 4 −−
                     Transcript of February 27, 2018, Teleconference)(Clark, Aaron) (Entered:
                     06/29/2018)
07/05/2018   418     CERTIFICATE OF COMPLIANCE and Request for Reciprocal Discovery
                     (TWENTY−FIRST) 21st filed by USA as to Claud R. Koerber. (Murray, Tyler)
                     (Entered: 07/05/2018)
07/09/2018   419     REPLY TO RESPONSE to Motion by Claud R. Koerber re 395 MOTION to
                     Suppress Attorney−Client Privileged Letter (Nester, Kathryn) (Entered:
                     07/09/2018)
07/09/2018   420     REPLY TO RESPONSE to Motion by Claud R. Koerber re 397 MOTION to
                     Dismiss Case on Speedy Trial Violations (Nester, Kathryn) (Entered:
                     07/09/2018)
07/09/2018   421     REPLY TO RESPONSE to Motion by Claud R. Koerber re 394 MOTION to
                     Suppress February 2009 Interview Statements (Nester, Kathryn) (Entered:
                     07/09/2018)
07/09/2018   422     REPLY TO RESPONSE to Motion by Claud R. Koerber re 396 MOTION to
                     Dismiss − Double Jeopardy (Nester, Kathryn) (Entered: 07/09/2018)
07/25/2018   428     MOTION in Limine TO EXCLUDE EVIDENCE RELATING TO PREVIOUS
                     SPEEDY TRIAL ACT VIOLATIONS by USA as to Claud R. Koerber.
                     (Hackford−Peer, Ruth) (Entered: 07/25/2018)
07/25/2018   429     MOTION in Limine TO EXCLUDE EVIDENCE OF CONDUCT BY UTAH
                     STATE OFFICIALS AND FAILURE OF THE STATE OF UTAH TO SUE THE
                     DEFENDANT by USA as to Claud R. Koerber. (Attachments: # 1 Exhibit
                     1)(Hackford−Peer, Ruth) (Entered: 07/25/2018)
07/25/2018   430     MOTION in Limine TO EXCLUDE EVIDENCE RELATING TO
                     DEFENDANTS POTENTIAL ADVICE OF COUNSEL OR ACCOUNTANT
                     DEFENSE by USA as to Claud R. Koerber. (Attachments: # 1 Exhibit 1 −
                     Trial Transcript pp. 4323 − 4327, # 2 Exhibit 2 − Trial Transcript pp. 4591 −
                     4594)(Murray, Tyler) (Entered: 07/25/2018)
07/26/2018           Notice of Appearance. U.S. Probation and Pretrial Services hereby advises the
                     Court that Mary Schuman should be added to this case as to Claud R. Koerber
                                                                                                     60
    Case 2:17-cr-00037-FB Document 645-1 Filed 10/22/19 Page 61 of 95



                     (mrs) (Entered: 07/26/2018)
07/27/2018   431     NOTICE of EXPERT WITNESS by USA as to Claud R. Koerber
                     (Attachments: # 1 Exhibit A − Resume) (Murray, Tyler) (Entered: 07/27/2018)
07/30/2018   432     MEMORANDUM DECISION denying 394 Motion to Suppress as to Claud
                     R. Koerber (1); denying 395 Motion to Suppress (1); denying 396 Motion to
                     Dismiss (1); denying 397 Motion to Dismiss for Speedy Trial. See order for
                     further details. Signed by Judge Frederic Block on 7/30/18.(jlw) (Entered:
                     07/30/2018)
07/30/2018   433     MODIFICATION OF DOCKET as to Claud R. Koerber re 397 MOTION to
                     Dismiss Case on Speedy Trial Violations . This motion was terminated in error
                     − it is still a pending motion and the termination date of 7/30/18 has been
                     removed. (jlw) (Entered: 07/30/2018)
07/31/2018   434     Ex Parte (Not Sealed) MOTION To Allow Testimony and Documents of
                     Adoption Center of Choice by USA as to Claud R. Koerber. (Attachments: # 1
                     Exhibit Trial Exhibit 102 (Adoption records), # 2 Exhibit Trial Exhibit 102(a)
                     (Adoption records), # 3 Text of Proposed Order Proposed Order Granting
                     Motion) Motions referred to Paul M. Warner.(Hackford−Peer, Ruth) Modified
                     on 7/31/2018 − sealed exhibits 1 and 2 per counsel request(jwt). (Entered:
                     07/31/2018)
07/31/2018   435     NOTICE OF ATTORNEY APPEARANCE: Jessica Stengel appearing for
                     Claud R. Koerber as Co−Counsel (Stengel, Jessica) (Entered: 07/31/2018)
07/31/2018   436     CERTIFICATE OF COMPLIANCE AND REQUEST FOR RECIPROCAL
                     DISCOVERY (TWENTY−SECOND) 22ND filed by USA as to Claud R.
                     Koerber. (Hackford−Peer, Ruth) (Entered: 07/31/2018)
07/31/2018   437     PROPOSED EXHIBIT LIST by USA as to Claud R. Koerber (Hackford−Peer,
                     Ruth) (Entered: 07/31/2018)
07/31/2018   438     PROPOSED WITNESS LIST by USA as to Claud R. Koerber
                     (Hackford−Peer, Ruth) (Entered: 07/31/2018)
07/31/2018   439     MOTION to Suppress Defendant's Private Computer Records (Including all
                     Quickbooks Files) Obtained by the Government through Warrantless Searches
                     and Seizures filed by Claud R. Koerber. (Nester, Kathryn) (Entered:
                     07/31/2018)
08/02/2018   443     RESPONSE to Motion by USA as to Claud R. Koerber re 439 MOTION to
                     Suppress Defendant's Private Computer Records (Including all Quickbooks
                     Files) Obtained by the Government through Warrantless Searches and
                     Seizures UNITED STATES OPPOSITION TO DEFENDANTS MOTION TO
                     RETURN AND SUPPRESS COMPUTER RECORDS (INCLUDING
                     QUICKBOOK FILES) (Hackford−Peer, Ruth) (Entered: 08/02/2018)
08/02/2018   444     NOTICE of Expert Designation for Defense by Claud R. Koerber
                     (Attachments: # 1 Exhibit A − Curriculum Vitae) (Nester, Kathryn) (Entered:
                     08/02/2018)
08/04/2018   445     RESPONSE to Motion by Claud R. Koerber re 428 MOTION in Limine TO
                     EXCLUDE EVIDENCE RELATING TO PREVIOUS SPEEDY TRIAL ACT
                     VIOLATIONS (Nester, Kathryn) (Entered: 08/04/2018)

                                                                                                      61
    Case 2:17-cr-00037-FB Document 645-1 Filed 10/22/19 Page 62 of 95



08/04/2018   446     RESPONSE to Motion by Claud R. Koerber re 412 MOTION in Limine TO
                     ALLOW THE UNITED STATES TO CROSS EXAMINE MR. KOERBER ON A
                     PRIOR JUDICIAL FINDING THAT MR. KOERBERS TESTIMONY WAS NOT
                     CREDIBLE (Nester, Kathryn) (Entered: 08/04/2018)
08/04/2018   447     RESPONSE to Motion by Claud R. Koerber re 429 MOTION in Limine TO
                     EXCLUDE EVIDENCE OF CONDUCT BY UTAH STATE OFFICIALS AND
                     FAILURE OF THE STATE OF UTAH TO SUE THE DEFENDANT (Nester,
                     Kathryn) (Entered: 08/04/2018)
08/04/2018   448     RESPONSE to Motion by Claud R. Koerber re 430 MOTION in Limine TO
                     EXCLUDE EVIDENCE RELATING TO DEFENDANTS POTENTIAL
                     ADVICE OF COUNSEL OR ACCOUNTANT DEFENSE (Nester, Kathryn)
                     (Entered: 08/04/2018)
08/05/2018   449     RESPONSE to Motion by Claud R. Koerber re 416 MOTION in Limine
                     UNITED STATES NOTICE OF INTENT TO INTRODUCE EVIDENCE OF
                     CONSENT DECREE ENTERED INTO WITH WYOMING DEPARTMENT OF
                     SECURITIES INTRINSIC TO THE CRIME CHARGED OR IN THE
                     ALTERNATIVE TO INTRODUCE THE EVIDENCE UNDER FRE 404(B)
                     (Nester, Kathryn) (Entered: 08/05/2018)
08/13/2018   452     NOTICE of Expert by Claud R. Koerber (Attachments: # 1 Exhibit Chesley
                     Erickson CV) (Hunt, Robert) (Entered: 08/13/2018)
08/14/2018   453     NOTICE of Expert Witness by Claud R. Koerber (Attachments: # 1 Exhibit A
                     − David Moore Curriculum Vitae) (Nester, Kathryn) (Entered: 08/14/2018)
08/14/2018   454     NOTICE of Amended Notice of Expert Witness by Claud R. Koerber
                     (Attachments: # 1 Exhibit A − David Moore Curriculum Vitae) (Nester,
                     Kathryn) (Entered: 08/14/2018)
08/14/2018   456     Defendant's MOTION in Limine to Prohibit Testimony and Evidence of
                     Statements, Investments and Use of Funds for Companies other than Founders
                     Capital filed by Claud R. Koerber. (Nester, Kathryn) (Entered: 08/14/2018)
08/14/2018   457     Defendant's MOTION in Limine to Prohibit References to Facts of Witnesses'
                     Criminal Cases Relating to Allegations filed by Claud R. Koerber. (Nester,
                     Kathryn) (Entered: 08/14/2018)
08/14/2018   458     Defendant's MOTION in Limine to Preclude the Use of the Terms "Ponzi"
                     and "Ponzi Scheme" filed by Claud R. Koerber. (Nester, Kathryn) (Entered:
                     08/14/2018)
08/15/2018   459     REQUEST FOR A JURY
                     65−75 Jurors Needed for Voir Dire
                     Date Jurors Needed: 9/4/2018
                     Time Jurors Requested in the Courtroom: 9:00 a.m.
                     Length of Trial: 6 weeks days
                     Criminal Charge: Wire Fraud, Securities Fraud, Money Laundering and Tax
                     Evasion
                     High Profile Case: YES
                     Special Instructions: The Jury Pool has already been prequalified for a lengthy
                     trial in the questionnaire process. The jurors reporting did not indicate on their
                     supplemental questionnaire that they had any undue hardships serving on a

                                                                                                          62
    Case 2:17-cr-00037-FB Document 645-1 Filed 10/22/19 Page 63 of 95



                     six−week trial. (mas) (Entered: 08/15/2018)
08/15/2018   460     MEMORANDUM DECISION and Order Denying 455 Motion for
                     Reconsideration filed by Claud R. Koerber. Koerber's arguments, which were
                     not made in his original brief, are meritless. IT IS SO ORDERED Signed by
                     Judge Frederic Block on 8/15/18.(jlw) (Entered: 08/15/2018)
08/17/2018   461     MEMORANDUM in Opposition by USA as to Claud R. Koerber re 457
                     Defendant's MOTION in Limine to Prohibit References to Facts of Witnesses'
                     Criminal Cases Relating to Allegations (Hackford−Peer, Ruth) (Entered:
                     08/17/2018)
08/17/2018   462     MEMORANDUM in Opposition by USA as to Claud R. Koerber re 456
                     Defendant's MOTION in Limine to Prohibit Testimony and Evidence of
                     Statements, Investments and Use of Funds for Companies other than Founders
                     Capital (Attachments: # 1 Exhibit 1 − trial exhibit 21 (Founders Capital
                     Promissory Notes List), # 2 Exhibit 2 − trial exhibits 174a and 174b (Checks
                     from Clarke to Founders Capital), # 3 Exhibit 3 − trial exhibit 89c (Check
                     from Carroll Investments to Founders Capital), # 4 Exhibit 4 − Summary
                     Chart)(Murray, Tyler) (Entered: 08/17/2018)
08/17/2018   463     MEMORANDUM in Opposition by USA as to Claud R. Koerber re 458
                     Defendant's MOTION in Limine to Preclude the Use of the Terms "Ponzi"
                     and "Ponzi Scheme" (Hackford−Peer, Ruth) (Entered: 08/17/2018)
08/17/2018   464     CERTIFICATE OF COMPLIANCE AND REQUEST FOR RECIPROCAL
                     DISCOVERY (TWENTY−THIRD) 23rd filed by USA as to Claud R. Koerber.
                     (Hackford−Peer, Ruth) (Entered: 08/17/2018)
08/20/2018   467     PROPOSED WITNESS LIST by Claud R. Koerber (Nester, Kathryn)
                     (Entered: 08/20/2018)
08/20/2018   474     JURORS HAVE BEEN SENT A NOTICE TO APPEAR by the Jury Office.
                     Jurors to report on Tuesday, September 4, 2018 at 7:40 a.m. The jurors noticed
                     have already been screened for lengthy trial hardships. The jurors who will be
                     reporting did not indicate on their supplemental questionnaire that they had
                     any undue hardships serving on a six−week trial. The jury panel will be ready
                     to report to the courtroom at 9:00 a.m. for voir dire. (ksp) (Entered:
                     08/23/2018)
08/21/2018   468     MEMORANDUM DECISION and ORDER granting in part and denying in
                     part 434 Motion To Allow Testimony and Documents of Adoption Center of
                     Choice as to Claud R. Koerber (1). Signed by Magistrate Judge Paul M.
                     Warner on 8/21/2018. (blh) (Entered: 08/21/2018)
08/21/2018   469     CERTIFICATE OF COMPLIANCE AND REQUEST FOR RECIPROCAL
                     DISCOVERY (TWENTY−FOURTH) 24th filed by USA as to Claud R.
                     Koerber. (Hackford−Peer, Ruth) (Entered: 08/21/2018)
08/22/2018   470     NOTICE of Expert Witness by Claud R. Koerber (Hunt, Robert) (Entered:
                     08/22/2018)
08/22/2018   471     Defendant's MOTION in Limine to Exclude Video Clip of Personal Religious
                     Beliefs filed by Claud R. Koerber. (Nester, Kathryn) (Entered: 08/22/2018)
08/22/2018   472

                                                                                                      63
    Case 2:17-cr-00037-FB Document 645-1 Filed 10/22/19 Page 64 of 95



                     REPLY TO RESPONSE to Motion by Claud R. Koerber re 456 Defendant's
                     MOTION in Limine to Prohibit Testimony and Evidence of Statements,
                     Investments and Use of Funds for Companies other than Founders Capital
                     (Nester, Kathryn) (Entered: 08/22/2018)
08/23/2018   473     TRIAL BRIEF by USA as to Claud R. Koerber (Murray, Tyler) (Entered:
                     08/23/2018)
08/24/2018   475     RESPONSE to Motion by USA as to Claud R. Koerber re 471 Defendant's
                     MOTION in Limine to Exclude Video Clip of Personal Religious Beliefs
                     (Clark, Aaron) (Entered: 08/24/2018)
08/24/2018   476     MOTION in Limine to Preclude Speculative Questioning filed by Claud R.
                     Koerber. (Nester, Kathryn) (Entered: 08/24/2018)
08/24/2018   477     NOTICE OF APPEAL (Interlocutory) re 432 Order on Motion to Suppress,,,,
                     Order on Motion to Dismiss,, Order on Motion to Dismiss for Speedy Trial,,
                     Memorandum Decision, Appeals to the USCA Tenth Circuit. No Filing Fee.
                     (Nester, Kathryn) (Entered: 08/24/2018)
08/27/2018   478     Transmission of Preliminary Record to USCA as to Claud R. Koerber re 477
                     Notice of Appeal − Interlocutory (Attachments: # 1 Preliminary Record)(jwt)
                     (Entered: 08/27/2018)
08/27/2018   479     NOTICE of Filing of Second Set of Joint Stipulations by USA as to Claud R.
                     Koerber (Hackford−Peer, Ruth) (Entered: 08/27/2018)
08/27/2018   480     RESPONSE to Motion by USA as to Claud R. Koerber re 476 MOTION in
                     Limine to Preclude Speculative Questioning UNITED STATES OPPOSITION
                     TO DEFENDANTS MOTION IN LIMINE TO PRECLUDE SO− CALLED
                     SPECULATIVE QUESTIONING (Murray, Tyler) (Entered: 08/27/2018)
08/28/2018   481     USCA Case Number as to Claud R. Koerber Case Appealed to Tenth Case
                     Number 18−4116 for 477 Notice of Appeal − Interlocutory filed by Claud R.
                     Koerber. (jmr) (Entered: 08/28/2018)
08/28/2018   482     MOTION for a Frivolousness Certification by USA as to Claud R. Koerber.
                     Motions referred to Paul M. Warner.(Tenney, Ryan) (Entered: 08/28/2018)
08/28/2018   483     NOTICE OF HEARING ON MOTION in case as to Claud R. Koerber re
                     482 MOTION for a Frivolousness Certification : (Notice generated by jwt).
                     Motion Hearing set for 8/31/2018 at 09:00 AM in Rm 3.100 before Judge
                     Frederic Block. (jwt) (Entered: 08/28/2018)
08/28/2018   484     NOTICE of Supplement to Notice of Expert Witness for the Defense, David
                     Moore by Claud R. Koerber (Nester, Kathryn) (Entered: 08/28/2018)
08/30/2018   485     AMENDED NOTICE OF HEARING ON MOTION in case as to Claud R.
                     Koerber re 482 MOTION for a Frivolousness Certification : (Notice generated
                     by jwt) Motion Hearing reset for 8/31/2018 at 10:30 AM in Rm 3.100 before
                     Judge Frederic Block. (jwt) (Entered: 08/30/2018)
08/30/2018   486     Motions No Longer Referred as to Claud R. Koerber: 482 MOTION for a
                     Frivolousness Certification (jwt) (Entered: 08/30/2018)
08/30/2018   487     NOTICE OF ATTORNEY APPEARANCE: Scott Keith Wilson appearing for
                     Claud R. Koerber as Co−Counsel (Wilson, Scott) (Entered: 08/30/2018)
                                                                                                   64
    Case 2:17-cr-00037-FB Document 645-1 Filed 10/22/19 Page 65 of 95



08/30/2018   488     RESPONSE to Motion by Claud R. Koerber re 482 MOTION for a
                     Frivolousness Certification (Wilson, Scott) (Entered: 08/30/2018)
08/30/2018   489     RESPONSE to Motion by USA as to Claud R. Koerber re 482 MOTION for a
                     Frivolousness Certification (Tenney, Ryan) (Entered: 08/30/2018)
08/31/2018   490     Minute Entry for proceedings held before Judge Frederic Block: Motion
                     Hearing as to Claud R. Koerber held on 8/31/2018 re: 482 MOTION for a
                     Frivolousness Certification filed by USA. Court hears argument from both
                     parties. Court grants 482 Motion for a Frivolousness Certification. Written
                     Order to Follow. Attorney for Plaintiff: Ryan Tenney, Tyler Murray, Ruth
                     Hackford−Peer, Aaron Clark, Attorney for Defendant: Kathy Nester, Scott
                     Wilson, Daphne Oberg, Rob Hunt, Jessica Stengel, FPD. Court Reporter:
                     Laura Robinson.(Time Start: 10:42:47 AM, Time End: 11:13:49 AM, Room
                     3.100.) (mas) Modified by correcting ruling text on 8/31/2018 (mas). (Entered:
                     08/31/2018)
08/31/2018   491     MEMORANDUM DECISION AND ORDER: On August 24, 2018, Koerber
                     brought an interlocutory appeal of the courts order denying his double
                     jeopardy motion and motion to reconsider. Pursuant to Abney v. United States,
                     431 U.S. 651 (1977), holdings on double jeopardy is appealable before trial
                     under the collateral order exception. 431 U.S. at 660.
                     The court held a hearing on the morning of August 31, 2018. As an initial
                     matter, the court notes that Koerber has a long history of using procedural
                     mechanisms to delay trial. As the government points out, this is his fifth
                     interlocutory appeal, and he attempted to pull the same stunt on the eve of his
                     first trial. Koerbers double jeopardy motion and motion for reconsideration
                     were utterly frivolous.
                     Because Koerber's double jeopardy arguments are frivolous, the court retains
                     jurisdiction over his retrial. The trial will commence as scheduled
                     onSeptember 4, 2018. IT IS SO ORDERED. Signed by Judge Frederic Block
                     on 8/31/18.(jlw) (Entered: 08/31/2018)
08/31/2018           Set Hearings as to Claud R. Koerber: Jury Trial dates set for September 5−7,
                     2018 in Rm 3.100 before Judge Frederic Block. (Entered to show trial on the
                     court's calendar)(rks) (Entered: 08/31/2018)
09/03/2018   492     NOTICE of Supplement to Notice of Expert Witness for the Defense, Chesley
                     Erickson by Claud R. Koerber re 452 Notice (Other) (Hunt, Robert) (Entered:
                     09/03/2018)
09/04/2018   493     NOTICE of Third Set of Joint Stipulations by USA as to Claud R. Koerber
                     (Hackford−Peer, Ruth) (Entered: 09/04/2018)
09/04/2018           Set Hearings as to Claud R. Koerber: Jury Trial set for 9/4/2018 at 09:00 AM
                     in Rm 3.100 before Judge Frederic Block. (Docketed to get it on the Kiosk)
                     (rks) (Entered: 09/04/2018)
09/04/2018   494     Supplemental CERTIFICATE OF COMPLIANCE and Request for Reciprocal
                     Discovery filed by USA as to Claud R. Koerber. (Clark, Aaron) (Entered:
                     09/04/2018)
09/04/2018   495     MANDATE of USCA as to Claud R. Koerber re 477 Notice of Appeal −
                     Interlocutory. According to the USCA, the United States' request to expedite
                     our decision and Mr.l Koerber's request to stay district court proceedings are

                                                                                                       65
    Case 2:17-cr-00037-FB Document 645-1 Filed 10/22/19 Page 66 of 95



                     denied as moot. APPEAL DISMISSED. (jlw) (Entered: 09/04/2018)
09/04/2018   496     Minute Entry for proceedings held before Judge Frederic Block: Voir Dire
                     held on 9/4/2018 as to Claud R. Koerber. 72 prospective jurors are seated in
                     the courtroom. The jury panel is sworn, answers are given to questions posed
                     by the Court and counsel. A jury of 16 members is selected. Jurors not chosen
                     are thanked and excused from the Court. The panel of 16 jurors are sworn in
                     and preliminarily instructed. The jury is excused for the day at 4:10 PM to
                     return again Wednesday, 9/5/2017 for Court to begin at 9:00 a.m. The jury is
                     instructed to not discuss this case with anyone nor do any research regarding
                     this matter. Outside the presence of the jury, the Court hears argument about
                     pending motions. Court decisions and agreements were made on the record.
                     Court adjourns. Attorney for Plaintiff: Tyler Murray, Aaron Clark, Ruth
                     Hackford−Peer, Attorney for Defendant: Scott Wilson, Kathy Nester, Daphne
                     Oberg, Rob Hunt, FPD. Court Reporter: Laura Robinson.(Time Start: 8:58:32
                     AM, Time End: 4:35:06 PM, Room 3.100.) (mas) (Entered: 09/04/2018)
09/04/2018   497     MEMORANDUM DECISION AND ORDER denying 397 Motion to Dismiss
                     for Speedy Trial as to Claud R. Koerber (1); as to Claud R. Koerber. Signed by
                     Judge Frederic Block on 9/4/2018.(mas) (Entered: 09/04/2018)
09/04/2018   498     MEMORANDUM in Support by Claud R. Koerber re 439 MOTION to
                     Suppress Defendant's Private Computer Records (Including all Quickbooks
                     Files) Obtained by the Government through Warrantless Searches and
                     Seizures (Nester, Kathryn) (Entered: 09/04/2018)
09/05/2018   499     Minute Entry for proceedings held before Judge Frederic Block: Jury Trial as
                     to Claud R. Koerber held on 9/5/2018. Court resumes at 9:00 AM. Jury
                     instructions are given to the jury. Opening statements are heard from both
                     parties. Plaintiff begins their case in chief. Witnesses Lori Chapman and
                     Michael Isom are called. Testimony heard, evidence entered. The jury is
                     excused at 4:40 PM to return Thursday, 9/6/2018 at 9:00 AM. The jury is
                     reminded to not discuss this case with anyone nor do any research regarding
                     this matter. Out of the presence of the jury, the court holds a conference with
                     counsel. Attorney for Plaintiff: Tyler Murray, Aaron Clark, Ruth
                     Hackford−Peer, Attorney for Defendant: Kathy Nester, Rob Hunt, Daphne
                     Oberg, Jessica Stengel, FPD. Court Reporter: Ed Young, Becky Janke, Kelly
                     Hicken, Patty Walker.(Time Start: 9:04:48 AM, Time End: 4:50:41 PM, Room
                     3.100.) (mas) (Entered: 09/05/2018)
09/05/2018   500     CERTIFICATE OF COMPLIANCE AND REQUEST FOR RECIPROCAL
                     DISCOVERY (TWENTY−SIXTH) 26th filed by USA as to Claud R. Koerber.
                     (Murray, Tyler) (Entered: 09/05/2018)
09/06/2018           Set/Reset Hearings as to Claud R. Koerber: Jury Trial set for September
                     10−14, 2018 at 09:00 AM in Rm 3.100 before Judge Frederic Block. (mas)
                     (Entered: 09/06/2018)
09/06/2018   501     Minute Entry for proceedings held before Judge Frederic Block: Jury Trial as
                     to Claud R. Koerber held on 9/6/2018. Court resumes at 9:00 AM.
                     Examination of witness Michael Isom is continued. Witnesses Forrest Allen
                     and Craig Carrol are called. Testimony heard, evidence entered. The jury is
                     excused at 4:46 PM to return Friday, 9/7/2018 at 9:00 AM. The jury is again
                     reminded to not discuss the case nor do any research. Out of the presence of

                                                                                                       66
    Case 2:17-cr-00037-FB Document 645-1 Filed 10/22/19 Page 67 of 95



                     the jury, the court holds a conference with counsel. Court adjourns at 4:56 PM.
                     Attorney for Plaintiff: Tyler Murray, Aaron Clark, Ruth Hackford−Peer,
                     Attorney for Defendant: Kathy Nester, Rob Hunt, Daphne Oberg, Jessica
                     Stengel, FPD. Court Reporter: Ed Young, Kelly Hicken, Laura
                     Robinson.(Time Start: 9:08:32 AM, Time End: 4:56:51 PM, Room 3.100.)
                     (mas) (Entered: 09/06/2018)
09/06/2018   502     MOTION to Strike Juror 5, or, in the Alternative, to Question Juror 5 by USA
                     as to Claud R. Koerber. (Clark, Aaron) (Entered: 09/06/2018)
09/07/2018   503     NOTICE OF FILING of Fourth Set of Joint Stipulations filed by USA as to
                     Claud R. Koerber (Clark, Aaron) (Entered: 09/07/2018)
09/07/2018   504     MEMORANDUM AND ORDER denying 439 Motion to Suppress as to Claud
                     R. Koerber (1); as to Claud R. Koerber. The Court denies the motion based on
                     the inevitable discovery doctrine. Signed by Judge Frederic Block on
                     9/7/2018.(mas) (Entered: 09/07/2018)
09/07/2018   505     Minute Entry for proceedings held before Judge Frederic Block: Jury Trial as
                     to Claud R. Koerber held on 9/7/2018. Court resumes at 9:00 AM. Witnesses
                     Jerel Clark, Matson Magleby, Don Hansen, Teresa Tuttle Ringger, Jeff
                     Goodsell and Austin Westmoreland are called. Testimony heard, evidence
                     entered. The jury is excused at 3:35 PM to return Monday, 9/10/2018 at 9:00
                     AM. The jury is again reminded to not discuss the case nor do any research.
                     Out of the presence of the jury, the court holds a conference with counsel.
                     Court adjourns at 3:40 PM. Attorney for Plaintiff: Tyler Murray, Aaron Clark,
                     Ruth Hackford−Peer, Attorney for Defendant: Kathy Nester, Rob Hunt,
                     Daphne Oberg, Jessica Stengel, FPD. Court Reporter: Kelly Hicken, Patti
                     Walker.(Time Start: 9:06:00 AM, Time End: 3:40:51 PM, Room 3.100.) (mas)
                     (Entered: 09/07/2018)
09/07/2018   506     DOCKET TEXT ORDER denying 502 Motion to Strike Juror #5 as to Claud
                     R. Koerber (1) as was ruled upon in open court . By Judge Frederic Block on
                     9/7/2018. No attached document. (mas) Modified on 9/10/2018 (mas).
                     (Entered: 09/10/2018)
09/10/2018           Terminate Transcript Deadlines as to Claud R. Koerber (rks) (Entered:
                     09/10/2018)
09/10/2018   507     Minute Entry for proceedings held before Judge Frederic Block: Jury Trial as
                     to Claud R. Koerber held on 9/10/2018. Court resumes at 9:00 AM. Witnesses
                     Dean Hamilton, Garth Allred, Frank Breitenstein, Dale Clarke, Steven
                     Osborne, and Jeff Neilsen are called. Testimony heard, evidence entered. The
                     jury is excused at 3:40 PM to return Tuesday, 9/11/2018 at 9:00 AM. The jury
                     is again reminded to not discuss the case nor do any research. Out of the
                     presence of the jury, the court holds a conference with counsel. Court adjourns
                     at 3:52 PM. Attorney for Plaintiff: Tyler Murray, Aaron Clark, Ruth
                     Hackford−Peer, Attorney for Defendant: Kathy Nester, Rob Hunt, Daphne
                     Oberg, Jessica Stengel, FPD. Court Reporter: Kelly Hicken, Patti
                     Walker.(Time Start: 9:03:20 AM, Time End: 3:52:36 AM, Room 3.100.)
                     (mas) (Entered: 09/10/2018)
09/11/2018   508     MOTION for Declaration of Mistrial filed by Claud R. Koerber. (Attachments:
                     # 1 Exhibit B, # 2 Exhibit C, # 3 Exhibit D, # 4 Exhibit E, # 5 Exhibit F, # 6
                     Exhibit G, # 7 Exhibit H)(Nester, Kathryn) (Entered: 09/11/2018)
                                                                                                       67
    Case 2:17-cr-00037-FB Document 645-1 Filed 10/22/19 Page 68 of 95



09/11/2018   509     Minute Entry for proceedings held before Judge Frederic Block: Jury Trial as
                     to Claud R. Koerber held on 9/11/2018. Court resumes at 9:00 AM. The
                     Government read joint stipulations before witnesses were called. Witnesses
                     Clark Wilkinson, Peter Hansen, Steven Roberts and Angela Mennitt are called.
                     Testimony heard, evidence entered. The jury is excused at 4:35 PM to return
                     Wednesday, 9/12/2018 at 9:00 AM. The jury is again reminded to not discuss
                     the case nor do any research. Out of the presence of the jury, the court holds a
                     conference with counsel. The Court verbally DENIES without prejudice 508
                     Motion for Mistrial in open court for reasons placed on the record. Court
                     adjourns at 4:41 PM. Attorney for Plaintiff: Tyler Murray, Aaron Clark, Ruth
                     Hackford−Peer, Attorney for Defendant: Kathy Nester, Rob Hunt, Daphne
                     Oberg, Jessica Stengel, FPD. Court Reporter: Ed Young, Patti Walker, Becky
                     Janke.(Time Start: 9:07:56 AM, Time End: 4:41:21 PM, Room 3.100.) (mas)
                     (Entered: 09/11/2018)
09/12/2018   510     Minute Entry for proceedings held before Judge Frederic Block: Jury Trial as
                     to Claud R. Koerber held on 9/12/2018. Court resumes at 9:00 AM.
                     Examination of witness Angela Mennitt is continued. Witness Cameron Saxey
                     is called. Testimony heard, evidence entered. The government rests their case
                     in chief. Defendant calls witness David Moore. Testimony heard, evidence
                     entered. The jury is excused at 3:50 to return Thursday,9/13/2018 at 9:00 AM.
                     The jury is again reminded to not discuss the case nor do any research. Out of
                     the presence of the jury, the court holds a conference with counsel. Court
                     adjourns at 4:00 PM. Attorney for Plaintiff: Tyler Murray, Aaron Clark, Ruth
                     Hackford−Peer, Attorney for Defendant: Kathy Nester, Rob Hunt, Daphne
                     Oberg, Jessica Stengel, FPD. Court Reporter: Patti Walker, Laura Robinson,
                     Kelly Hicken, Becky Janke.(Time Start: 9:02:33 AM, Time End: 4:00:24 PM,
                     Room 3.100.) (mas) (Entered: 09/12/2018)
09/13/2018   513     Minute Entry for proceedings held before Judge Frederic Block: Jury Trial as
                     to Claud R. Koerber held on 9/13/2018. Court resumes at 9:00 AM. Witnesses
                     Sonny Jensen, Mary Colovich, Alisha Woolsey, Clavell Anderson, and Clyne
                     Long are called. Testimony heard, evidence entered. The jury is excused at
                     3:40 PM to return Friday, 9/14/2018 at 9:00 AM. The jury is again reminded
                     to not discuss the case nor do any research. Out of the presence of the jury, the
                     court holds a conference with counsel as detailed on the record. Court adjourns
                     at 4:15 PM. Attorney for Plaintiff: Tyler Murray, Aaron Clark, Ruth
                     Hackford−Peer, Attorney for Defendant: Kathy Nester, Rob Hunt, Daphne
                     Oberg, Jessica Stengel, FPD. Court Reporter: Ed Young, Laura
                     Robinson.(Time Start: 9:03:35 AM, Time End: 4:14:46 PM, Room 3.100.)
                     (mas) (Entered: 09/13/2018)
09/14/2018           Set/Reset Hearings as to Claud R. Koerber: Jury Trial set for September
                     17−21, 2018 at 09:00 AM in Rm 3.100 before Judge Frederic Block. (mas)
                     (Entered: 09/14/2018)
09/14/2018   516     Minute Entry for proceedings held before Judge Frederic Block: Jury Trial as
                     to Claud R. Koerber held on 9/14/2018. Court resumes at 9:00 AM. Witness
                     Cameron Saxey was recalled briefly and witnesses Max Wheeler, Kenny
                     Snarr, Richard Dutcher, Russell Skousen, and David Hardman are called.
                     Testimony heard, evidence entered. The jury is excused at 4:15 PM to return
                     Monday, 9/17/2018 at 9:00 AM. The jury is again reminded to not discuss the
                     case nor do any research. Out of the presence of the jury, the court holds a

                                                                                                         68
    Case 2:17-cr-00037-FB Document 645-1 Filed 10/22/19 Page 69 of 95



                     conference with counsel as detailed on the record. Court adjourns at 4:31 PM.
                     Attorney for Plaintiff: Tyler Murray, Aaron Clark, Ruth Hackford−Peer,
                     Attorney for Defendant: Kathy Nester, Rob Hunt, Daphne Oberg, Jessica
                     Stengel, FPD. Court Reporter: Ed Young, Laura Robinson.(Time Start:
                     9:07:02 AM, Time End: 4:31:10 PM, Room 3.100.) (mas) (Entered:
                     09/14/2018)
09/17/2018   517     Minute Entry for proceedings held before Judge Frederic Block: Jury Trial as
                     to Claud R. Koerber held on 9/17/2018. Court resumes at 9:00 AM. Defendant
                     calls witnesses Chesley Erickson and Jeff Thompson. Defense rests is case in
                     chief at 9:50 AM. Jurors are excused until 1:00 PM. Outside the presence of
                     the jury, jury instructions are discussed and finalized. When Court resumes,
                     the Court gives jurors preliminary jury instructions. Closing arguments are
                     heard from the Government. Jurors are excused at 4:10 PM, to return Tuesday,
                     9/18/2018 at 9:00 AM. Attorney for Plaintiff: Tyler Murray, Aaron Clark,
                     Ruth Hackford−Peer, Attorney for Defendant: Kathy Nester, Rob Hunt,
                     Daphne Oberg, Jessica Stengel, FPD. Court Reporter: Patti Walker, Kelly
                     Hicken.(Time Start: 9:04:42 AM, Time End: 4:15:35 PM, Room 3.100.) (mas)
                     Modified by adding text about preliminary jury instructions on 9/18/2018
                     (mas). (Entered: 09/17/2018)
09/18/2018   518     Minute Entry for proceedings held before Judge Frederic Block: Jury Trial as
                     to Claud R. Koerber held on 9/18/2018. Court resumes at 9:10 AM with
                     defense closing arguments. After the lunch break, Government gives rebuttal
                     closing. The Court gives the jurors final jury instructions. The Court security
                     officer is sworn and the jury is excused to begin their deliberations at 3:08 PM.
                     The jurors are brought back into the courtroom at 4:00 PM to be excused for
                     the day. The jury is again reminded to not discuss the case nor do any
                     research. Jurors will continue deliberations tomorrow, Wednesday, 9/19/2018
                     at 9:00 AM. Attorney for Plaintiff: Tyler Murray, Aaron Clark, Ruth
                     Hackford−Peer, Attorney for Defendant: Kathy Nester, Rob Hunt, Daphne
                     Oberg, Jessica Stengel, FPD. Court Reporter: Ed Young, Patti Walker.(Time
                     Start: 9:10:23 AM, Time End: 4:07:07 PM, Room 3.100.) (mas) (Entered:
                     09/18/2018)
09/19/2018   519     Minute Entry for proceedings held before Judge Frederic Block: Jury Trial as
                     to Claud R. Koerber held on 9/19/2018. The jurors resume deliberations at
                     9:00 AM and finish for the day at 4:15 PM to return on Thursday, 9/20/2018 at
                     9:00 AM. Attorney for Plaintiff: Tyler Murray, Aaron Clark, Ruth
                     Hackford−Peer, Attorney for Defendant: Kathy Nester, Rob Hunt, Daphne
                     Oberg, Jessica Stengel, FPD. Court Reporter: Patti Walker. (mas) (Entered:
                     09/19/2018)
09/20/2018   520     Minute Entry for proceedings held before Judge Frederic Block: Minute Entry
                     for proceedings held before Judge Frederic Block: Jury Trial as to Claud R.
                     Koerber held on 9/20/2018. The jury resumes their deliberations at 9:00 AM.
                     At 3:05 PM a note is received stating the jury had reached a verdict. The jury
                     is brought into the courtroom at 3:35 PM and the verdict is read. The
                     defendant was found Guilty on Counts 1−13 and 15−16 and found Not Guilty
                     on Counts 17−18. Count 14 was previously dismissed. The jury is polled and
                     the Court finds the verdict is unanimous. The jury is thanked for their service
                     and excused at 3:45 PM. The Government does not seek detention. The
                     defendant will remain on release. The Defendant is to check in with Pretrial

                                                                                                         69
    Case 2:17-cr-00037-FB Document 645-1 Filed 10/22/19 Page 70 of 95



                     Services and abide by standard conditions of release. Sentencing set for
                     1/22/2019 at 10:30 AM in Rm 3.100 before Judge Frederic Block. Attorney
                     for Plaintiff: Tyler Murray, Aaron Clark, Ruth Hackford−Peer, Attorney for
                     Defendant: Kathy Nester, Rob Hunt, Daphne Oberg, Jessica Stengel, FPD.
                     Court Reporter: Patti Walker. (mas) (Entered: 09/20/2018)
09/20/2018   521     **SEALED DOCUMENT** Jury Panel Record as to Claud R. Koerber.
                     (mas) (Entered: 09/21/2018)
09/20/2018   523     Witness and Exhibit List as to Claud R. Koerber. (mas) Modified by correcting
                     date filed on 9/21/2018 (mas). (Entered: 09/21/2018)
09/20/2018   524     Proposed Jury Instructions as to Claud R. Koerber. (mas) Modified text on
                     9/26/2018 (mas). (Entered: 09/21/2018)
09/20/2018   525     Final Voir Dire as to Claud R. Koerber. (mas) (Entered: 09/21/2018)
09/20/2018   526     Court Exhibit #2− Objections to Proposed Jury Instructions as to Claud R.
                     Koerber. (mas) (Additional attachment(s) added on 9/26/2018: # 1 Defendant's
                     Redlined Objections) (mas). (Entered: 09/21/2018)
09/20/2018   527     Court Exhibit #3− Email from Counsel as to Proposed Jury Instructions as to
                     Claud R. Koerber. (mas) (Additional attachment(s) added on 9/26/2018: # 1
                     Limiting Instruction, # 2 Jury Instruction 14, # 3 Amended Jury Instruction 4,
                     # 4 Proposed Good Faith Instruction, # 5 Proposed Taxable Income
                     Instruction, # 6 Proposed Verdict Form, # 7 Redacted Indictment) (mas).
                     (Entered: 09/21/2018)
09/20/2018   528     Court Exhibit #5− INDICTMENT as to Claud R. Koerber. (mas) Modified
                     text on 9/21/2018 (mas). (Entered: 09/21/2018)
09/20/2018   529     Final Jury Instructions as to Claud R. Koerber. (mas) (Entered: 09/21/2018)
09/20/2018   530     JURY VERDICT as to Claud R. Koerber (1) Guilty on Counts 1−4, 5−13,
                     15−16 and Not Guilty on Counts 17−18. Count 14 was previously dismissed.
                     (mas) (Entered: 09/21/2018)
09/20/2018   531     **SEALED DOCUMENT** Jury Notes as to Claud R. Koerber. (mas)
                     (Entered: 09/21/2018)
09/21/2018   532     DOCKET TEXT ORDER as to Claud R. Koerber: The evidence at the time
                     the defendant made his motion for judgment of acquittal was sufficient to
                     sustain convictions on all counts. Accordingly, the motion is denied. See Fed.
                     R. Crim. P. 29(b). No attached document. By Judge Frederic Block on
                     9/21/2018.(mas) (Entered: 09/21/2018)
09/21/2018           Notice of Appearance. U.S. Probation and Pretrial Services hereby advises the
                     Court that Charles Brock should be added to this case as to Claud R. Koerber
                     (cdb) (Entered: 09/21/2018)
09/21/2018   533     ORDER Setting Conditions of Release as to Claud R. Koerber. NOTE: Any
                     future review of detention will remain with the magistrate judge who entered
                     the first detention order, even if an order of referral to a different magistrate
                     judge is entered on this defendant's case. Signed by Magistrate Judge Paul M.
                     Warner on 9/21/2018.(mas) (Entered: 09/21/2018)
09/25/2018   534
                                                                                                         70
    Case 2:17-cr-00037-FB Document 645-1 Filed 10/22/19 Page 71 of 95



                     RECEIPT for Return of Exhibits as to Claud R. Koerber re: Trial Exhibits.
                     Withdrawal of 26− Creative Real Estate Lifestyles Magazine, Fall 2005; 32−
                     Creative Real Estate Lifestyles Magazine, Spring 2007; 109− Silver Coin.
                     (mas) (Entered: 09/25/2018)
10/11/2018   535     Defendant's MOTION to Amend/Correct The Record filed by Claud R.
                     Koerber. (Attachments: # 1 Exhibit 1 Courts Email, # 2 Exhibit 1a Courts
                     Proposed Instructions, # 3 Exhibit 2 Defense Counsel Response, # 4 Exhibit 2a
                     Counsels Objections, # 5 Exhibit 2b Instructions Submitted w Changes and
                     Objections in Pink, # 6 Exhibit 3 Defense Counsel Responsive Email, # 7
                     Exhibit 3a Proposed Limiting Instruction, # 8 Exhibit 3b Amended
                     Presumption of Innocent Instruction, # 9 Exhibit 3c Amended Law
                     Enforcement Witness Testimony Instruction, # 10 Exhibit 3d Proposed Good
                     Faith Instruction, # 11 Exhibit 3e Proposed Taxable Income Instructions, # 12
                     Exhibit 3f Proposed Verdict Form, # 13 Exhibit 3g Redacted Indictment, # 14
                     Exhibit 4 Defense Email Sent Sept. 25, 2018 at 7:43 p.m., # 15 Exhibit 5
                     Defense Email Sent Sept. 25, 2018 at 7:49 p.m., # 16 Exhibit 6 Defense Email
                     Sent Sept. 25, 2018 at 7:51 p.m.)(Oberg, Daphne) (Entered: 10/11/2018)
10/19/2018   536     DOCKET TEXT ORDER as to Claud R. Koerber re 535 Defendant's
                     MOTION to Amend/Correct The Record. Government shall respond to 535
                     Defendant's MOTION to Amend/Correct The Record on or before
                     Wednesday, 10/24/2018. No attached document. Signed by Judge Frederic
                     Block on 10/19/2018.(mas) (Entered: 10/19/2018)
10/23/2018   537     RESPONSE to Motion by USA as to Claud R. Koerber re 535 Defendant's
                     MOTION to Amend/Correct The Record (Hackford−Peer, Ruth) (Entered:
                     10/23/2018)
10/25/2018   538     DOCKET TEXT ORDER dismissing as moot 535 Motion to Amend/Correct
                     the Record as to Claud R. Koerber (1). The listed exhibits have already been
                     docketed. See 524 , 526 , 527 , 529 , and 530 and attachments. The Court
                     acknowledges that the proposed jury instructions in 524 were the Court's
                     proposed instructions and not the Defendant's. Signed by Judge Frederic Block
                     on 10/25/2018. No attached document. (mas) (Entered: 10/25/2018)
10/26/2018   539     NOTICE OF FILING OF OFFICIAL TRANSCRIPT of Jury Trial as to Claud
                     R. Koerber held on 9/11/18 before Judge Frederic Block. Court
                     Reporter/Transcriber Patti Walker, Telephone number 801−364−5440.

                     NOTICE RE REDACTION OF TRANSCRIPTS: Within 7 business days
                     of this filing, each party shall inform the Court, by filing a Notice of Intent
                     to Redact, of the parties intent to redact personal data identifiers from the
                     electronic transcript of the court proceeding. To redact additional
                     information a Motion to Redact must be filed. The policy and forms are
                     located on the court's website at www.utd.uscourts.gov. Please read this
                     policy carefully. If no Notice of Intent to Redact is filed within the allotted
                     time, this transcript will be made electronically available on the date set
                     forth below.

                     Transcript may be viewed at the court public terminal or purchased through
                     the Court Reporter/Transcriber before the deadline for Release of Transcript
                     Restriction. After that date it may be obtained through PACER. Redaction

                                                                                                       71
    Case 2:17-cr-00037-FB Document 645-1 Filed 10/22/19 Page 72 of 95



                     Request due 11/16/2018. Redacted Transcript Deadline set for 11/26/2018.
                     Release of Transcript Restriction set for 1/24/2019. (jlw) Modified by
                     removing restricted text on 1/25/2019 (rgj). (Entered: 10/26/2018)
10/26/2018   540     NOTICE OF FILING OF OFFICIAL TRANSCRIPT of Jury Trial as to Claud
                     R. Koerber held on 9/12/18 before Judge Frederic Block. Court
                     Reporter/Transcriber Patti Walker, Telephone number 801−364−5440.

                     NOTICE RE REDACTION OF TRANSCRIPTS: Within 7 business days
                     of this filing, each party shall inform the Court, by filing a Notice of Intent
                     to Redact, of the parties intent to redact personal data identifiers from the
                     electronic transcript of the court proceeding. To redact additional
                     information a Motion to Redact must be filed. The policy and forms are
                     located on the court's website at www.utd.uscourts.gov. Please read this
                     policy carefully. If no Notice of Intent to Redact is filed within the allotted
                     time, this transcript will be made electronically available on the date set
                     forth below.

                     Transcript may be viewed at the court public terminal or purchased through
                     the Court Reporter/Transcriber before the deadline for Release of Transcript
                     Restriction. After that date it may be obtained through PACER. Redaction
                     Request due 11/16/2018. Redacted Transcript Deadline set for 11/26/2018.
                     Release of Transcript Restriction set for 1/24/2019. (jlw) Modified by
                     removing restricted text on 1/25/2019 (rgj). (Entered: 10/26/2018)
11/07/2018   542     NOTICE OF HEARING as to Claud R. Koerber (Notice generated per Judge
                     Block): Sentencing reset for 3/8/2019 at 02:00 PM in Rm 3.100 before Judge
                     Frederic Block. (mas) (Entered: 11/07/2018)
11/07/2018           Set/Reset Deadlines as to Claud R. Koerber: Presentence Report due by
                     2/1/2019. (mas) (Entered: 11/07/2018)
11/28/2018   543     NOTICE OF FILING OF OFFICIAL TRANSCRIPT of Jury Trial as to Claud
                     R. Koerber held on 10/16/17 before Judge Robert Shelby. Court
                     Reporter/Transcriber Kelly Hicken, Telephone number (801)521−7238.

                     NOTICE RE REDACTION OF TRANSCRIPTS: Within 7 business days
                     of this filing, each party shall inform the Court, by filing a Notice of Intent
                     to Redact, of the parties intent to redact personal data identifiers from the
                     electronic transcript of the court proceeding. To redact additional
                     information a Motion to Redact must be filed. The policy and forms are
                     located on the court's website at www.utd.uscourts.gov. Please read this
                     policy carefully. If no Notice of Intent to Redact is filed within the allotted
                     time, this transcript will be made electronically available on the date set
                     forth below.

                     Transcript may be viewed at the court public terminal or purchased through
                     the Court Reporter/Transcriber before the deadline for Release of Transcript
                     Restriction. After that date it may be obtained through PACER. Redaction
                     Request due 12/19/2018. Redacted Transcript Deadline set for 12/31/2018.
                     Release of Transcript Restriction set for 2/26/2019. (jlw) Modified by
                     removing restricted text on 2/26/2019 (rgj). (Entered: 11/28/2018)


                                                                                                       72
    Case 2:17-cr-00037-FB Document 645-1 Filed 10/22/19 Page 73 of 95



01/09/2019           Notice of Appearance. U.S. Probation and Pretrial Services hereby advises the
                     Court that Annie Carr should be added to this case as to Claud R. Koerber
                     (adc) (Entered: 01/09/2019)
01/09/2019           Notice of Withdrawal. U.S. Probation and Pretrial Services hereby advises the
                     Court that Charles Brock should be terminated from this case as to Claud R.
                     Koerber (cdb) (Entered: 01/09/2019)
01/14/2019   544     Defendant's MOTION to Continue Sentencing Hearing filed by Claud R.
                     Koerber. (Attachments: # 1 Text of Proposed Order) Motions referred to Paul
                     M. Warner.(Hunt, Robert) (Entered: 01/14/2019)
01/16/2019   545     DOCKET TEXT ORDER TO CONTINUE SENTENCING as to Claud R.
                     Koerber. Defendant's Motion to Continue Sentencing Hearing is GRANTED.
                     The sentencing date of 3/8/2019 is adjourned to 5/10/2019 at 02:00 PM in Rm
                     3.100 before Judge Frederic Block. The defendant is directed to provide copies
                     of his financial disclosures to US Probation Officer Mary Shuman by no later
                     then February 28, 2019. No document attached. Signed by Judge Frederic
                     Block on 1/16/2019.(mas) (Entered: 01/16/2019)
02/01/2019   546     NOTICE OF FILING OF OFFICIAL TRANSCRIPT of Jury Trial as to Claud
                     R. Koerber held on 9/5/18 before Judge Frederic Block. Court
                     Reporter/Transcriber Kelly Brown, Telephone number (801)521−7238.

                     NOTICE RE REDACTION OF TRANSCRIPTS: Within 7 business days
                     of this filing, each party shall inform the Court, by filing a Notice of Intent
                     to Redact, of the parties intent to redact personal data identifiers from the
                     electronic transcript of the court proceeding. To redact additional
                     information a Motion to Redact must be filed. The policy and forms are
                     located on the court's website at www.utd.uscourts.gov. Please read this
                     policy carefully. If no Notice of Intent to Redact is filed within the allotted
                     time, this transcript will be made electronically available on the date set
                     forth below.

                     Transcript may be viewed at the court public terminal or purchased through
                     the Court Reporter/Transcriber before the deadline for Release of Transcript
                     Restriction. After that date it may be obtained through PACER. Redaction
                     Request due 2/22/2019. Redacted Transcript Deadline set for 3/4/2019.
                     Release of Transcript Restriction set for 5/2/2019. (jlw) Modified by removing
                     restricted text on 5/2/2019 (rgj). (Entered: 02/01/2019)
02/01/2019   547     NOTICE OF FILING OF OFFICIAL TRANSCRIPT of Jury Trial as to Claud
                     R. Koerber held on 9/6/18 before Judge Frederic Block. Court
                     Reporter/Transcriber Ed Young, Telephone number (801)328−3202.

                     NOTICE RE REDACTION OF TRANSCRIPTS: Within 7 business days
                     of this filing, each party shall inform the Court, by filing a Notice of Intent
                     to Redact, of the parties intent to redact personal data identifiers from the
                     electronic transcript of the court proceeding. To redact additional
                     information a Motion to Redact must be filed. The policy and forms are
                     located on the court's website at www.utd.uscourts.gov. Please read this
                     policy carefully. If no Notice of Intent to Redact is filed within the allotted
                     time, this transcript will be made electronically available on the date set

                                                                                                       73
    Case 2:17-cr-00037-FB Document 645-1 Filed 10/22/19 Page 74 of 95



                     forth below.

                     Transcript may be viewed at the court public terminal or purchased through
                     the Court Reporter/Transcriber before the deadline for Release of Transcript
                     Restriction. After that date it may be obtained through PACER. Redaction
                     Request due 2/22/2019. Redacted Transcript Deadline set for 3/4/2019.
                     Release of Transcript Restriction set for 5/2/2019. (jlw) Modified by removing
                     restricted text on 5/2/2019 (rgj). (Entered: 02/01/2019)
02/01/2019   548     NOTICE OF FILING OF OFFICIAL TRANSCRIPT of Jury Trial as to Claud
                     R. Koerber held on 9/12/18 before Judge Frederic Block. Court
                     Reporter/Transcriber Kelly Hicken, Telephone number (801)521−7238.

                     NOTICE RE REDACTION OF TRANSCRIPTS: Within 7 business days
                     of this filing, each party shall inform the Court, by filing a Notice of Intent
                     to Redact, of the parties intent to redact personal data identifiers from the
                     electronic transcript of the court proceeding. To redact additional
                     information a Motion to Redact must be filed. The policy and forms are
                     located on the court's website at www.utd.uscourts.gov. Please read this
                     policy carefully. If no Notice of Intent to Redact is filed within the allotted
                     time, this transcript will be made electronically available on the date set
                     forth below.

                     Transcript may be viewed at the court public terminal or purchased through
                     the Court Reporter/Transcriber before the deadline for Release of Transcript
                     Restriction. After that date it may be obtained through PACER. Redaction
                     Request due 2/22/2019. Redacted Transcript Deadline set for 3/4/2019.
                     Release of Transcript Restriction set for 5/2/2019. (jlw) Modified by removing
                     restricted text on 5/2/2019 (rgj). (Entered: 02/01/2019)
02/01/2019   549     NOTICE OF FILING OF OFFICIAL TRANSCRIPT of Jury Trial as to Claud
                     R. Koerber held on 10/16/17 before Judge David Nuffer. Court
                     Reporter/Transcriber Kelly Hicken, Telephone number (801)521−7238.

                     NOTICE RE REDACTION OF TRANSCRIPTS: Within 7 business days
                     of this filing, each party shall inform the Court, by filing a Notice of Intent
                     to Redact, of the parties intent to redact personal data identifiers from the
                     electronic transcript of the court proceeding. To redact additional
                     information a Motion to Redact must be filed. The policy and forms are
                     located on the court's website at www.utd.uscourts.gov. Please read this
                     policy carefully. If no Notice of Intent to Redact is filed within the allotted
                     time, this transcript will be made electronically available on the date set
                     forth below.

                     Transcript may be viewed at the court public terminal or purchased through
                     the Court Reporter/Transcriber before the deadline for Release of Transcript
                     Restriction. After that date it may be obtained through PACER. Redaction
                     Request due 2/22/2019. Redacted Transcript Deadline set for 3/4/2019.
                     Release of Transcript Restriction set for 5/2/2019. (jlw) Modified by removing
                     restricted text on 5/2/2019 (rgj). (Entered: 02/01/2019)
02/03/2019   550     Plaintiff's MOTION to Continue AND RESCHEDULE SENTENCING by USA
                     as to Claud R. Koerber. Motions referred to Paul M. Warner.(Murray, Tyler)
                                                                                                       74
    Case 2:17-cr-00037-FB Document 645-1 Filed 10/22/19 Page 75 of 95



                     (Entered: 02/03/2019)
02/04/2019   551     DOCKET TEXT ORDER denying 550 Motion to Continue Sentencing as to
                     Claud R. Koerber (1), due to the Court's trial calendar. The sentencing date
                     will remain as scheduled. Signed by Judge Frederic Block on 2/4/2019. No
                     attached document. (mas) (Entered: 02/04/2019)
02/19/2019   552     DOCKET TEXT ORDER as to Claud R. Koerber. Sentencing reset for
                     5/13/2019 at 02:00 PM in Rm 3.100 before Judge Frederic Block. (Previously
                     scheduled for 5/10/2019.) No attached document. Signed by Judge Frederic
                     Block on 2/19/2019.(mas) (Entered: 02/19/2019)
02/25/2019   553     NOTICE OF FILING OF OFFICIAL TRANSCRIPT of Jury Trial as to Claud
                     R. Koerber held on September 5, 2018(Pages 81 through 127) before Judge
                     Judge Block. Court Reporter/Transcriber Patti Walker, CSR, RPR, CP,
                     Telephone number 801−364−5440.

                     NOTICE RE REDACTION OF TRANSCRIPTS: Within 7 business days
                     of this filing, each party shall inform the Court, by filing a Notice of Intent
                     to Redact, of the parties intent to redact personal data identifiers from the
                     electronic transcript of the court proceeding. To redact additional
                     information a Motion to Redact must be filed. The policy and forms are
                     located on the court's website at www.utd.uscourts.gov. Please read this
                     policy carefully. If no Notice of Intent to Redact is filed within the allotted
                     time, this transcript will be made electronically available on the date set
                     forth below.

                     Transcript may be viewed at the court public terminal or purchased through
                     the Court Reporter/Transcriber before the deadline for Release of Transcript
                     Restriction. After that date it may be obtained through PACER. Redaction
                     Request due 3/18/2019. Redacted Transcript Deadline set for 3/28/2019.
                     Release of Transcript Restriction set for 5/28/2019. (jmr) Modified by
                     removing restricted text on 5/28/2019 (rgj). (Entered: 02/25/2019)
02/28/2019   554     NOTICE of Compliance Regarding Submission of Financial Disclosures by
                     Claud R. Koerber re 545 Order to Continue − Ends of Justice,, Set Hearings,,
                     Terminate Motions, (Stengel, Jessica) (Entered: 02/28/2019)
03/06/2019   555     CERTIFICATE OF COMPLIANCE AND REQUEST FOR RECIPROCAL
                     DISCOVERY (TWENTY−SEVENTH) 27TH filed by USA as to Claud R.
                     Koerber. (Murray, Tyler) (Entered: 03/06/2019)
04/24/2019   559     Plaintiff's SENTENCING MEMORANDUM by USA as to Claud R. Koerber
                     (Attachments: # 1 Exhibit Trial Ex. 32, Magazine, # 2 Exhibit Isom Interview
                     Report, # 3 Exhibit Sessions Interview Report, # 4 Exhibit St George Mtg
                     Transcript, # 5 Exhibit Christensen Interview Report, # 6 Exhibit Speth
                     Interview Report, # 7 Exhibit List of Koerber Publications, # 8 Exhibit Trial
                     Ex. 1 Seminar Ad, # 9 Exhibit Trial Ex 26 Magazine Ads, # 10 Exhibit Trial
                     Ex.35 Seminar Ad, # 11 Exhibit Trial Ex. 36 Seminar Ad, # 12 Exhibit Trial
                     Ex 89 Seminar Ad, # 13 Exhibit Trial Ex 61 Strategy Document, # 14 Exhibit
                     RK St George Mtg Transcrip 32, # 15 Exhibit Trial Ex 29 Magazine Excerpt,
                     # 16 Exhibit Poyfair Interview Report, # 17 Exhibit Primer TOC, # 18 Exhibit
                     Anderson Interview Report, # 19 Exhibit FB vis_redacted, # 20 Exhibit JS
                     vis_redacted, # 21 Exhibit rk email re Dutcher, # 22 Exhibit 2017 Trial Tr p
                                                                                                       75
    Case 2:17-cr-00037-FB Document 645-1 Filed 10/22/19 Page 76 of 95



                     1806, # 23 Exhibit 2017 Trial Tr p 1425−26, # 24 Exhibit Trial Ex 142
                     Financial Summaries, # 25 Exhibit Trial Ex 93 email re June 18 2007, # 26
                     Exhibit Trial Ex 105 Draft Compiliation, # 27 Exhibit DJ and SJ vis _redacted,
                     # 28 Exhibit cp vis_redacted, # 29 Exhibit Def Ex 516 excerpt re Wyoming, #
                     30 Exhibit Fish contempt, # 31 Exhibit Extract From Oregon Show Cause
                     Order, # 32 Exhibit SkousenLaw, PLLC − Contact Us, # 33 Exhibit Koerber
                     LLC Investigative Report, # 34 Exhibit Egan Interview Report, # 35 Exhibit
                     Elwood Interview Report, # 36 Exhibit rk email re Howard, # 37 Exhibit
                     Anderson Interview Report 2, # 38 Exhibit 2017 Trial Tr p1959−1963, # 39
                     Exhibit ks vis_redacted, # 40 Exhibit Allred Interview Report)(Murray, Tyler)
                     (Entered: 04/24/2019)
04/25/2019   560     MOTION for an Evidentiary Hearing Prior to Sentencing filed by Claud R.
                     Koerber. Motions referred to Paul M. Warner.(Nester, Kathryn) (Entered:
                     04/25/2019)
04/29/2019   561     MEMORANDUM in Opposition by USA as to Claud R. Koerber re 560
                     MOTION for an Evidentiary Hearing Prior to Sentencing (Hackford−Peer,
                     Ruth) (Entered: 04/29/2019)
05/01/2019   563     ORDER REFERRING MOTION as to Claud R. Koerber 560 MOTION for an
                     Evidentiary Hearing Prior to Sentencing filed by Claud R. Koerber. Referred
                     to Magistrate Judge Paul M. Warner. Motions referred to Magistrate Judge
                     Paul M. Warner. Signed by Judge Frederic Block on 5/1/2019.(mas) (Entered:
                     05/01/2019)
05/01/2019   564     NOTICE VACATING Sentencing HEARING as to Claud R. Koerber set
                     for May 13, 2019 at 2:00 P.M. before Judge Frederic Block (Notice generated
                     by PMW chambers) (ksm) (Entered: 05/01/2019)
05/01/2019   565     NOTICE OF HEARING as to Claud R. Koerber (Notice generated by PMW
                     chambers) Status Conference set for 5/13/2019 at 02:00 PM in Rm 3.100
                     before Magistrate Judge Paul M. Warner. (ksm) (Entered: 05/01/2019)
05/09/2019   566     OBJECTION TO PRESENTENCE INVESTIGATION REPORT by Claud R.
                     Koerber (SUPPLEMENTAL) (Nester, Kathryn) (Entered: 05/09/2019)
05/13/2019   567     Minute Entry for proceedings held before Magistrate Judge Paul M. Warner:
                     Status Conference as to Claud R. Koerber held on 5/13/2019. Defendant
                     present with counsel not in custody. The court hears from counsel.The court
                     GRANTS 560 Motion for an Evidentiary Hearing Prior to Sentencing. Road
                     map due to the court and to the govt by Monday, June 3. ( Evidentiary Hearing
                     set for 6/17/2019 at 09:00 AM in Rm 1.100 (Clerk's Office) before Magistrate
                     Judge Paul M. Warner) Attorney for Plaintiff: Tyler Murray, Attorney for
                     Defendant: Kathy Nester, FPD. Interpreter: Not Needed. Probation Officer:
                     Annie Carr. Court Reporter: lectronic/Karen Murakami.(Time Start: 2:03:42
                     pm, Time End: 2:41:08 pm, Room 3.100.) (ksm) (Entered: 05/13/2019)
05/13/2019   568     DOCKET TEXT ORDER granting 560 Motion for an Evidentiary Hearing
                     Prior to Sentencing as to Claud R. Koerber (1) Signed by Magistrate Judge
                     Paul M. Warner on 5/13/19. No attached document. (ksm) (Entered:
                     05/13/2019)
05/14/2019   569     NOTICE OF FILING OF OFFICIAL TRANSCRIPT of Jury Trial Volume I
                     as to Claud R. Koerber held on 9/5/2018 before Judge Frederick Block. Court

                                                                                                      76
    Case 2:17-cr-00037-FB Document 645-1 Filed 10/22/19 Page 77 of 95



                     Reporter/Transcriber Patti Walker, Telephone number 801−364−5440.

                     NOTICE RE REDACTION OF TRANSCRIPTS: Within 7 business days
                     of this filing, each party shall inform the Court, by filing a Notice of Intent
                     to Redact, of the parties intent to redact personal data identifiers from the
                     electronic transcript of the court proceeding. To redact additional
                     information a Motion to Redact must be filed. The policy and forms are
                     located on the court's website at www.utd.uscourts.gov. Please read this
                     policy carefully. If no Notice of Intent to Redact is filed within the allotted
                     time, this transcript will be made electronically available on the date set
                     forth below.

                     Transcript may be viewed at the court public terminal or purchased through
                     the Court Reporter/Transcriber before the deadline for Release of Transcript
                     Restriction. After that date it may be obtained through PACER. Redaction
                     Request due 6/4/2019. Redacted Transcript Deadline set for 6/14/2019.
                     Release of Transcript Restriction set for 8/12/2019. (Attachments: # 1 pages
                     72−109, # 2 pages 110−169, # 3 pages 170−226)(mas) Modified by correcting
                     court reporter and date on 5/14/2019 (mas). Modified by removing restricted
                     text on 8/12/2019 (rgj). (Entered: 05/14/2019)
05/14/2019   570     NOTICE OF FILING OF OFFICIAL TRANSCRIPT of Jury Trial as to Claud
                     R. Koerber held on 9/6/2018 before Judge Frederick Block. Court
                     Reporter/Transcriber Ed Young, Telephone number 801−328−3202.

                     NOTICE RE REDACTION OF TRANSCRIPTS: Within 7 business days
                     of this filing, each party shall inform the Court, by filing a Notice of Intent
                     to Redact, of the parties intent to redact personal data identifiers from the
                     electronic transcript of the court proceeding. To redact additional
                     information a Motion to Redact must be filed. The policy and forms are
                     located on the court's website at www.utd.uscourts.gov. Please read this
                     policy carefully. If no Notice of Intent to Redact is filed within the allotted
                     time, this transcript will be made electronically available on the date set
                     forth below.

                     Transcript may be viewed at the court public terminal or purchased through
                     the Court Reporter/Transcriber before the deadline for Release of Transcript
                     Restriction. After that date it may be obtained through PACER. Redaction
                     Request due 6/4/2019. Redacted Transcript Deadline set for 6/14/2019.
                     Release of Transcript Restriction set for 8/12/2019. (Attachments: # 1 pages
                     285−346, # 2 pages 347−531)(mas) Modified by correcting date on 5/14/2019
                     (mas). Modified by removing restricted text on 8/12/2019 (rgj). (Entered:
                     05/14/2019)
05/14/2019   571     NOTICE OF FILING OF OFFICIAL TRANSCRIPT of Jury Trial Volume 3
                     as to Claud R. Koerber held on 9/7/2018 before Judge Frederick Block. Court
                     Reporter/Transcriber Kelly Hicken, Telephone number 801−521−7238.

                     NOTICE RE REDACTION OF TRANSCRIPTS: Within 7 business days
                     of this filing, each party shall inform the Court, by filing a Notice of Intent
                     to Redact, of the parties intent to redact personal data identifiers from the
                     electronic transcript of the court proceeding. To redact additional

                                                                                                       77
    Case 2:17-cr-00037-FB Document 645-1 Filed 10/22/19 Page 78 of 95



                     information a Motion to Redact must be filed. The policy and forms are
                     located on the court's website at www.utd.uscourts.gov. Please read this
                     policy carefully. If no Notice of Intent to Redact is filed within the allotted
                     time, this transcript will be made electronically available on the date set
                     forth below.

                     Transcript may be viewed at the court public terminal or purchased through
                     the Court Reporter/Transcriber before the deadline for Release of Transcript
                     Restriction. After that date it may be obtained through PACER. Redaction
                     Request due 6/4/2019. Redacted Transcript Deadline set for 6/14/2019.
                     Release of Transcript Restriction set for 8/12/2019. (Attachments: # 1 Pages
                     667−756)(mas) Modified by correcting date on 5/14/2019 (mas). Modified by
                     removing restricted text on 8/12/2019 (rgj). (Entered: 05/14/2019)
05/14/2019   572     NOTICE OF FILING OF OFFICIAL TRANSCRIPT of Jury Trial Volume 4
                     as to Claud R. Koerber held on 9/10/2018 before Judge Frederick Block. Court
                     Reporter/Transcriber Kelly Hicken, Telephone number 801−521−7238.

                     NOTICE RE REDACTION OF TRANSCRIPTS: Within 7 business days
                     of this filing, each party shall inform the Court, by filing a Notice of Intent
                     to Redact, of the parties intent to redact personal data identifiers from the
                     electronic transcript of the court proceeding. To redact additional
                     information a Motion to Redact must be filed. The policy and forms are
                     located on the court's website at www.utd.uscourts.gov. Please read this
                     policy carefully. If no Notice of Intent to Redact is filed within the allotted
                     time, this transcript will be made electronically available on the date set
                     forth below.

                     Transcript may be viewed at the court public terminal or purchased through
                     the Court Reporter/Transcriber before the deadline for Release of Transcript
                     Restriction. After that date it may be obtained through PACER. Redaction
                     Request due 6/4/2019. Redacted Transcript Deadline set for 6/14/2019.
                     Release of Transcript Restriction set for 8/12/2019. (Attachments: # 1 pages
                     873−962)(mas) Modified by correcting date on 5/14/2019 (mas). Modified by
                     removing restricted text on 8/12/2019 (rgj). (Entered: 05/14/2019)
05/14/2019   573     NOTICE OF FILING OF OFFICIAL TRANSCRIPT of Jury Trial Volume 5
                     as to Claud R. Koerber held on 9/11/2018 before Judge Frederick Block. Court
                     Reporter/Transcriber Ed Young, Telephone number 801−328−3202.

                     NOTICE RE REDACTION OF TRANSCRIPTS: Within 7 business days
                     of this filing, each party shall inform the Court, by filing a Notice of Intent
                     to Redact, of the parties intent to redact personal data identifiers from the
                     electronic transcript of the court proceeding. To redact additional
                     information a Motion to Redact must be filed. The policy and forms are
                     located on the court's website at www.utd.uscourts.gov. Please read this
                     policy carefully. If no Notice of Intent to Redact is filed within the allotted
                     time, this transcript will be made electronically available on the date set
                     forth below.

                     Transcript may be viewed at the court public terminal or purchased through
                     the Court Reporter/Transcriber before the deadline for Release of Transcript

                                                                                                       78
    Case 2:17-cr-00037-FB Document 645-1 Filed 10/22/19 Page 79 of 95



                     Restriction. After that date it may be obtained through PACER. Redaction
                     Request due 6/4/2019. Redacted Transcript Deadline set for 6/14/2019.
                     Release of Transcript Restriction set for 8/12/2019. (Attachments: # 1 pages
                     1092−1167, # 2 pages 1168−1217)(mas) Modified by removing restricted text
                     on 8/12/2019 (rgj). (Entered: 05/14/2019)
05/14/2019   574     NOTICE OF FILING OF OFFICIAL TRANSCRIPT of Jury Trial Volume 6
                     as to Claud R. Koerber held on 9/12/2018 before Judge Frederick Block. Court
                     Reporter/Transcriber Patti Walker, Telephone number 801−364−5440.

                     NOTICE RE REDACTION OF TRANSCRIPTS: Within 7 business days
                     of this filing, each party shall inform the Court, by filing a Notice of Intent
                     to Redact, of the parties intent to redact personal data identifiers from the
                     electronic transcript of the court proceeding. To redact additional
                     information a Motion to Redact must be filed. The policy and forms are
                     located on the court's website at www.utd.uscourts.gov. Please read this
                     policy carefully. If no Notice of Intent to Redact is filed within the allotted
                     time, this transcript will be made electronically available on the date set
                     forth below.

                     Transcript may be viewed at the court public terminal or purchased through
                     the Court Reporter/Transcriber before the deadline for Release of Transcript
                     Restriction. After that date it may be obtained through PACER. Redaction
                     Request due 6/4/2019. Redacted Transcript Deadline set for 6/14/2019.
                     Release of Transcript Restriction set for 8/12/2019. (Attachments: # 1 pages
                     1287−1351, # 2 pages 1352−1411, # 3 pages 1412−1467)(mas) Modified by
                     removing restricted text on 8/12/2019 (rgj). (Entered: 05/14/2019)
05/14/2019   575     NOTICE OF FILING OF OFFICIAL TRANSCRIPT of Jury Trial Volume 7
                     as to Claud R. Koerber held on 9/13/2018 before Judge Frederick Block. Court
                     Reporter/Transcriber Ed Young, Telephone number 801−328−3202.

                     NOTICE RE REDACTION OF TRANSCRIPTS: Within 7 business days
                     of this filing, each party shall inform the Court, by filing a Notice of Intent
                     to Redact, of the parties intent to redact personal data identifiers from the
                     electronic transcript of the court proceeding. To redact additional
                     information a Motion to Redact must be filed. The policy and forms are
                     located on the court's website at www.utd.uscourts.gov. Please read this
                     policy carefully. If no Notice of Intent to Redact is filed within the allotted
                     time, this transcript will be made electronically available on the date set
                     forth below.

                     Transcript may be viewed at the court public terminal or purchased through
                     the Court Reporter/Transcriber before the deadline for Release of Transcript
                     Restriction. After that date it may be obtained through PACER. Redaction
                     Request due 6/4/2019. Redacted Transcript Deadline set for 6/14/2019.
                     Release of Transcript Restriction set for 8/12/2019. (Attachments: # 1 pages
                     1593−1727)(mas) Modified by removing restricted text on 8/12/2019 (rgj).
                     (Entered: 05/14/2019)
05/14/2019   576     NOTICE OF FILING OF OFFICIAL TRANSCRIPT of Jury Trial Volume 8
                     as to Claud R. Koerber held on 9/14/2018 before Judge Frederick Block. Court
                     Reporter/Transcriber Ed Young, Telephone number 801−328−3202.
                                                                                                       79
    Case 2:17-cr-00037-FB Document 645-1 Filed 10/22/19 Page 80 of 95



                     NOTICE RE REDACTION OF TRANSCRIPTS: Within 7 business days
                     of this filing, each party shall inform the Court, by filing a Notice of Intent
                     to Redact, of the parties intent to redact personal data identifiers from the
                     electronic transcript of the court proceeding. To redact additional
                     information a Motion to Redact must be filed. The policy and forms are
                     located on the court's website at www.utd.uscourts.gov. Please read this
                     policy carefully. If no Notice of Intent to Redact is filed within the allotted
                     time, this transcript will be made electronically available on the date set
                     forth below.

                     Transcript may be viewed at the court public terminal or purchased through
                     the Court Reporter/Transcriber before the deadline for Release of Transcript
                     Restriction. After that date it may be obtained through PACER. Redaction
                     Request due 6/4/2019. Redacted Transcript Deadline set for 6/14/2019.
                     Release of Transcript Restriction set for 8/12/2019. (Attachments: # 1 pages
                     1850−1998)(mas) Modified by removing restricted text on 8/12/2019 (rgj).
                     (Entered: 05/14/2019)
05/14/2019   577     NOTICE OF FILING OF OFFICIAL TRANSCRIPT of Jury Trial Volume 9
                     as to Claud R. Koerber held on 9/17/2018 before Judge Frederick Block. Court
                     Reporter/Transcriber Patti Walker, Telephone number 801−364−5440.

                     NOTICE RE REDACTION OF TRANSCRIPTS: Within 7 business days
                     of this filing, each party shall inform the Court, by filing a Notice of Intent
                     to Redact, of the parties intent to redact personal data identifiers from the
                     electronic transcript of the court proceeding. To redact additional
                     information a Motion to Redact must be filed. The policy and forms are
                     located on the court's website at www.utd.uscourts.gov. Please read this
                     policy carefully. If no Notice of Intent to Redact is filed within the allotted
                     time, this transcript will be made electronically available on the date set
                     forth below.

                     Transcript may be viewed at the court public terminal or purchased through
                     the Court Reporter/Transcriber before the deadline for Release of Transcript
                     Restriction. After that date it may be obtained through PACER. Redaction
                     Request due 6/4/2019. Redacted Transcript Deadline set for 6/14/2019.
                     Release of Transcript Restriction set for 8/12/2019. (Attachments: # 1 pages
                     2078−2171)(mas) Modified by removing restricted text on 8/12/2019 (rgj).
                     (Entered: 05/14/2019)
05/14/2019   578     NOTICE OF FILING OF OFFICIAL TRANSCRIPT of Jury Trial Volume 10
                     as to Claud R. Koerber held on 9/18/2018 before Judge Frederick Block. Court
                     Reporter/Transcriber Ed Young, Telephone number 801−328−3202.

                     NOTICE RE REDACTION OF TRANSCRIPTS: Within 7 business days
                     of this filing, each party shall inform the Court, by filing a Notice of Intent
                     to Redact, of the parties intent to redact personal data identifiers from the
                     electronic transcript of the court proceeding. To redact additional
                     information a Motion to Redact must be filed. The policy and forms are
                     located on the court's website at www.utd.uscourts.gov. Please read this
                     policy carefully. If no Notice of Intent to Redact is filed within the allotted
                     time, this transcript will be made electronically available on the date set

                                                                                                       80
    Case 2:17-cr-00037-FB Document 645-1 Filed 10/22/19 Page 81 of 95



                     forth below.

                     Transcript may be viewed at the court public terminal or purchased through
                     the Court Reporter/Transcriber before the deadline for Release of Transcript
                     Restriction. After that date it may be obtained through PACER. Redaction
                     Request due 6/4/2019. Redacted Transcript Deadline set for 6/14/2019.
                     Release of Transcript Restriction set for 8/12/2019. (Attachments: # 1 pages
                     2272−2319)(mas) Modified by removing restricted text on 8/12/2019 (rgj).
                     (Entered: 05/14/2019)
05/23/2019   582     NOTICE OF HEARING as to Claud R. Koerber (Notice generated by PMW
                     chambers) Pretrial Release Violation Hearing set for 5/31/2019 at 10:00 AM
                     in Rm 8.400 before Magistrate Judge Paul M. Warner. **The USMS have
                     been notified that the defendant will self surrender to their office within 15
                     minutes of his scheduled hearing*** (ksm) (Entered: 05/23/2019)
05/29/2019   584     Plaintiff's RESPONSE re 582 Notice of Hearing, UNITED STATES
                     EVIDENTIARY SUBMISSION TO SUPPORT PRETRIAL RELEASE
                     VIOLATION filed by USA as to Claud R. Koerber (Attachments: # 1 Exhibit
                     Tubbin Declaration, # 2 Exhibit Peterkin Declaration, # 3 Exhibit OSBR
                     Application, # 4 Exhibit OSBR Test Registration, # 5 Exhibit Articles of
                     Organization, # 6 Exhibit Neff Declaration)(Hackford−Peer, Ruth) (Entered:
                     05/29/2019)
05/30/2019   589     MOTION to Seal Document /Exhibit 3 of ECF No. 584 by USA as to Claud R.
                     Koerber. (Attachments: # 1 Text of Proposed Order) Motions referred to Paul
                     M. Warner.(Hackford−Peer, Ruth) (Entered: 05/30/2019)
05/30/2019   590     ORDER granting 589 Motion to Seal Exhibit 3 of ECF No. 584 as to Claud R.
                     Koerber (1). Signed by Magistrate Judge Paul M. Warner on 5/30/2019. (mas)
                     (Entered: 05/30/2019)
05/30/2019   591     REDACTION by USA as to Claud R. Koerber to 589 MOTION to Seal
                     Document /Exhibit 3 of ECF No. 584 filed by USA, 590 Order on Motion to
                     Seal Document, 584 Response (NOT to motion), filed by USA
                     (Hackford−Peer, Ruth) (Entered: 05/30/2019)
05/31/2019   592     Minute Entry for proceedings held before Magistrate Judge Paul M. Warner:
                     Pretrial Release Violation Hearing as to Claud R. Koerber held on 5/31/2019.
                     Defendant present with counsel and in custody. Court advised the defendant of
                     the allegations as stated in the petition and of procedure. The defendant
                     DENIES the allegation in the petition.The court hears from counsel.The govt.
                     calls their first witness, Annie Carr, USPO. Ms. Nester cross examines Govt.
                     first witness.Defense calls their first witness, Greg Peterson, USPO.Second
                     witness, John Belcher, brother in law to defendant. The court asks the witness
                     a few questions.Third witness, Russell Skoussen, Utah attorney. Mr. Clark
                     cross examines defense third witness. The court asks this witness a few
                     questions. Ms. Nester redirects this witness. Mr. Clark, re−crosses this
                     witnessFourth Witness, Morgan Philpot, attorney in Utah and Oregon. Mr.
                     Clark cross examines the witness. Ms. Nester redirects this witness. The court
                     asks this witness a few questions. Ms. Nester redirects this witness. Mr. Clark,
                     re−crosses this witness.The court hears argument from both counsel.The court
                     finds that the Govt. has met their burden of Probable Cause. The court hears
                     from both counsel regarding the future detention status of the defendant. The
                                                                                                        81
    Case 2:17-cr-00037-FB Document 645-1 Filed 10/22/19 Page 82 of 95



                     govt. seeks detention. The court REVOKES defendants Pretrial Release.The
                     court orders the defendant detained and remanded to the USMS pending
                     resolution of this matter. The court finds that the defendant is an ongoing
                     danger to the community re: fraud and deception. Attorney for Plaintiff: Ruth
                     Hackford−Peer and Aaron Clark, Attorney for Defendant: Kathy Nester and
                     Daphne Oberg, FPD. Interpreter: Not Needed. Probation Officer: Annie Carr.
                     Court Reporter: electronic/Patti Walker.(Time Start: 9:59:54 am, Time End:
                     1:55:49 am, Room 8.4.) (ksm) (Entered: 05/31/2019)
05/31/2019   593     DOCKET TEXT ORDER OF DETENTION PENDING TRIAL as to Claud
                     R. Koerber NOTE: Any future review of detention will remain with the
                     magistrate judge who entered the first detention order, even if an order of
                     referral to a different magistrate judge is entered on this defendant's case. No
                     attached document. Signed by Magistrate Judge Paul M. Warner on
                     5/31/19.(ksm) (Entered: 05/31/2019)
05/31/2019   594     Arrest on Violation Notice Warrant Returned Executed on 05/31/2019, filed
                     on 06/03/2019 in case as to Claud R. Koerber. (tlh) (Entered: 06/03/2019)
06/05/2019   595     ORDER Facilitating Attorney−Client Communication as to Claud R. Koerber.
                     Signed by Magistrate Judge Paul M. Warner on 6/5/2019.(mas) (Entered:
                     06/05/2019)
06/10/2019   596     MOTION for Extension of Time To File Objections with District Court filed
                     by Claud R. Koerber. Motions referred to Paul M. Warner.(Nester, Kathryn)
                     (Entered: 06/10/2019)
06/10/2019   597     MOTION to Continue Evidentiary Hearing filed by Claud R. Koerber.
                     Motions referred to Paul M. Warner.(Nester, Kathryn) (Entered: 06/10/2019)
06/11/2019   598     Plaintiff's MEMORANDUM in Opposition by USA as to Claud R. Koerber re
                     597 MOTION to Continue Evidentiary Hearing (Murray, Tyler) (Entered:
                     06/11/2019)
06/11/2019   599     NOTICE OF FILING OF OFFICIAL TRANSCRIPT of Pretrial Release
                     Violation Hearing as to Claud R. Koerber held on May 31, 2019 before Judge
                     Paul M. Warner. Court Reporter/Transcriber Patti Walker, Telephone number
                     801−364−5440.

                     NOTICE RE REDACTION OF TRANSCRIPTS: Within 7 business days
                     of this filing, each party shall inform the Court, by filing a Notice of Intent
                     to Redact, of the parties intent to redact personal data identifiers from the
                     electronic transcript of the court proceeding. To redact additional
                     information a Motion to Redact must be filed. The policy and forms are
                     located on the court's website at www.utd.uscourts.gov. Please read this
                     policy carefully. If no Notice of Intent to Redact is filed within the allotted
                     time, this transcript will be made electronically available on the date set
                     forth below.

                     Transcript may be viewed at the court public terminal or purchased through
                     the Court Reporter/Transcriber before the deadline for Release of Transcript
                     Restriction. After that date it may be obtained through PACER. Redaction
                     Request due 7/2/2019. Redacted Transcript Deadline set for 7/12/2019.
                     Release of Transcript Restriction set for 9/9/2019. (las) Modified by removing

                                                                                                        82
    Case 2:17-cr-00037-FB Document 645-1 Filed 10/22/19 Page 83 of 95



                     restricted text on 9/9/2019 (rgj). (Entered: 06/11/2019)
06/12/2019   601     ORDER granting 596 Motion for Extension of Time to File Objections to
                     Detention Order as to Claud R. Koerber (1); granting 597 Motion to Continue
                     Evidentiary Hearing as to Claud R. Koerber (1). The evidentiary hearing is
                     rescheduled for July 25−26, 2019. The hearing will begin promptly at 9:00
                     a.m. on July 25, 2019. See Order for Details. Signed by Magistrate Judge Paul
                     M. Warner on 6/12/2019. (mas) (Entered: 06/12/2019)
06/12/2019   602     NOTICE OF HEARING as to Claud R. Koerber (Notice generated by PMW
                     Chambers): Evidentiary Hearing set for 7/25/2019 at 09:00 AM in Rm 7.100
                     before Magistrate Judge Paul M. Warner. (mas) (Entered: 06/12/2019)
07/03/2019   606     Supplement to Prior Request for an Evidentiary Hearing Prior to Sentencing re
                     560 MOTION for an Evidentiary Hearing Prior to Sentencing filed by Claud
                     R. Koerber. (Attachments: # 1 Exhibit 1 − List of Victims, # 2 Exhibit 2 −
                     Investor Cash Gain/Loss Calculation) Motions referred to Paul M.
                     Warner.(Nester, Kathryn) Modified on 7/5/2019 corrected text(las). (Entered:
                     07/03/2019)
07/05/2019   607     MODIFICATION OF DOCKET as to Claud R. Koerber Error: Document
                     filed incorrectly. Correction: Corrected text to show document is a Supplement
                     to the Request for an Evidentiary Hearing. re 606 Supplemental MOTION for
                     Hearing re 560 MOTION for an Evidentiary Hearing Prior to Sentencing (las)
                     (Entered: 07/05/2019)
07/17/2019   611     RESPONSE to Motion by USA as to Claud R. Koerber re 560 MOTION for
                     an Evidentiary Hearing Prior to Sentencing − Evidentiary Submission
                     Regarding Loss Amount for Sentencing (Attachments: # 1 Appendix Table of
                     Contents, # 2 Exhibit 1, # 3 Exhibit 2, # 4 Exhibit 3, # 5 Exhibit 4, # 6 Exhibit
                     5, # 7 Exhibit 6, # 8 Exhibit 6A, # 9 Exhibit 7, # 10 Exhibit 8, # 11 Exhibit 9,
                     # 12 Exhibit 10, # 13 Exhibit 11, # 14 Exhibit 12, # 15 Exhibit 13, # 16
                     Exhibit 14, # 17 Exhibit 15, # 18 Exhibit 16, # 19 Exhibit 17, # 20 Exhibit 18,
                     # 21 Exhibit 19, # 22 Exhibit 20, # 23 Exhibit 21, # 24 Exhibit 22, # 25
                     Exhibit 23, # 26 Exhibit 24, # 27 Exhibit 25, # 28 Exhibit 26, # 29 Exhibit 27,
                     # 30 Exhibit 28, # 31 Exhibit 29, # 32 Exhibit 30, # 33 Exhibit 31, # 34
                     Exhibit 32, # 35 Exhibit 33, # 36 Exhibit 34, # 37 Exhibit 35)(Murray, Tyler)
                     (Entered: 07/17/2019)
07/17/2019   612     MOTION for Review of Detention filed by Claud R. Koerber. (Attachments: #
                     1 Exhibit 1−Jewel Franklin Declaration, # 2 Exhibit 2−Attorney Declarations,
                     # 3 Exhibit 3−Client Declarations, # 4 Exhibit 4−Oregon Filing, # 5 Exhibit
                     5−Email)(Nester, Kathryn) (Entered: 07/17/2019)
07/19/2019   613     ERRATA by USA as to Claud R. Koerber to 611 Response to Motion,,, filed
                     by USA (Attachments: # 1 Exhibit 33)(Murray, Tyler) (Entered: 07/19/2019)
07/22/2019           MOTIONS as to Claud R. Koerber 612 MOTION for Review of Detention .
                     Referred to Chief Magistrate Judge Paul M. Warner. (jwt) (Entered:
                     07/22/2019)
07/22/2019   615     Minute Entry for proceedings held before Magistrate Judge Paul M. Warner:
                     Miscellaneous Hearing as to Claud R. Koerber held on 7/22/2019. Counsel for
                     both parties present. Defendant not present and not needed. The court hears
                     from both counsel. Per request of counsel, the court vacates the Evidentiary

                                                                                                         83
    Case 2:17-cr-00037-FB Document 645-1 Filed 10/22/19 Page 84 of 95



                     hearing scheduled for July 25 and July 26. The court sets the following
                     schedule. The Defendant has until August 9 to file sentencing submission. The
                     Govt. will have 7 days from the date of defendants submission to file a
                     response.The govt. has until August 6 to respond the defendants motion for
                     review of detention. Attorney for Plaintiff: Tyler Murray, Attorney for
                     Defendant: Kathy Nester, FPD. Interpreter: Not Needed. Probation Officer:
                     N/A. Court Reporter: N/A. (ksm) (Entered: 07/23/2019)
07/22/2019   616     AMENDED Minute Entry for proceedings held before Magistrate Judge Paul
                     M. Warner: Miscellaneous Hearing as to Claud R. Koerber held on 7/22/2019.
                     Counsel for both parties present. Defendant not present and not needed. The
                     court hears from both counsel. Per request of counsel, the court vacates the
                     evidentiary hearing scheduled for July 25 and 26, 2019. The court sets the
                     following schedule. Defendant shall have until August 9, 2019, to file his
                     memorandum regarding loss amount. The USA shall have 7 days from the
                     date of Defendant's submission to file a response. The USA shall have until
                     August 6, 2019, to respond the Defendant's motion for review of detention.
                     The court extends the date for Defendant to object to the May 31, 2019
                     detention order. Defendant shall have until August 23, 2019, to file any such
                     objections. Attorney for Plaintiff: Tyler Murray, Attorney for Defendant:
                     Kathy Nester, FPD. Interpreter: not needed. Probation Officer: not needed.
                     Court Reporter: not needed. (jcd) (Entered: 07/26/2019)
07/23/2019   614     NOTICE VACATING Evidentiary Hearing HEARING as to Claud R.
                     Koerber set for July 25, 2019 at 9:00 am before Judge Paul M. Warner (Notice
                     generated by PMW chambers) (ksm) (Entered: 07/23/2019)
07/26/2019   617     DOCKET TEXT ORDER as to Claud R. Koerber: The parties are hereby
                     notified that the loss amount will be formally determined by Judge Block at
                     the sentencing hearing. Because the evidentiary hearing has been vacated,
                     there will be no report and recommendation issued by Magistrate Judge
                     Warner. No attached document. Signed by Judge Frederic Block on
                     7/26/2019.(mas) (Entered: 07/26/2019)
07/29/2019   618     NOTICE of VICTIM/WITNESS COORDINATOR by USA as to Claud R.
                     Koerber (Clark, Aaron) (Entered: 07/29/2019)
08/05/2019   620     MEMORANDUM in Opposition by USA as to Claud R. Koerber re 612
                     MOTION for Review of Detention (Attachments: # 1 Exhibit 1 excerpt re
                     Wyoming, # 2 Exhibit 2 Fish contempt, # 3 Exhibit 3 Extract From Oregon
                     Show Cause Order, # 4 Exhibit 4 Skousen Law, PLLC − Contact Us, # 5
                     Exhibit 5 Koerber LLC Investigative Report, # 6 Exhibit 6 Egan Interview
                     Report, # 7 Exhibit 7 Elwood Interview Report)(Hackford−Peer, Ruth)
                     (Entered: 08/05/2019)
08/06/2019   621     REPLY TO RESPONSE to Motion by Claud R. Koerber re 612 MOTION for
                     Review of Detention (Attachments: # 1 Exhibit 1− Landlord Letter)(Nester,
                     Kathryn) (Entered: 08/06/2019)
08/16/2019   622     Defendant's MEMORANDUM re: 611 Response to Motion,,, filed by USA
                     filed by Claud R. Koerber (Attachments: # 1 Exhibit 1− Gov Ex 21 list of
                     investors, # 2 Exhibit 2−Magazine Article, # 3 Exhibit 3−Clavell Anderson
                     Testimony, # 4 Exhibit 4−Isom Testimony, # 5 Exhibit 5−Hardman
                     Spreadsheet, # 6 Exhibit 6−Vonco Judgment and Writ, # 7 Exhibit

                                                                                                     84
    Case 2:17-cr-00037-FB Document 645-1 Filed 10/22/19 Page 85 of 95



                     7−Bouchard Judgment)(Nester, Kathryn) (Entered: 08/17/2019)
08/17/2019   623     REPLY TO RESPONSE to Motion by Claud R. Koerber re 560 MOTION for
                     an Evidentiary Hearing Prior to Sentencing (Attachments: # 1 Exhibit 1− Gov
                     Ex 21 list of investors, # 2 Exhibit 2−Magazine Article, # 3 Exhibit 3−Clavell
                     Anderson Testimony, # 4 Exhibit 4−Isom Testimony, # 5 Exhibit 5−Hardman
                     Declaration and Spreadsheet, # 6 Exhibit 6−Vonco Judgment and Writ, # 7
                     Exhibit 7−Bouchard Judgment)(Nester, Kathryn) (Entered: 08/17/2019)
08/20/2019   624     MEMORANDUM DECISION AND ORDER denying 612 Motion for Review
                     of Detention as to Claud R. Koerber (1). Signed by Magistrate Judge Paul M.
                     Warner on 8/20/2019.(las) (Entered: 08/20/2019)
08/23/2019   625     MOTION for Review of Detention by District Judge filed by Claud R.
                     Koerber. (Nester, Kathryn) (Entered: 08/23/2019)
08/30/2019   626     RESPONSE re 622 Memorandum, REPLY IN SUPPORT OF EVIDENTIARY
                     SUBMISSION ON LOSS AMOUNT filed by USA as to Claud R. Koerber
                     (Attachments: # 1 Exhibit 1, # 2 Exhibit 2, # 3 Exhibit 3, # 4 Exhibit 4, # 5
                     Exhibit 5, # 6 Exhibit 6, # 7 Exhibit 7, # 8 Exhibit 8, # 9 Exhibit 9, # 10
                     Exhibit 10, # 11 Exhibit 11, # 12 Exhibit 12, # 13 Exhibit 13, # 14 Exhibit 14,
                     # 15 Exhibit 15, # 16 Exhibit 16, # 17 Exhibit 17, # 18 Exhibit 18, # 19
                     Exhibit 19, # 20 Exhibit 20, # 21 Exhibit 21, # 22 Exhibit 22, # 23 Exhibit 23,
                     # 24 Exhibit 24, # 25 Exhibit 25, # 26 Exhibit 26, # 27 Exhibit 27, # 28
                     Exhibit 28, # 29 Exhibit 29, # 30 Exhibit 30, # 31 Exhibit 31, # 32 Exhibit 32,
                     # 33 Appendix Table of Contents)(Murray, Tyler) (Entered: 08/30/2019)
09/06/2019   627     NOTICE OF HEARING as to Claud R. Koerber (Notice generated by clerks
                     office) Sentencing set for 10/15/2019 at 02:00 PM in Rm 1.100 (Clerk's
                     Office) before Judge Frederic Block. (las) (Entered: 09/06/2019)
09/16/2019   628     AMENDED NOTICE OF HEARING as to Claud R. Koerber (Notice
                     generated by clerks office). Sentencing set for 10/15/2019 at 02:00 PM in Rm
                     3.100 before Judge Frederic Block. NOTE: Only change was to add the
                     courtroom number. (las) (Entered: 09/16/2019)
09/25/2019   629     Amended MOTION to Revoke Detention Order filed by Claud R. Koerber.
                     (Attachments: # 1 Exhibit Exhibit List, # 2 Exhibit 1−Transcript of May 31
                     hrg, # 3 Exhibit 2−Jewel Franklin Dec. w/Attachments, # 4 Exhibit 3 −
                     Government emails, # 5 Exhibit 4−Philpot bank records, # 6 Exhibit 5−
                     Attorney Declarations, # 7 Exhibit 6−Koerber resume to Judge Brown, # 8
                     Exhibit 7−Judge Brown emails, # 9 Exhibit 8−Mishmash Docs, # 10 Exhibit
                     9−Runyan Dec., # 11 Exhibit 10−Real Prop. Mgt. Docs, # 12 Exhibit
                     11−Fryberger updated file, # 13 Exhibit 12−Client declarations) Motions
                     referred to Paul M. Warner.(Nester, Kathryn) (Entered: 09/25/2019)
10/01/2019   630     RESPONSE to Motion by USA as to Claud R. Koerber re 629 Amended
                     MOTION to Revoke Detention Order (Hackford−Peer, Ruth) (Entered:
                     10/01/2019)
10/03/2019   631     Governments Position with Respect to Sentencing Factors as to Claud R.
                     Koerber (Murray, Tyler) (Entered: 10/03/2019)
10/08/2019   633     Defendants Position with Respect to Sentencing Factors as to Claud R.
                     Koerber (Nester, Kathryn) (Entered: 10/08/2019)

                                                                                                       85
    Case 2:17-cr-00037-FB Document 645-1 Filed 10/22/19 Page 86 of 95



10/08/2019   634     OBJECTION TO PRESENTENCE INVESTIGATION REPORT by Claud R.
                     Koerber (Nester, Kathryn) (Entered: 10/08/2019)
10/10/2019   636     RESPONSE re 634 Objection to Presentence Investigation Report
                     REGARDING ALLEGED ANTI−RELIGIOUS BIAS filed by USA as to Claud
                     R. Koerber (Murray, Tyler) (Entered: 10/10/2019)
10/15/2019   638     Minute Entry for proceedings held before Judge Frederic Block: Sentencing
                     held on 10/15/2019 for Claud R. Koerber (1). Discussion and argument heard
                     regarding 508 MOTION for Declaration of Mistrial filed by Claud R. Koerber.
                     The Court DENIES the motion. Arguments heard and rulings made regarding
                     objections to the PSR. Discussion and argument heard regarding sentencing.
                     Count(s) 1−4, 15−16, 5−13, Defendant was found guilty after trial.

                     SENTENCE: BOP 170 months. Supervised release 36 months with all
                     standard conditions of release and the following special conditions: 1. The
                     defendant is to inform any employer or prospective employer of
                     currentconviction and supervision status. 2. The defendant shall refrain from
                     incurring new credit charges or opening additional lines of credit unless in
                     compliance with any established payment schedule and obtains the approval of
                     the probation office. 3. The defendant shall provide the U.S. Probation Office
                     complete access to all business and personal financial information. 4. The
                     defendant shall not transfer, sell, give away, or otherwise convey any asset
                     with a value of $500 or more without the approval of the U.S. Probation
                     Office. 5. The defendant shall not be employed by, affiliated with, own or
                     control, or otherwise participate, directly or indirectly, in the businesses of real
                     estate investments or investment consulting without the approval of the U.S.
                     Probation Office. 6. The defendant shall apply all monies received from
                     income tax refunds, lotterywinnings, settlements, judgments, and/or
                     anticipated or unexpected financial gains to outstanding Court−ordered
                     financial obligations. 7. The defendant shall be placed on the State finder and
                     Treasury Offset programs, requiring any state and federal tax refunds be
                     intercepted for purposes of Court ordered financial obligations. 8. The
                     defendant shall notify the probation office and the Office of the United States
                     Attorney of any material change in the defendant's economic circumstances
                     that might affect the defendant's ability to pay Court−ordered financial
                     obligations. The defendant shall also notify the probation office and the Office
                     of the United States Attorney of any loss of employment or increase or
                     decrease of income. 9. The defendant shall notify the U.S. Probation Office
                     within 72 hours of acquiring or changing any type of communications device,
                     including pagers, cellular telephones, personal telephones, business
                     telephones, electronic mail addresses, or web addresses. 10. The defendant
                     shall not enter into any self−employment while under supervision without
                     prior approval of the U.S. Probation Office.

                     No fine. SPA $1500.00 ($100.00 per guilty count). Restitution
                     $45,258,892.09. The Court will recommend to the BOP the following: 1. The
                     defendant be designated to FCI Taft or FCI Englewood to facilitate family
                     visitations. Appeal rights are stated by the Court. The defendant requests
                     release pending a forthcoming appeal. The Court denies the request and the
                     matter can be brought before the 10th Circuit during the appeal process. The
                     defense states they object to the reasonableness of the sentence imposed. Court

                                                                                                            86
    Case 2:17-cr-00037-FB Document 645-1 Filed 10/22/19 Page 87 of 95



                       is adjourned.

                       Attorney for Plaintiff: Tyler Murray, Aaron Clark, Ruth Hackford−Peer,
                       Attorney for Defendant: Kathryn Nester, Robert Hunt, Daphne Oberg, Jessica
                       Stengel, Scott Wilson, Public Defender. Interpreter: None. Probation Officer:
                       Mary Schuman. Court Reporter: Kelly Hicken. (rlr) (Entered: 10/16/2019)
10/18/2019   640   88 JUDGMENT as to Claud R. Koerber (1), Count(s) 1−4, 15−16, 5−13,
                      Defendant was found guilty after trial. BOP 170 months. Supervised release
                      36 months with standard and special conditions. No fine. SPA $1500.00.
                      Restitution $45,258,892.09; Count(s) 14, Dismissed; Count(s) 17−18,
                      Defendant found not guilty at trial. Defendant Termed. Case Closed.
                      Magistrate Judge Paul M. Warner no longer assigned to case. Signed by Judge
                      Frederic Block on 10/18/2019.(las) (Entered: 10/18/2019)
10/18/2019   642       **SEALED DOCUMENT** RESTITUTION LIST re 640 Judgment, as to
                       Claud R. Koerber (las) (Entered: 10/18/2019)
10/22/2019   643       NOTICE OF ATTORNEY APPEARANCE: Bretta Pirie appearing for Claud
                       R. Koerber (Pirie, Bretta) (Entered: 10/22/2019)
10/22/2019   644   95 NOTICE OF APPEAL by Claud R. Koerber re 640 Judgment,. Appeals to the
                      USCA Tenth Circuit. No Filing Fee. (Pirie, Bretta) (Entered: 10/22/2019)




                                                                                                       87
Case
  Case
     2:17-cr-00037-FB
       2:17-cr-00037-FBDocument
                         Document
                                645-1
                                  640 Filed
                                      Filed 10/22/19
                                            10/18/19 Page
                                                     Page 88
                                                          1 ofof795




                                                                      88
Case
  Case
     2:17-cr-00037-FB
       2:17-cr-00037-FBDocument
                         Document
                                645-1
                                  640 Filed
                                      Filed 10/22/19
                                            10/18/19 Page
                                                     Page 89
                                                          2 ofof795




                                                                      89
Case
  Case
     2:17-cr-00037-FB
       2:17-cr-00037-FBDocument
                         Document
                                645-1
                                  640 Filed
                                      Filed 10/22/19
                                            10/18/19 Page
                                                     Page 90
                                                          3 ofof795




                                                                      90
Case
  Case
     2:17-cr-00037-FB
       2:17-cr-00037-FBDocument
                         Document
                                645-1
                                  640 Filed
                                      Filed 10/22/19
                                            10/18/19 Page
                                                     Page 91
                                                          4 ofof795




                                                                      91
Case
  Case
     2:17-cr-00037-FB
       2:17-cr-00037-FBDocument
                         Document
                                645-1
                                  640 Filed
                                      Filed 10/22/19
                                            10/18/19 Page
                                                     Page 92
                                                          5 ofof795




                                                                      92
Case
  Case
     2:17-cr-00037-FB
       2:17-cr-00037-FBDocument
                         Document
                                645-1
                                  640 Filed
                                      Filed 10/22/19
                                            10/18/19 Page
                                                     Page 93
                                                          6 ofof795




                                                                      93
Case
  Case
     2:17-cr-00037-FB
       2:17-cr-00037-FBDocument
                         Document
                                645-1
                                  640 Filed
                                      Filed 10/22/19
                                            10/18/19 Page
                                                     Page 94
                                                          7 ofof795




                                                                      94
       Case
         Case
            2:17-cr-00037-FB
              2:17-cr-00037-FBDocument
                                Document
                                       645-1
                                         644 Filed
                                             Filed 10/22/19
                                                   10/22/19 Page
                                                            Page 95
                                                                 1 ofof195



SCOTT KEITH WILSON, Federal Public Defender (#7347)
BRETTA PIRIE, Assistant Federal Defender (# 10093)
FEDERAL PUBLIC DEFENDER
DISTRICT OF UTAH
Attorney for Defendant
46 West Broadway, Suite 110
Salt Lake City, Utah 84101
Telephone: (801) 524-4010
Fax: (801) 524-4060



                   IN THE UNITED STATES DISTRICT COURT

                    DISTRICT OF UTAH, CENTRAL DIVISION


  UNITED STATES OF AMERICA,
                                                      NOTICE OF APPEAL
   Plaintiff,

  v.                                                 Case No. 2:17-CR-37 FB

  CLAUD R. KOERBER,

   Defendant.



       Defendant, Claud R. Koerber, by and through his Attorney Bretta Pirie

Assistant Federal Public Defender, and pursuant to Rule 4(b) of the Federal Rules

of Appellate Procedure, hereby gives notice of his appeal of the final judgment of

this court, entered in this action on the 18th day of October, 2019, to the United

States Court of Appeals for the Tenth Circuit.

       RESPECTFULLY SUBMITTED this 22nd day of October, 2019.


                                         /s/ Bretta Pirie
                                        Assistant Federal Public Defender




                                                                                     95
